Exhibit 10.1

 

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (“Agreement”) is made and entered into as of
April 26, 2005, by and among: QUEST SOFTWARE, INC., a California corporation
(“Parent”); IMPETUS ACQUISITION CORP., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”); IMCEDA SOFTWARE, INC., a Delaware
corporation (the “Company”); the stockholders of the Company identified on
Schedule I (collectively, the “Key Stockholders”); and INSIGHT VENTURE PARTNERS,
LLC as the Stockholders’ Representative (the “Stockholders’ Representative”).
Certain other capitalized terms used in this Agreement are defined in Exhibit A.

 

RECITALS

 

A. Parent, Merger Sub and the Company intend to effect a merger of Merger Sub
into the Company (the “Merger”) in accordance with this Agreement and the
Delaware General Corporation Law (the “DGCL”). Upon consummation of the Merger,
Merger Sub will cease to exist, and the Company will become a wholly owned
subsidiary of Parent.

 

B. This Agreement has been approved by the respective boards of directors of
Parent, Merger Sub and the Company.

 

AGREEMENT

 

The parties to this Agreement agree as follows:

 

SECTION 1. DESCRIPTION OF TRANSACTION

 

1.1 Merger of Merger Sub into the Company. Upon the terms and subject to the
conditions set forth in this Agreement, at the Effective Time (as defined in
Section 1.3), Merger Sub shall be merged with and into the Company, and the
separate existence of Merger Sub shall cease. The Company will continue as the
surviving corporation in the Merger (the “Surviving Corporation”).

 

1.2 Effect of the Merger. The Merger shall have the effects set forth in this
Agreement and in the applicable provisions of the DGCL.

 

1.3 Closing; Effective Time. The consummation of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Cooley
Godward LLP, 3175 Hanover Street, Palo Alto, California, at 10:00 a.m.,
California time, on a date to be mutually agreed upon by Parent and the Company,
which shall be no later than the fifth business day after the satisfaction or
waiver of the last to be satisfied or waived of the conditions set forth in
Sections 7 and 8 (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions). (The date on which the



--------------------------------------------------------------------------------

Closing actually takes place is referred to in this Agreement as the “Closing
Date.”) Subject to the provisions of this Agreement, a certificate of merger
satisfying the applicable requirements of the DGCL and otherwise satisfactory in
form and substance to Parent and the Company shall be duly executed by the
Company and, concurrently with or as soon as practicable following the Closing,
shall be delivered to the Secretary of State of the State of Delaware for
filing. The Merger shall become effective at the time of the filing of such
certificate of merger with the Secretary of State of the State of Delaware (the
“Effective Time”).

 

1.4 Certificate of Incorporation and Bylaws; Directors and Officers.

 

(a) The Certificate of Incorporation of the Surviving Corporation shall be
amended in its entirety as of the Effective Time to conform to Exhibit B.

 

(b) The Bylaws of the Surviving Corporation shall be amended and restated as of
the Effective Time to conform to the Bylaws of Merger Sub as in effect
immediately prior to the Effective Time.

 

(c) The directors and officers of the Surviving Corporation immediately after
the Effective Time shall be the individuals identified on Schedule 1.4.

 

1.5 Conversion of Shares.

 

(a) Subject to Sections 1.5(c), 1.8(b), 1.9 and 10, at the Effective Time, by
virtue of the Merger and without any further action on the part of Parent,
Merger Sub, the Company or any stockholder of the Company:

 

(i) each share of Series A Convertible Redeemable Preferred Stock, par value
$0.001 per share, of the Company (“Company Preferred Stock”) outstanding
immediately prior to the Effective Time shall be converted into the right to
receive (A) an amount in cash determined by multiplying 80% by the sum of the
Preference Per Share Amount (as defined in Section 1.5(b)) and the Residual Per
Share Amount (as defined in Section 1.5(b)), and (B) any consideration required
to be released from the Escrow Fund with respect to such share of Company
Preferred Stock to the former holder thereof in accordance with Section 10.7 (as
and when such consideration is required to be released to such former holder);

 

(ii) each share of Company Common Stock outstanding immediately prior to the
Effective Time shall be converted into the right to receive (A) an amount in
cash determined by multiplying 80% by the Residual Per Share Amount, and (B) any
consideration required to be released from the Escrow Fund with respect to such
share of Company Common Stock to the former holder thereof in accordance with
Section 10.7 (as and when such consideration is required to be released to such
former holder); and

 

(iii) each share of the common stock, par value $0.001, of Merger Sub
outstanding immediately prior to the Effective Time shall be converted into one
share of common stock of the Surviving Corporation.

 

2.



--------------------------------------------------------------------------------

(b) For purposes of this Agreement:

 

(i) The “Aggregate Preference Amount” shall be determined by multiplying the
Preference Per Share Amount by the aggregate number of shares of Company
Preferred Stock outstanding immediately prior to the Effective Time.

 

(ii) The “Aggregate Residual Consideration Amount” shall be the Aggregate
Transaction Value minus the Aggregate Preference Amount.

 

(iii) The “Aggregate Transaction Value” shall be $61,054,833 minus the aggregate
amount of all Transaction Expenses (including Transaction Expenses paid prior to
the Effective Time and Transaction Expenses that are or will become payable at
or after the Effective Time with respect to services performed or actions taken
at or prior to the Effective Time).

 

(iv) The “Fully Diluted Company Share Number” shall be the sum, without
duplication, of (A) the aggregate number of shares of Company Common Stock
outstanding immediately prior to the Effective Time (including any such shares
that are subject to a repurchase option and including any such shares subject to
issuance pursuant to Company Options exercised prior to the Effective Time), and
(B) the aggregate number of shares of Company Common Stock purchasable under or
otherwise subject to Company Options that are outstanding immediately prior to
the Effective Time and that are vested immediately prior to the Effective Time
or would become vested as a result of the Merger or any of the other
Contemplated Transactions (whether alone or in combination with other events),
and (C) the aggregate number of shares of Company Common Stock purchasable under
or otherwise subject to warrants and other rights (other than Company Options)
to acquire shares of Company Common Stock (whether or not immediately
exercisable) outstanding immediately prior to the Effective Time, and (D) the
aggregate number of shares of Company Preferred Stock outstanding immediately
prior to the Effective Time, and (E) the aggregate number of shares of Company
Common Stock issuable upon the conversion of any convertible securities of the
Company (other than shares of Company Preferred Stock) outstanding immediately
prior to the Effective Time.

 

(v) A Non-Dissenting Stockholder’s “Merger Consideration” shall be the
consideration that such Non-Dissenting Stockholder is entitled to receive
pursuant to this Section 1.5 in exchange for such Non-Dissenting Stockholder’s
shares of Company Capital Stock.

 

(vi) The “Preference Per Share Amount” shall be $0.75, subject to adjustment to
reflect any stock split, reverse stock split, stock dividend, recapitalization
or other similar transaction effected or declared by the Company with respect to
the Company Preferred Stock after the execution of this Agreement and prior to
the Effective Time.

 

(vii) The “Residual Per Share Amount” shall be equal to the amount determined by
dividing (A) the Aggregate Residual Consideration Amount by (B) the Fully
Diluted Company Share Number.

 

3.



--------------------------------------------------------------------------------

(c) At the Effective Time (or after the Effective Time with respect to shares
that lose their status as Dissenting Shares as defined in Section 1.9(a)):

 

(i) Parent shall cause to be delivered to the Escrow Agent, as a contribution to
the Escrow Fund with respect to each share of Company Preferred Stock held by
the Non-Dissenting Stockholders immediately prior to the Effective Time, the
fraction of a share of Parent Common Stock having a numerator determined by
multiplying 20% by the sum of the Preference Per Share Amount and the Residual
Per Share Amount, and having a denominator equal to the Designated Parent Stock
Price; and

 

(ii) Parent shall cause to be delivered to the Escrow Agent, as a contribution
to the Escrow Fund with respect to each share of Company Common Stock held by
the Non-Dissenting Stockholders immediately prior to the Effective Time, the
fraction of a share of Parent Common Stock having a numerator determined by
multiplying 20% by the Residual Per Share Amount, and having a denominator equal
to the Designated Parent Stock Price.

 

The Escrow Fund (1) shall be held by the Escrow Agent in accordance with the
terms of this Agreement and the terms of the Escrow Agreement, and (2) shall be
held and released solely for the purposes and in accordance with the terms of
this Agreement and the Escrow Agreement.

 

(d) The Company shall deliver to Parent, on the Closing Date, a definitive
schedule (the “Closing Payment Schedule”) setting forth: (A) the total of all
Transaction Expenses paid and payable (including any Transaction Expenses that
will become payable after the Effective Time with respect to services performed
or actions taken prior to the Effective Time); (B) the name of each Person who
is a stockholder of the Company immediately prior to the Effective Time (after
giving effect to any exercises of Company Options prior to the Effective Time);
(C) the number of shares of Company Capital Stock of each class held by each
such stockholder immediately prior to the Effective Time; (D) the consideration
that each such stockholder is entitled to receive pursuant to Section
1.5(a)(i)(A) or Section 1.5(a)(ii)(A), respectively; (E) the shares of Parent
Common Stock to be contributed to the Escrow Fund with respect to the shares of
Company Capital Stock held by such stockholder pursuant to Section 1.5(c); (F)
the holder of, the exercise price per share of, the number of shares of Company
Common Stock subject to, the vesting schedule (including the effect of any
vesting as a result of the Merger or any of the other Contemplated Transactions)
applicable to and the expiration date of each Company Option outstanding
immediately prior to the Effective Time (after giving effect to any exercises of
Company Options prior to the Effective Time); and (G) the number of shares of
Parent Common Stock that will be subject to each Company Option referred to in
clause “(F)” above immediately after the Effective Time, and the applicable
exercise price per share.

 

(e) Notwithstanding anything to the contrary contained in this Agreement, no
consideration shall be delivered to any Person who is an “affiliate” (as that
term is used in Rule 145 under the Securities Act) of the Company at the time
the Contemplated Transactions are submitted to the stockholders of the Company
for consent (other than the Key Stockholders) until such Person shall have
delivered to Parent and the Company a duly executed Affiliate Agreement as
contemplated by Section 6.14.

 

4.



--------------------------------------------------------------------------------

1.6 Employee Stock Options.

 

(a) At the Effective Time, each outstanding unexercised Company Option, whether
vested or unvested, shall be assumed by Parent in accordance with the terms of
the Company Option Plan and in accordance with the terms of the stock option
agreement by which such Company Option is evidenced. All rights with respect to
Company Common Stock under assumed Company Options shall be converted into
rights with respect to Parent Common Stock. Accordingly, from and after the
Effective Time:

 

(i) each assumed Company Option may be exercised solely for shares of Parent
Common Stock;

 

(ii) the number of shares of Parent Common Stock subject to each assumed Company
Option shall be determined by multiplying the number of shares of Company Common
Stock that were subject to such Company Option immediately prior to the
Effective Time by the Option Stock Fraction (as defined below), and rounding
down to the nearest whole number of shares of Parent Common Stock;

 

(iii) the per share exercise price for the Parent Common Stock issuable upon
exercise of each assumed Company Option shall be the amount determined by
dividing the exercise price per share of Company Common Stock subject to such
Company Option, as in effect immediately prior to the Effective Time, by the
Option Stock Fraction; and

 

(iv) all restrictions on the exercise of each assumed Company Option shall
continue in full force and effect, and the term, exercisability, vesting
schedule and other provisions of such Company Option shall otherwise remain
unchanged; provided, however, that each assumed Company Option shall, in
accordance with its terms, be subject to further adjustment as appropriate to
reflect any stock split, reverse stock split, stock dividend, recapitalization
or other similar transaction effected or declared by Parent after the Effective
Time.

 

For purposes of this Agreement, (I) each Company Option that is assumed by
Parent in accordance with this Section 1.6(a) shall be referred to as an
“Assumed Option,” and (II) the “Option Stock Fraction” shall be the sum of (x)
the fraction having a numerator equal to the amount determined by multiplying
80% by the Residual Per Share Amount, and having a denominator equal to the
Average Parent Stock Price, and (y) the fraction having a numerator equal to the
amount determined by multiplying 20% by the Residual Per Share Amount, and
having a denominator equal to the Designated Parent Stock Price.

 

5.



--------------------------------------------------------------------------------

(b) After the Effective Time, Parent will send to each holder of an Assumed
Option a written notice setting forth (i) the number of shares of Parent Common
Stock subject to such Assumed Option, and (ii) the exercise price per share
payable to Parent upon the exercise of such Assumed Option. Parent shall file
with the SEC, within 30 days after the Closing Date, a registration statement on
Form S-8 registering all of the Parent Common Stock underlying the Assumed
Options.

 

(c) The Company shall take all actions that may be necessary or that Parent
considers appropriate (under the Company Option Plan and otherwise) to
effectuate the provisions of this Section 1.6 and to ensure that, from and after
the Effective Time, holders of Company Options have no rights with respect to
such Company Options other than those specifically provided in this Section 1.6.

 

1.7 Closing of the Company’s Transfer Books. At the Effective Time, holders of
certificates representing shares of Company Capital Stock that were outstanding
immediately prior to the Effective Time shall cease to have any rights as
stockholders of the Company, and the stock transfer books of the Company shall
be closed with respect to all shares of such Company Capital Stock outstanding
immediately prior to the Effective Time. No further transfer of any such
outstanding shares of Company Capital Stock shall be made on such stock transfer
books after the Effective Time. If, after the Effective Time, a valid
certificate previously representing any shares of Company Capital Stock (a
“Company Stock Certificate”) is presented to the Surviving Corporation or
Parent, such Company Stock Certificate shall be canceled and shall be exchanged
as provided in Section 1.8.

 

1.8 Exchange of Certificates.

 

(a) At or prior to the Closing, Parent will deliver to the holders of Company
Stock Certificates (i) a letter of transmittal in customary form and containing
such provisions as Parent may reasonably specify (a “Letter of Transmittal”),
and (ii) instructions for use in effecting the surrender of Company Stock
Certificates. Upon surrender of a Company Stock Certificate to Parent for
exchange, together with a duly executed Letter of Transmittal and such other
documents as may be reasonably required by Parent, the holder of such Company
Stock Certificate shall be entitled to receive in exchange therefor the
consideration that such holder has the right to receive pursuant to the
provisions of this Section 1, and the Company Stock Certificate so surrendered
shall be canceled. Until surrendered as contemplated by this Section 1.8, each
Company Stock Certificate shall be deemed, from and after the Effective Time, to
represent only the right to receive Merger Consideration upon such surrender as
contemplated by this Section 1. If any Company Stock Certificate shall have been
lost, stolen or destroyed, Parent may, in its discretion and as a condition
precedent to the delivery of any Merger Consideration therefor, require the
owner of such lost, stolen or destroyed Company Stock Certificate to provide an
appropriate affidavit of lost certificate.

 

(b) No fractional shares of Parent Common Stock shall be issued to any
Non-Dissenting Stockholder in connection with the Merger, and no certificates
for any such fractional shares shall be issued. If such holder would otherwise
be entitled to receive a fraction of a share of Parent Common Stock (after
aggregating all fractional shares of Parent Common Stock

 

6.



--------------------------------------------------------------------------------

issuable to such holder), then such holder shall, in lieu of such fraction of a
share and upon surrender of such holder’s Company Stock Certificate(s), be paid
in cash the dollar amount (rounded to the nearest cent) determined by
multiplying such fraction by the Average Parent Stock Price.

 

(c) Parent and the Surviving Corporation shall be entitled to deduct and
withhold from any Merger Consideration payable or otherwise deliverable to any
holder or former holder of Company Capital Stock pursuant to this Agreement such
amounts as Parent or the Surviving Corporation determines in good faith are
required to be deducted or withheld therefrom under the Code or under any other
Legal Requirement relating to Taxes. To the extent such amounts are so deducted
or withheld, such amounts shall be treated for all purposes under this Agreement
as having been paid to the Person to whom such amounts would otherwise have been
paid.

 

(d) To the fullest extent permitted by applicable law, Parent and the Surviving
Corporation shall be relieved of any and all liability to any holder or former
holder of Company Capital Stock for any Merger Consideration (and, in the event
that the Merger Consideration includes shares of Parent Common Stock, for any
dividends or distributions with respect to any of such shares of Parent Common
Stock) delivered to any public official in good faith pursuant to any applicable
abandoned property law, escheat law or similar Legal Requirement.

 

1.9 Dissenting Shares.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, shares
of Company Capital Stock held by a holder who has made a demand for appraisal of
such shares of Company Capital Stock in accordance with Section 262 of the DGCL
(“Dissenting Shares”) shall not be converted into or represent the right to
receive Merger Consideration in accordance with Section 1.5, but shall be
entitled only to such rights as are granted by the DGCL to a holder of
Dissenting Shares. Non-Dissenting Stockholders shall not be entitled to any
portion of the Merger Consideration otherwise payable with respect to any
Dissenting Shares.

 

(b) Subject to Section 1.5(c), if any Dissenting Shares shall lose their status
as such (through failure to perfect or otherwise), then, as of the later of the
Effective Time or the date of loss of such status, such shares shall
automatically be converted into and shall represent only the right to receive
Merger Consideration in accordance with Section 1.5, without interest thereon,
upon surrender of the Company Stock Certificate representing such shares.

 

(c) The Company shall give Parent (i) prompt notice of any written demand for
appraisal received by the Company prior to the Effective Time pursuant to the
DGCL, any withdrawal of any such demand and any other demand, notice or
instrument delivered to the Company prior to the Effective Time pursuant to the
DGCL, and (ii) the opportunity to participate in all negotiations and
proceedings with respect to any such demand, notice or instrument. The Company
shall not make any payment or settlement offer prior to the Effective Time with
respect to any such demand, notice or instrument unless Parent shall have given
its written consent to such payment or settlement offer (which consent shall not
be unreasonably withheld or delayed).

 

7.



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by applicable Legal Requirements, each Key
Stockholder hereby irrevocably and unconditionally waives, and agrees not to
assert, any right of appraisal relating to the Merger (or any similar right of
dissent or right to challenge the Merger or the amount or value of the Merger
Consideration receivable by such Key Stockholder) that such Key Stockholder may
have by virtue of, or with respect to, any shares of Company Capital Stock or
other securities of the Company owned by such Key Stockholder.

 

1.10 Further Action. If, at any time after the Effective Time, any further
action is reasonably determined by Parent to be necessary or desirable to carry
out the purposes of this Agreement or to vest the Surviving Corporation or
Parent with full right, title and possession of and to all rights and property
of Merger Sub and the Company, the officers and directors of the Surviving
Corporation and Parent shall be fully authorized (in the name of Merger Sub, in
the name of the Company and otherwise) to take such action.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants, to and for the benefit of the Indemnitees,
that each statement set forth in each of the Sections (2.1 through 2.25)
included in this Section 2 (each such statement being a “representation and
warranty” of the Company) is accurate and complete, except as provided in the
part or subpart of the Disclosure Schedule corresponding to the particular
Section or subsection in this Section 2 in which such representation and
warranty appears (it being understood, however, that a disclosure in a
particular part of subpart of the Disclosure Schedule will also be deemed to
qualify a representation and warranty that does not appear in the corresponding
Section or subsection in this Section 2 if it is reasonably apparent on the face
of such disclosure that such disclosure is intended to qualify such
representation and warranty).

 

2.1 Subsidiaries; Due Organization; Etc.

 

(a) The Company has no Subsidiaries, except for the corporations identified in
Part 2.1(a)(i) of the Disclosure Schedule; and neither the Company nor any of
the other corporations identified in Part 2.1(a)(i) of the Disclosure Schedule
owns any capital stock of, or any equity interest of any nature in, any other
Entity, other than the Entities identified in Part 2.1(a)(ii) of the Disclosure
Schedule. None of the Acquired Corporations has agreed or is obligated to make,
or is bound by any Contract under which it may become obligated to make, any
future investment in or capital contribution to any other Entity. Except as set
forth in Part 2.1(a)(iii) of the Disclosure Schedule, none of the Acquired
Corporations has, at any time, been a general partner of, or has otherwise been
liable for any of the debts or other obligations of, any general partnership,
limited partnership or other Entity.

 

(b) Each of the Acquired Corporations is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation (which jurisdiction is set forth in Part 2.1(b) of the Disclosure
Schedule). Each of the Acquired Corporations has all necessary power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted; and (ii) to own and use its assets in the manner in
which its assets are currently owned and used.

 

8.



--------------------------------------------------------------------------------

(c) None of the Acquired Corporations is required to be qualified, authorized,
registered or licensed to do business as a foreign corporation in any
jurisdiction other than the jurisdictions identified in Part 2.1(c) of the
Disclosure Schedule. The Acquired Corporations are in good standing as foreign
corporations in each of the jurisdictions identified in Part 2.1(c) of the
Disclosure Schedule.

 

(d) Except as set forth in Part 2.1(d) of the Disclosure Schedule, none of the
Acquired Corporations has conducted any business under or otherwise used, for
any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or other name, other than the name “Imceda Software, Inc.” and the names
set forth in Part 2.1(a)(i) of the Disclosure Schedule.

 

(e) Part 2.1(e) of the Disclosure Schedule accurately sets forth: (i) the names
of the members of the board of directors of each of the Acquired Corporations;
and (ii) the names and titles of the officers of each of the Acquired
Corporations.

 

2.2 Certificate of Incorporation and Bylaws; Records. The Company has delivered
to Parent accurate and complete copies of: (a) the certificate of incorporation,
bylaws and other charter and organizational documents of each Acquired
Corporation, including all amendments thereto; (b) the stock records of each
Acquired Corporation; and (c) the minutes and other records of the meetings and
other proceedings (including any actions taken by written consent or otherwise
without a meeting) of the stockholders of each Acquired Corporation, the board
of directors of each Acquired Corporation and all committees of the board of
directors of each Acquired Corporation. Except as set forth in Part 2.2 of the
Disclosure Schedule, the books of account, stock records, minute books and other
records of the Acquired Corporations are accurate, up-to-date and complete in
all material respects.

 

2.3 Capitalization, Etc.

 

(a) The authorized capital stock of the Company consists of: (i) 20,000,000
shares of Company Common Stock, of which 1,693,214 shares have been issued and
are outstanding as of the date of this Agreement; and (ii) 16,000,000 shares of
preferred stock, of which 15,000,000 are designated as Series A Convertible
Redeemable Preferred Stock and of which 13,350,000 shares have been issued and
are outstanding as of the date of this Agreement. The foregoing figures reflect
that certain four-for-one split of the outstanding shares of Company Common
Stock that became effective on March 3, 2005 (the “March Stock Split”). As of
the date of this Agreement, the Stated Value (as defined in the Certificate of
Designations) of the Company Preferred Stock is $0.75 per share and each share
of Company Preferred Stock is convertible into one share of Company Common
Stock. Part 2.3(a)(i) of the Disclosure Schedule identifies each stockholder of
the Company and the number of shares of each class of Company Capital Stock held
by such stockholder. Except as set forth in Part 2.3(a)(ii) of the Disclosure
Schedule, the Company does not hold any shares of its capital stock in its
treasury. All of the outstanding shares of Company Capital Stock have been duly
authorized and validly issued, and are fully paid and nonassessable. Except as
set forth in Part 2.3(a)(iii) of the Disclosure Schedule: (i) none of the
outstanding shares of Company Capital Stock is entitled or subject to any
preemptive right, right of participation, right of maintenance or any similar
right; (ii) none of

 

9.



--------------------------------------------------------------------------------

the outstanding shares of Company Capital Stock is subject to any right of first
refusal or similar right in favor of the Company or any other Person; and (iii)
there is no Acquired Corporation Contract relating to the voting or registration
of, or restricting any Person from purchasing, selling, pledging or otherwise
disposing of (or granting any option or similar right with respect to), any
shares of Company Capital Stock. None of the Acquired Corporations has the right
or is under any obligation, or is bound by any Contract pursuant to which it may
have the right or become obligated, to repurchase, redeem or otherwise acquire
any outstanding shares of Company Capital Stock or any other securities. Part
2.3(a)(iv) of the Disclosure Schedule provides an accurate and complete
description of the terms of each repurchase option which is held by the Company
and to which any of the shares of Company Capital Stock is subject.

 

(b) As of the date of this Agreement (and reflecting the March Stock Split),
1,240,553 shares of Company Common Stock are subject to issuance pursuant to
outstanding Company Options. Part 2.3(b)(i) of the Disclosure Schedule sets
forth accurate and complete information with respect to the holder, the vesting,
the exercise price, the expiration date, the shares underlying and the tax
status of each Company Option outstanding as of the date of this Agreement.
Except as set forth in Part 2.3(b)(ii) of the Disclosure Schedule, no Company
Option is held by a Person residing or domiciled outside of the United States.
All outstanding Company Options were granted pursuant to the terms of the
Company Option Plan. The Company Option Plan was duly adopted by the board of
directors of the Company. The Company has delivered to Parent accurate and
complete copies of all stock option plans pursuant to which any of the Acquired
Corporations has ever granted stock options, and the forms of all stock option
agreements evidencing such options.

 

(c) Except as set forth in Part 2.3(b) of the Disclosure Schedule, there is no:
(i) outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire any shares of the capital stock or other
securities of any of the Acquired Corporations; (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of the capital stock or other securities of any of the Acquired
Corporations; or (iii) Contract under which any of the Acquired Corporations is
or may become obligated to sell or otherwise issue any shares of its capital
stock or any other securities.

 

(d) All outstanding shares of capital stock, options, warrants and other
securities of the Acquired Corporations have been issued and granted in
compliance in all material respects with (i) all applicable securities laws and
other applicable Legal Requirements, and (ii) all requirements set forth in
applicable Material Contracts.

 

(e) All of the outstanding shares of capital stock of each of the Company’s
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof, and are owned beneficially and of record by
the Company, free and clear of any Encumbrances.

 

(f) Except as set forth in Part 2.3(f) of the Disclosure Schedule, none of the
Acquired Corporations has ever repurchased, redeemed or otherwise reacquired any
shares of Company Capital Stock or other securities of any Acquired Corporation,
other than Company Options forfeited by Acquired Corporation Employees in
connection with the termination of an

 

10.



--------------------------------------------------------------------------------

Acquired Corporation Employee’s employment with an Acquired Corporation. All
securities so reacquired by the Company or any other Acquired Corporation were
reacquired in compliance with (i) all applicable Legal Requirements, and (ii)
all requirements set forth in applicable restricted stock purchase agreements
and other applicable Contracts.

 

(g) The board of directors and the stockholders of the Company have duly
approved the March Stock Split, and the Company has fully implemented the March
Stock Split in accordance with its terms and in accordance with all applicable
Legal Requirements.

 

(h) All of the information contained in the Closing Payment Schedule will be
complete and accurate immediately prior to the Effective Time (after giving
effect to all exercises of Company Options prior to the Effective Time).

 

2.4 Financial Statements; Financial Controls.

 

(a) The Company has delivered to Parent the following financial statements and
notes (collectively, the “Company Financial Statements”): (i) the unaudited
consolidated balance sheets of the Company and its consolidated Subsidiaries as
of December 31, 2003 and 2004, and the related unaudited consolidated statements
of income, statements of stockholders’ equity and statements of cash flows of
the Company and its consolidated Subsidiaries for the years then ended; and (ii)
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as of March 31, 2005 (the “Unaudited Interim Balance Sheet”), and
the related unaudited consolidated statement of income, statement of
stockholders’ equity and statement of cash flows of the Company and its
consolidated Subsidiaries for the three months then ended.

 

(b) The Company Financial Statements are accurate and complete in all material
respects and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of the respective dates thereof
and the results of operations and cash flows of the Company and its consolidated
Subsidiaries for the periods covered thereby. The Company Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered (except that the Company Financial Statements do
not contain footnotes).

 

(c) The aggregate amount of the Company’s cash on hand at the close of business
on March 31, 2005, was $3,911,265.

 

(d) The financial statements to be delivered pursuant to Section 5.1 (i) will be
accurate and complete in all material respects, (ii) will fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of the respective dates thereof and the results of operations
and cash flows of the Company and its consolidated Subsidiaries for the periods
covered thereby, and (iii) will be prepared in accordance with GAAP applied on a
basis consistent with the basis on which the Company Financial Statements were
prepared (except that, in the case of unaudited financial statements, such
financial statements will not contain footnotes).

 

11.



--------------------------------------------------------------------------------

(e) Part 2.4(d) of the Disclosure Schedule lists, and the Company has delivered
to Parent accurate and complete copies of all documentation creating or
governing, any securitization transaction and “off-balance sheet arrangement”
(as defined in Item 303(c) of Regulation S-K of the SEC) effected or maintained
in effect by any Acquired Corporation since January 1, 2001.

 

(f) Each of the Acquired Corporations maintains books and records reflecting its
assets and liabilities that are accurate and complete in all material respects
and maintains adequate internal accounting controls so that: (i) transactions
are executed with management’s authorization; (ii) transactions are recorded as
necessary to permit preparation of the consolidated financial statements of the
Company and its consolidated Subsidiaries and to maintain accountability for the
assets of the Acquired Corporations; (iii) access to the assets of the Acquired
Corporations is permitted only in accordance with management’s authorization;
(iv) the reporting of the assets of the Acquired Corporations is compared with
existing assets at regular intervals; and (v) accounts, notes and other
receivables are recorded accurately.

 

(g) Part 2.4(f) of the Disclosure Schedule sets forth the Company’s internal
projections of bookings for the second and third quarters of 2005 (it being
understood that no representation is being made with respect to such projections
other than for purposes of clause “(ii)” of the proviso to the definition of
“Material Adverse Effect” set forth in Exhibit A).

 

2.5 Absence of Changes. Except as set forth in Part 2.5 of the Disclosure
Schedule, and except for actions taken by the Company with the express prior
written consent of Parent pursuant to Section 5.2, since March 31, 2005: (a)
there has not been any Material Adverse Effect, and no event has occurred or
circumstance has arisen that, in combination with any other events or
circumstances, would reasonably be expected to have or result in a Material
Adverse Effect; (b) there has not been any material loss, damage or destruction
to, or any material interruption in the use of, any of the material assets of
any of the Acquired Corporations (whether or not covered by insurance); (c) none
of the Acquired Corporations has made any capital expenditure which, when added
to all other capital expenditures made on behalf of the Acquired Corporations
since March 31, 2005, exceeds $125,000 in the aggregate; (d) none of the
Acquired Corporations has written off as uncollectible, or established any
extraordinary reserve with respect to, any account receivable or other
indebtedness in excess of $150,000; (e) none of the Acquired Corporations has
entered into any material transaction or taken any other material action outside
the ordinary course of business or inconsistent with past practices; (f) none of
the Acquired Corporations has taken any action of the type referred to in
Section 5.2(b); and (g) none of the Acquired Corporations has agreed or
committed to take any of the actions referred to in clauses “(c)” through “(f)”
of this Section 2.5

 

2.6 Title to Assets. The Acquired Corporations own, and have good, valid and
marketable title to, all assets purported to be owned by them, including: (a)
all assets reflected on the Unaudited Interim Balance Sheet (other than any
assets sold in the ordinary course of business, consistent with past practices,
since the date of the Unaudited Interim Balance Sheet); (b) all assets referred
to in Parts 2.1(a) and 2.9 of the Disclosure Schedule and all of the Company’s
rights under the Contracts identified in Part 2.10(a) of the Disclosure
Schedule; and (c) all other assets reflected in the books and records of the
Acquired Corporations as being

 

12.



--------------------------------------------------------------------------------

owned by the Acquired Corporations. All of said assets are owned by the Acquired
Corporations free and clear of any Encumbrances, except for (i) any lien for
taxes not yet due and payable, (ii) liens that have arisen in the ordinary
course of business and that do not (in any case or in the aggregate) materially
detract from the value of the assets subject thereto or materially impair the
operations of any Acquired Corporation, and (iii) liens described in Part 2.6 of
the Disclosure Schedule.

 

2.7 Bank Accounts; Receivables; Customers.

 

(a) Part 2.7(a) of the Disclosure Schedule provides accurate information with
respect to each account maintained by or for the benefit of the Acquired
Corporations at any bank or other financial institution.

 

(b) All existing accounts receivable of the Acquired Corporations (including
those accounts receivable reflected on the Unaudited Interim Balance Sheet that
have not yet been collected and those accounts receivable that have arisen since
March 31, 2005 and have not yet been collected) (i) represent valid obligations
of customers of the Acquired Corporations arising from bona fide transactions
entered into in the ordinary course of business, and (ii) are current and, to
the Knowledge of the Company, will be collected in full when due, without any
counterclaim or set off (net of an allowance for doubtful accounts not to exceed
$250,000 in the aggregate).

 

(c) Part 2.7(c) of the Disclosure Schedule contains an accurate and complete
list as of the date of this Agreement of all loans and advances made by any of
the Acquired Corporations to any employee, director, consultant or independent
contractor, other than routine travel advances made to employees in the ordinary
course of business.

 

(d) The Company has not received any notice or other communication (in writing
or, to the Knowledge of the Company, otherwise) indicating that any (i)
material, current customer from which the Acquired Corporations have received in
excess of $100,000 in any 12-month period, or (ii) material, current development
partner may cease dealing with any of the Acquired Corporations or may otherwise
materially reduce the volume of business transacted by such Person with any of
the Acquired Corporations below historical levels.

 

2.8 Equipment; Leasehold.

 

(a) All material items of equipment and other tangible assets owned by or leased
to the Acquired Corporations are adequate for the uses to which they are being
put, are in good condition and repair (ordinary wear and tear excepted) and are
adequate for the conduct of the business of the Acquired Corporations in the
manner in which such business is currently being conducted. No Acquired
Corporation owns any real property or any interest in real property, except for
the leaseholds created under the real property leases identified in Part 2.8 of
the Disclosure Schedule.

 

13.



--------------------------------------------------------------------------------

2.9 Intellectual Property.

 

(a) Part 2.9(a) of the Disclosure Schedule accurately identifies:

 

(i) in Part 2.9(a)(i) of the Disclosure Schedule, all Acquired Corporation
Software;

 

(ii) in Part 2.9(a)(ii) of the Disclosure Schedule: (A) each item of Registered
IP in which any of the Acquired Corporations has an ownership interest of any
nature (whether exclusively, jointly with another Person or otherwise); (B) the
jurisdiction in which such item of Registered IP has been registered or filed
and the applicable registration or serial number; and (C) any other Person that
has an ownership interest in such item of Registered IP and the nature of such
ownership interest;

 

(iii) in Part 2.9(a)(iii) of the Disclosure Schedule: (A) all Intellectual
Property Rights or Intellectual Property licensed to each of the Acquired
Corporations (other than any non-customized software (including shrink-wrap,
off-the-shelf or commercially available software) that: (1) is so licensed
solely in executable or object code form pursuant to a nonexclusive, internal
use software license, (2) is not incorporated into any Acquired Corporation
Software, or used by any Acquired Corporation in the development, manufacturing,
support or distribution of, any Acquired Corporation Software, and (3) is
generally available on standard terms for less than $50,000); and (B) the
corresponding Contract or Contracts pursuant to which such Intellectual Property
Rights or Intellectual Property is licensed to such Acquired Corporation,
complete and accurate copies of which have been provided to Parent; and

 

(iv) in Part 2.9(a)(iv) of the Disclosure Schedule, (A) each Contract pursuant
to which any Person has been granted any license to use internally, but not
distribute, any Acquired Corporation Software (other than Contracts consisting
of the Company’s standard form of shrinkwrap end-user license), and (B) each
Contract pursuant to which any Person has been appointed a distributor, reseller
or sales representative for any Acquired Corporation Software or otherwise has
been granted any right to market or distribute any Acquired Corporation
Software, or has been granted a license under, or otherwise has received or
acquired any right (whether or not currently exercisable) or interest in, any
material Acquired Corporation IP (other than end-user internal use licenses to
Acquired Corporation Software). Complete and accurate copies of each Contract
identified, or required to be identified, in Part 2.9(a)(iv) of the Disclosure
Schedule have been provided to Parent.

 

(v) Except for any exclusive licenses and rights granted in the Contracts
expressly identified as exclusive licenses in Part 2.9(a)(iv) of the Disclosure
Schedule, none of the Acquired Corporations is bound by, and no material
Acquired Corporation IP is subject to, any Contract containing any covenant or
other provision that in any way limits or restricts the ability of any of the
Acquired Corporations to use, exploit, assert, or enforce any material Acquired
Corporation IP anywhere in the world.

 

(b) Except as set forth in Part 2.9(b) of the Disclosure Schedule, the Acquired
Corporations exclusively own all right, title and interest to and in the
Acquired Corporation IP

 

14.



--------------------------------------------------------------------------------

(other than (i) Intellectual Property Rights or Intellectual Property licensed
to the Company, as identified in Part 2.9(a)(iii) of the Disclosure Schedule,
and (ii) Registered IP in which another Person has an ownership interest, as
identified in Part 2.9(a)(ii) of the Disclosure Schedule) free and clear of any
Encumbrances (other than nonexclusive licenses granted pursuant to the Contracts
listed in Part 2.9(a)(iv) of the Disclosure Schedule). Without limiting the
generality of the foregoing, except as set forth in Part 2.9(b) of the
Disclosure Schedule:

 

(i) to the Knowledge of the Company, all documents and instruments necessary to
perfect the rights of the Acquired Corporations in the Acquired Corporation IP
that is Registered IP have been validly executed, delivered and filed (on or
before any applicable deadline) with the appropriate Governmental Body;

 

(ii) each Person who is or was an employee or independent contractor of any of
the Acquired Corporations and who is or was involved in the creation or
development of any Acquired Corporation Software, or who is or was named as an
inventor on any patent application filed or owned by any Acquired Corporation,
has signed one or more valid and enforceable agreements containing an
irrevocable (for the full term of such Intellectual Property Rights) assignment
of Intellectual Property Rights to the Acquired Corporation for which such
Person is or was an employee or independent contractor and confidentiality
provisions protecting the Acquired Corporation IP (other than Acquired
Corporation IP that is available to the public through no fault of the employee
or independent contractor);

 

(iii) no Acquired Corporation Employee has any claim, right (whether or not
currently exercisable) or interest to or in any material Acquired Corporation
IP;

 

(iv) to the Knowledge of the Acquired Corporations, no employee or independent
contractor of any of the Acquired Corporations is in breach of any Contract with
any former employer or other Person concerning Intellectual Property Rights or
confidentiality, where the cause or nature of the breach relates to any Acquired
Corporation, any Acquired Corporation IP or any services performed by such
employee or independent contractor for any Acquired Corporation;

 

(v) no funding, facilities or personnel of any Governmental Body or any
university or other educational institution were used to develop or create, in
whole or in part, any Acquired Corporation IP;

 

(vi) each of the Acquired Corporations has taken all reasonable steps to
maintain the confidentiality of and otherwise protect and enforce its rights in
all source code for Acquired Corporation Software and all other proprietary
information held by any of the Acquired Corporations, or purported to be held by
any of the Acquired Corporations, as a trade secret, and Part 2.9(b)(vi) of the
Disclosure Schedule describes the protection procedures followed and other
measures taken by the Acquired Corporations to maintain such confidentiality and
protect and enforce such rights;

 

15.



--------------------------------------------------------------------------------

(vii) since January 1, 2000, none of the Acquired Corporations has assigned or
otherwise transferred ownership of, or agreed to assign or otherwise transfer
ownership of, any Intellectual Property Right to any other Person; and

 

(viii) the Acquired Corporations own or otherwise have all Intellectual Property
Rights needed to conduct the business of the Acquired Corporations as currently
conducted.

 

(c) Except as set forth in Part 2.9(c) of the Disclosure Schedule, all Acquired
Corporation IP is valid, subsisting and enforceable and without limiting the
generality of the foregoing:

 

(i) no registered trademark owned by any Acquired Corporation, and no other
trademark currently being used by any Acquired Corporation, conflicts with any
trademark (whether registered or unregistered) owned, used or applied for by any
other Person in any jurisdiction where any Acquired Corporation currently
develops, markets or distributes (directly or through any Person who is not
currently an Acquired Corporation Employee) any Acquired Corporation Software,
where as a result of such conflict, the Acquired Corporations would not be able
to use such trademark in such jurisdiction;

 

(ii) each item of material Acquired Corporation IP that is Registered IP is in
compliance with all Legal Requirements, and all filings, payments and other
actions required to be made or taken to maintain each item of material Acquired
Corporation IP that is Registered IP in full force and effect have been made by
the applicable deadline;

 

(iii) the Company has provided to Parent complete and accurate copies of all
applications, material correspondence and other material documents related to
each such item of Registered IP; and

 

(iv) no interference, opposition, reissue, reexamination or other Proceeding of
any nature is pending or, to the Knowledge of the Company, threatened, in which
the scope, validity or enforceability of any Acquired Corporation IP is being,
has been or could reasonably be expected to be contested or challenged.

 

(d) Except as set forth on Part 2.9(d) of the Disclosure Schedule, to the
Knowledge of the Company, neither the execution, delivery or performance of this
Agreement or any of the Contracts to be executed, delivered or entered into in
connection with the Contemplated Transactions nor the consummation of any of the
Contemplated Transactions will, with or without notice or the lapse of time,
result in or give any other Person the right or option to cause: (i) a loss of,
or Encumbrance on, any Acquired Corporation IP; (ii) the release, disclosure or
delivery of any Acquired Corporation IP by any escrow agent or to any other
Person; or (iii) the grant, assignment or transfer to any other Person of any
license or other right or interest under, to or in any of the Acquired
Corporation IP.

 

(e) Except as set forth in Part 2.9(e) of the Disclosure Schedule, to the
Knowledge of the Company, since December 31, 2000 no Person has infringed,
misappropriated,

 

16.



--------------------------------------------------------------------------------

or otherwise violated, and no Person is currently infringing, misappropriating
or otherwise violating, any Acquired Corporation IP. The Company has provided to
Parent a complete and accurate copy of each written or electronic communication
that has been sent or otherwise delivered by or to any of the Acquired
Corporations or any Representative of any of the Acquired Corporations regarding
such actual, alleged or suspected infringement or misappropriation of any
Acquired Corporation IP.

 

(f) Except as set forth in Part 2.9(f) of the Disclosure Schedule, none of the
Acquired Corporations, and none of the Acquired Corporation Software or other
Acquired Corporation IP, has ever infringed (directly, contributorily, by
inducement or otherwise), misappropriated or otherwise violated any Intellectual
Property Right of any other Person. Without limiting the generality of the
foregoing, except as set forth in Part 2.9(f) of the Disclosure Schedule:

 

(i) no infringement, misappropriation or similar claim or Proceeding is pending
or, to the Knowledge of the Company, threatened against any of the Acquired
Corporations or against any other Person who may be entitled to be indemnified,
defended, held harmless or reimbursed by any of the Acquired Corporations with
respect to such claim or Proceeding;

 

(ii) none of the Acquired Corporations has received any notice or other
communication (in writing or, to the Knowledge of the Company, otherwise)
relating to any actual, alleged or suspected infringement, misappropriation or
violation of any Intellectual Property Right of another Person;

 

(iii) none of the Acquired Corporations is bound by any Contract to indemnify,
hold harmless or reimburse any other Person with respect to any intellectual
property infringement, misappropriation or similar claim (other than any
obligation entered into by an Acquired Corporation in the ordinary course of
business to indemnify an end-user customer, a distributor or a reseller of any
Acquired Corporation Software against third-party claims alleging that such
customer’s licensed use, or such distributor’s or reseller’s authorized use or
distribution, of the Acquired Corporation Software infringes a third-party
Intellectual Property Right);

 

(iv) none of the Acquired Corporations has ever assumed, or agreed to discharge
or otherwise take responsibility for, any existing or potential liability of
another Person for infringement, misappropriation or violation of any
Intellectual Property Right (other than any obligation entered into by an
Acquired Corporation in the ordinary course of business to indemnify an end-user
customer, a distributor or a reseller of any Acquired Corporation Software
against third-party claims alleging that such customer’s licensed use, or such
distributor’s or reseller’s authorized use or distribution, of the Acquired
Corporation Software infringes a third-party Intellectual Property Right); and

 

(v) except as set forth in Part 2.9(f)(v) of the Disclosure Schedule, to the
Knowledge of the Company, no claim or Proceeding involving any Intellectual
Property or Intellectual Property Right identified or required to be identified
in Part 2.9(a)(iii) of the

 

17.



--------------------------------------------------------------------------------

Disclosure Schedule and licensed to any of the Acquired Corporations is pending
or has been threatened, except for any such claim or Proceeding that, if
adversely determined, would not adversely affect the use or exploitation of such
Intellectual Property or Intellectual Property Right by any of the Acquired
Corporations.

 

(g) None of the Acquired Corporation Software fails to comply in any material
respect with any applicable warranty that is currently in effect (or that may
take effect in the future pursuant to any agreement that has already been
entered into by any Acquired Corporation) and that was made by any of the
Acquired Corporations relating to the use, functionality, operation or
performance of such software.

 

(h) Except as set forth in Part 2.9(h) of the Disclosure Schedule, none of the
Acquired Corporation Software contains any Harmful Code, other than any Harmful
Code that was introduced into the Acquired Corporation Software by a Person who
was not an Acquired Corporation Employee and who introduced the Harmful Code
after the affected Acquired Corporation Software was delivered to the initial
end-user customer.

 

(i) Except as set forth in Part 2.9(i) of the Disclosure Schedule, none of the
Acquired Corporation Software is subject to any “copyleft” or other obligation
or condition (including any obligation or condition under any “open source”
license such as the GNU Public License, Lesser GNU Public License or Mozilla
Public License) that: (i) requires, or conditions the use or distribution of
such Acquired Corporation Software on, the disclosure, licensing or distribution
of any source code for any portion of such Acquired Corporation Software; or
(ii) otherwise imposes any limitation, restriction or condition on the right or
ability of the Company to use or distribute any Acquired Corporation Software.

 

(j) Except as set forth in Part 2.9(j)(i) of the Disclosure Schedule, no source
code for any Acquired Corporation Software has been delivered, licensed or made
available to any escrow agent or other Person who is not, as of the date of this
Agreement, an employee of one of the Acquired Corporations. Except as set forth
in Part 2.9(j)(ii) of the Disclosure Schedule, none of the Acquired Corporations
has any duty or obligation (whether present, contingent or otherwise) to
deliver, license or make available the source code for any Acquired Corporation
Software to any escrow agent or other Person who is not, as of the date of this
Agreement, an employee of one of the Acquired Corporations. Except as set forth
in Part 2.9(j)(iii) of the Disclosure Schedule, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or could reasonably be expected to, result in the delivery, license or
disclosure of any source code for any Acquired Corporation Software to any other
Person who is not, as of the date of this Agreement, an employee of one of the
Acquired Corporations.

 

 

18.



--------------------------------------------------------------------------------

2.10 Contracts.

 

(a) Part 2.10(a) of the Disclosure Schedule identifies each Acquired Corporation
Contract that constitutes a “Material Contract” and that is currently in effect,
or pursuant to which any Acquired Corporation has or may obtain or become
subject to any rights or obligations (contingent or otherwise). For purposes of
this Agreement, each of the following shall be deemed to constitute a “Material
Contract”:

 

(i) any Acquired Corporation Employee Agreement and any other Contract (A)
relating to the employment of, or the performance of services by, any employee,
consultant or independent contractor providing for aggregate payments to any
such Person in any calendar year in excess of $100,000, (B) pursuant to which
any of the Acquired Corporations is or may become obligated to make any
severance, termination or similar payment to any current or former employee or
director (other than severance payments made by the Company in the ordinary
course of business, consistent with past practices and consistent with the
Company’s severance policy described in Part 2.15(h) of the Disclosure
Schedule), or (C) pursuant to which any of the Acquired Corporations is or may
become obligated to make any bonus or similar payment (whether in the form of
cash, stock or other securities, excluding payments constituting base salary and
sales commissions) in excess of $50,000 to any current or former employee or
director;

 

(ii) any Contract of the type required to be identified in Part 2.9 of the
Disclosure Schedule and any other Contract relating to the acquisition,
transfer, development, distribution, promotion, marketing, sharing, support or
license of any Acquired Corporation Software or any Intellectual Property or
Intellectual Property Right (except for any Contract pursuant to which (A) any
Intellectual Property or Intellectual Property Right is licensed to the Acquired
Corporations under any third party “shrink-wrap” or “click through” software
license generally available to the public, or (B) any Intellectual Property or
Intellectual Property Right is licensed by any of the Acquired Corporations to
any Person on a non-exclusive basis);

 

(iii) any Contract containing any source code escrow release, source code
custody or similar provision;

 

(iv) any Contract that provides for indemnification of any officer, director,
employee or agent;

 

(v) any Contract imposing any restriction on the right or ability of any
Acquired Corporation (A) to compete with, or solicit any customer of, any other
Person, (B) to acquire any product or other asset or any services from any other
Person, (C) to solicit, hire or retain any Person as an employee, consultant or
independent contractor, (D) to develop, sell, supply, distribute, offer, support
or service any product or any technology or other asset to or for any other
Person, (E) to perform services for any other Person, or (F) to transact
business or deal in any other manner with any other Person;

 

(vi) any Contract (other than Contracts evidencing Company Options) (A) relating
to the acquisition, issuance, voting, registration, sale or transfer of any
securities, (B) providing any Person with any preemptive right, right of
participation, right of maintenance or similar right with respect to any
securities, or (C) providing any of the Acquired Corporations with any right of
first refusal with respect to, or right to repurchase or redeem, any securities;

 

19.



--------------------------------------------------------------------------------

(vii) any Contract relating to the creation of any Encumbrance with respect to
any material asset of any of the Acquired Corporations;

 

(viii) any Contract incorporating or relating to any guaranty, any warranty, any
pledge, any performance or completion bond or any indemnity or similar
obligation, except for Contracts substantially the same as the standard forms of
end-user licenses previously delivered by the Company to Parent;

 

(ix) any Contract relating to any currency hedging;

 

(x) any Contract creating or relating to any joint venture (that is identified
as a joint venture in such Contract) or any partnership or otherwise providing
for the sharing of revenues, profits, losses, costs or liabilities (other than
the payment of liabilities of a third party by the Company pursuant to warranty
or indemnity obligations of the Company entered into in the ordinary course of
business consistent with past practice);

 

(xi) any real estate lease;

 

(xii) any Contract constituting or relating to a Government Contract or
Government Bid;

 

(xiii) any Contract (A) containing “standstill” or similar provisions relating
to transactions involving the acquisition, disposition or other transfer of
assets or securities of an Entity, or (B) providing any right of first
negotiation, right of first refusal or similar right to any Person;

 

(xiv) any Contract relating to the purchase or sale of any product or other
asset by or to, or the performance of any services by or for, any Related Party
(as defined in Section 2.18);

 

(xv) any Contract contemplating payments or the delivery of other consideration
during any 12-month period aggregating or having an aggregate value of more than
$50,000 that has a term of more than 60 days and that may not be terminated by
an Acquired Corporation (without penalty) within 60 days after the delivery of a
termination notice by such Acquired Corporation;

 

(xvi) any Contract contemplating payments or the delivery of other consideration
during any 12-month period aggregating or having an aggregate value of more than
$50,000 under which the Merger or any of the other Contemplated Transactions
would give rise to or expand any rights in favor of, or any obligations on the
part of, any Acquired Corporation or any other Person;

 

(xvii) any Contract that contemplates or involves the payment or delivery of
cash or other consideration in an amount or having a value in excess of $100,000
in the aggregate, or contemplates or involves the performance of services having
a value in excess of $100,000 in the aggregate;

 

20.



--------------------------------------------------------------------------------

(xviii) any Contract that could reasonably be expected to have or result in a
material effect on (A) the business, condition, capitalization, assets,
Intellectual Property, liabilities, results of operations or financial
performance of any of the Acquired Corporations or (B) the ability of the
Company to perform any of its obligations under this Agreement or to consummate
any of the Contemplated Transactions; and

 

(xix) any other Contract, if a breach of such Contract or the termination of
such Contract could reasonably be expected to have or result in a Material
Adverse Effect.

 

The Company has delivered to Parent an accurate and complete copy of each
Acquired Corporation Contract that constitutes a Material Contract, including
all amendments thereto.

 

(b) Except as set forth in Part 2.10(b) of the Disclosure Schedule, each
Acquired Corporation Contract that constitutes a Material Contract is valid and
in full force and effect, and is enforceable against the Acquired Corporations
and, to the Knowledge of the Company, the other parties thereto, in accordance
with its terms, subject to (i) laws of general application relating to
bankruptcy, insolvency, reorganization, moratorium and the enforcement of
creditors’ rights generally, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

(c) Except as set forth in Part 2.10(c) of the Disclosure Schedule: (i) none of
the Acquired Corporations has violated or breached, or committed any material
default under, any Acquired Corporation Contract that constitutes a Material
Contract, and, to the Knowledge of the Company, no other Person has violated or
breached, or committed any material default under, any Acquired Corporation
Contract that constitutes a Material Contract; (ii) to the Knowledge of the
Company, no event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) could reasonably be expected to (A)
result in a material violation or breach of any of the provisions of any
Acquired Corporation Contract that constitutes a Material Contract, (B) give any
Person the right to declare a default or exercise any remedy under any Acquired
Corporation Contract that constitutes a Material Contract, (C) give any Person
the right to receive or require a rebate, chargeback, penalty or change in
delivery schedule under any Acquired Corporation Contract that constitutes a
Material Contract, (D) give any Person the right to accelerate the maturity or
performance of any Acquired Corporation Contract that constitutes a Material
Contract, (E) result in the disclosure, release or delivery of the source code
for any portion of the Acquired Corporation Software, or (F) give any Person the
right to cancel, terminate or modify any Acquired Corporation Contract that
constitutes a Material Contract; (iii) since January 1, 2000, none of the
Acquired Corporations has received any notice or other communication (in writing
or, to the Knowledge of the Company, otherwise) regarding any actual or possible
violation or breach of, or default under, any Acquired Corporation Contract that
constitutes a Material Contract; and (iv) none of the Acquired Corporations has
waived any of its material rights under any Acquired Corporation Contract that
constitutes a Material Contract.

 

(d) Except as set forth in Part 2.10(d) of the Disclosure Schedule, each of the
representations and warranties set forth in this Section 2.10(d) is accurate in
all material respects:

 

(i) none of the Acquired Corporations has received any written determination of
noncompliance, entered into any consent order or undertaken any internal
investigation relating directly or indirectly to any Government Contract or
Government Bid;

 

21.



--------------------------------------------------------------------------------

(ii) the Acquired Corporations have complied with all Legal Requirements with
respect to all Government Contracts and Government Bids;

 

(iii) the Acquired Corporations have not, in obtaining or performing any
Government Contract, violated (A) the Truth in Negotiations Act of 1962, as
amended, (B) the Service Contract Act of 1963, as amended, (C) the Contract
Disputes Act of 1978, as amended, (D) the Office of Federal Procurement Policy
Act, as amended, (E) the Federal Acquisition Regulations (the “FAR”) or any
applicable agency supplement thereto, or (F) any other applicable procurement
law or regulation or other Legal Requirement;

 

(iv) all facts set forth in or acknowledged by any of the Acquired Corporations
in any certification, representation or disclosure statement submitted by any of
the Acquired Corporations with respect to any Government Contract or Government
Bid were current, accurate and complete as of the date of submission or as of
such other date as required by the Government Contract or Government Bid;

 

(v) none of the Acquired Corporations, and no current Acquired Corporation
Employee (in such Acquired Corporation Employee’s capacity as an Acquired
Corporation Employee performing services for an Acquired Corporation), has been
debarred or suspended from doing business with any Governmental Body, and, to
the Knowledge of the Company, no circumstances exist that would warrant the
institution of debarment or suspension proceedings against one or more of the
Acquired Corporations or any current Acquired Corporation Employee;

 

(vi) no written negative determination of responsibility has been issued against
and provided to any of the Acquired Corporations in connection with any
Government Contract or Government Bid;

 

(vii) no direct or indirect costs incurred by the Acquired Corporations have
been questioned or disallowed, outside the ordinary course of business and in a
writing provided to any Acquired Corporation, as a result of a finding or
determination of any kind provided to an Acquired Corporation by any
Governmental Body;

 

(viii) no Governmental Body, and no prime contractor or higher-tier
subcontractor of any Governmental Body, has withheld or set off, or threatened
in a writing provided to an Acquired Corporation to withhold or set off, outside
the ordinary course of business, any amount due to any of the Acquired
Corporations under any Government Contract;

 

(ix) there is not and has not been any irregularity, misstatement or omission
relating to any Government Contract or Government Bid that has led to or could
reasonably be expected to lead to (A) any administrative, civil, criminal or
other Legal Proceeding or indictment involving any of the Acquired Corporations
or any of their employees,

 

22.



--------------------------------------------------------------------------------

(B) the questioning or disallowance of any costs submitted for payment by any of
the Acquired Corporations, (C) the recoupment of any payments previously made to
any of the Acquired Corporations, (D) a finding or claim of fraud, defective
pricing, mischarging or improper payments on the part of any of the Acquired
Corporations, or (E) the assessment of any penalties or damages of any kind
against any of the Acquired Corporations;

 

(x) there is not and has not been any (A) outstanding claim, asserted in a
writing provided to any of the Acquired Corporations, against any of the
Acquired Corporations by, or dispute, referred to in a writing provided to any
of the Acquired Corporations, involving any of the Acquired Corporations with,
any prime contractor, subcontractor, vendor or other Person arising under or
relating to the award or performance of any Government Contract, (B) fact known
by any of the Acquired Corporations or any of their employees upon which any
such claim could reasonably be expected to be based or which may give rise to
any such dispute, or (C) final written decision of any Governmental Body against
any of the Acquired Corporations relating to any claim or dispute involving any
of the Acquired Corporations relating to the award or performance of any
Government Contract;

 

(xi) none of the Acquired Corporations is undergoing or has undergone any audit,
and to the Knowledge of the Company there is no basis for any impending audit,
arising under or relating to any Government Contract (other than normal routine
audits conducted by the Acquired Corporations in the ordinary course of
business);

 

(xii) no payment has been made by any Acquired Corporation or by any Person
acting on the behalf of any Acquired Corporation to any Person (other than to
any bona fide employee or agent (as defined in subpart 3.4 of the FAR) of such
Acquired Corporation) which is or was contingent upon the award of any
Government Contract or which would otherwise be in violation of any applicable
procurement law or regulation or any other Legal Requirement;

 

(xiii) the Acquired Corporations have complied with all applicable regulations
and other Legal Requirements and with all applicable contractual requirements
relating to the placement of legends or restrictive markings on technical data,
computer software and other Intellectual Property, including those necessary to
ensure that no Governmental Body or other Person is able to acquire any
unlimited rights with respect to such technical data, computer software or
Acquired Corporation IP; and

 

(xiv) none of the Acquired Corporations has or will be required to make any
filing with or give any notice to, or to obtain any Consent from, any
Governmental Body under or in connection with any Government Contract or
Government Bid as a result of or by virtue of (A) the execution, delivery of
performance of this Agreement or any of the other Contracts referred to in this
Agreement, or (B) the consummation of the Merger or any of the other
Contemplated Transactions.

 

2.11 Liabilities. None of the Acquired Corporations has any accrued, contingent
or other liabilities of any nature, either matured or unmatured (whether or not
required to be reflected in financial statements in accordance with GAAP, and
whether due or to become due),

 

23.



--------------------------------------------------------------------------------

except for: (a) liabilities identified as such in the “liabilities” column of
the Unaudited Interim Balance Sheet; (b) normal and recurring current
liabilities that have been incurred by the Acquired Corporations since March 31,
2005 in the ordinary course of business and consistent with past practices; (c)
liabilities under the Acquired Corporation Contracts identified in Part 2.10 of
the Disclosure Schedule, to the extent the nature and magnitude of such
liabilities can be specifically ascertained by reference to the text of such
Acquired Corporation Contracts; (d) liabilities of a routine nature under the
Acquired Corporation Contracts that are not required to be identified in Part
2.10 of the Disclosure Schedule and that do not exceed $50,000 in the aggregate;
and (e) liabilities described in Part 2.11 of the Disclosure Schedule (which
sets forth and describes in reasonable detail all liabilities of any of the
Acquired Corporations to any third party in respect of any earnout, royalty or
other deferred or periodic payment arrangement). No event has occurred, and no
circumstance or condition exists, that has resulted in, or that will or would
reasonably be expected to result in, any claim for indemnification or
reimbursement by any Acquired Corporation Employee (other than a claim for
reimbursement by the Company, in the ordinary course of business, of travel
expenses, accrued vacation or other out-of-pocket expenses of a routine nature
incurred by an employee of the Company in the course of performing such
employee’s duties for the Company) pursuant to (i) the terms of any Acquired
Corporation’s certificate of incorporation, bylaws or other charter documents,
(ii) any indemnification agreement or other Contract between any Acquired
Corporation and any such Acquired Corporation Employee, or (iii) any applicable
Legal Requirement.

 

2.12 Compliance with Legal Requirements; Governmental Authorizations.

 

(a) Except as set forth in Part 2.12 of the Disclosure Schedule, each of the
Acquired Corporations is, and has at all times since December 1, 1998 been, in
compliance in all material respects with all applicable Legal Requirements.
Except as set forth in Part 2.12(a) of the Disclosure Schedule, since December
1, 1998, none of the Acquired Corporations has received any notice or other
communication (in writing or, to the Knowledge of the Company, otherwise) from
any Governmental Body or other Person regarding any actual or possible material
violation of, or failure to comply with any material provision of, any Legal
Requirement.

 

(b) Part 2.12(b) of the Disclosure Schedule identifies each material
Governmental Authorization held by any of the Acquired Corporations, and the
Company has delivered to Parent accurate and complete copies of all such
Governmental Authorizations. The Governmental Authorizations identified in Part
2.12(b) of the Disclosure Schedule are valid and in full force and effect, and
collectively constitute all Governmental Authorizations necessary to enable the
Acquired Corporations to conduct their respective businesses in the manner in
which such businesses are currently being conducted. Each Acquired Corporation
is, and at all times since December 1, 1998 has been, in substantial compliance
with the terms and requirements of the Governmental Authorizations identified in
Part 2.12(b) of the Disclosure Schedule. Since December 1, 1998, none of the
Acquired Corporations has received any notice or other communication (in writing
or, to the Knowledge of the Company, otherwise) from any Governmental Body
regarding (a) any actual or possible violation of or failure to comply with any
term or requirement of any material Governmental Authorization, or (b) any
actual or possible revocation, withdrawal, suspension, cancellation, termination
or modification of any

 

24.



--------------------------------------------------------------------------------

material Governmental Authorization. No Governmental Body has at any time
challenged in writing the right of any of the Acquired Corporations to design,
manufacture, license, offer or sell any of its products or services.

 

(c) Each of the Acquired Corporations is, and has at all times been, in
compliance in all material respects with all Legal Requirements relating to the
export, re-export, import and transfer of products, commodities, services and
technology from the jurisdiction of one Governmental Body to another.

 

2.13 Certain Business Practices. Except as set forth in Part 2.13 of the
Disclosure Schedule, none of the Acquired Corporations, and (to the Knowledge of
the Company) no director, officer, agent or employee of any of the Acquired
Corporations, has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or (iii)
taken any action that would constitute a violation of the Foreign Corrupt
Practices Act of 1977, as amended, if the Company were publicly held.

 

2.14 Tax Matters.

 

(a) Except as set forth in Part 2.14(a) of the Disclosure Schedule, each of the
Tax Returns required to be filed by or on behalf of the respective Acquired
Corporations with any Governmental Body with respect to any taxable period
ending on or before the Closing Date (the “Acquired Corporation Returns”) (i)
has been or will be filed on or before the applicable due date (including any
extensions of such due date), and (ii) was, or will be when filed, complete and
accurate and prepared in all material respects in compliance with all applicable
Legal Requirements. All amounts shown on the Acquired Corporation Returns to be
due on or before the Closing Date have been or will be paid on or before the
Closing Date. The Company has delivered to Parent accurate and complete copies
of all Acquired Corporation Returns.

 

(b) Except as set forth in Part 2.14(b) of the Disclosure Schedule, the Company
Financial Statements fully accrue all actual and contingent liabilities for
Taxes with respect to all periods through the dates thereof in accordance with
GAAP consistently applied throughout the specified period. Each Acquired
Corporation will establish, in the ordinary course of business and consistent
with its past practices, reserves adequate for the payment of all Taxes for the
period from March 31, 2005 through the Closing Date.

 

(c) No Acquired Corporation Return has ever been examined or audited by any
Governmental Body. Except as set forth in Part 2.14(c) of the Disclosure
Schedule, no extension or waiver of the limitation period applicable to any of
the Acquired Corporation Returns has been granted (by the Company or any other
Person), and no such extension or waiver has been requested from any Acquired
Corporation.

 

(d) Except as set forth in Part 2.14(d) of the Disclosure Schedule, no claim or
Legal Proceeding is pending or, to the Knowledge of the Company, has been
threatened against

 

25.



--------------------------------------------------------------------------------

or with respect to any Acquired Corporation in respect of any Tax, nor has any
of the Acquired Corporations received from any Governmental Body in any
jurisdiction (including jurisdictions where the Acquired Companies have not
filed Tax Returns) any (i) written notice indicating an intent to open an audit
or other review, (ii) written request for information related to Tax matters, or
(iii) written notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted or assessed by any taxing authority or other Governmental
Body against any Acquired Corporation. There are no unsatisfied liabilities for
Taxes (including liabilities for interest, additions to tax and penalties
thereon and related expenses) with respect to any notice of deficiency or
similar document received by any Acquired Corporation with respect to any Tax
(other than liabilities for Taxes asserted under any such notice of deficiency
or similar document which are being contested in good faith by the Acquired
Corporations and with respect to which adequate reserves for payment have been
established on the Unaudited Interim Balance Sheet). There are no liens for
Taxes upon any of the assets of any of the Acquired Corporations except liens
for current Taxes not yet due and payable. None of the Acquired Corporations has
been, and none of the Acquired Corporations will be, required to include any
adjustment in taxable income for any tax period (or portion thereof) after the
Closing pursuant to Section 481 of the Code (or any comparable provision of any
Tax law, rule or regulation) as a result of transactions or events occurring, or
accounting methods employed, prior to the Closing. None of the Acquired
Corporations has made any distribution of stock of any controlled corporation,
as that term is defined in Section 355(a)(1) of the Code or had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Sections 355 and 361 of the Code. None of
the Acquired Corporations (i) has been a member of an affiliated group within
the meaning of Section 1504 of the Code, other than an affiliated group of which
the Company was the common parent, or (ii) filed or been included in a combined,
consolidated or unitary income Tax Return, other than any such Tax Return filed
by the Company. None of the Acquired Corporations has any liability for the
Taxes of any Person under Section 1.1502-6 of the Treasury Regulations under the
Code (or any similar Legal Requirement) as a transferee or successor, by
Contract or otherwise.

 

(e) Each of the Acquired Corporations has disclosed in its Acquired Corporation
Returns any Tax reporting position taken in any Acquired Corporation Return
which could result in the imposition of penalties under Section 6662 of the Code
or any comparable Legal Requirement.

 

(f) None of the Acquired Corporations has consummated or participated in, or is
currently participating in, any transaction that was or is a “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2)
or similar transaction under any corresponding or similar Legal Requirement.

 

(g) The Company has provided Parent with accurate and complete copies of all
documentation relating to any temporary exemption from Tax, Tax rate reduction,
Tax credit, Tax incentive or other special concession for the computation of Tax
made available by any Governmental Body to any Acquired Corporation.

 

26.



--------------------------------------------------------------------------------

(h) Except as set forth in Part 2.14(h) of the Disclosure Schedule, none of the
Acquired Corporations holds stock or any other equity interest in any legal
entity which is treated as a partnership for federal, state, local or foreign
income Tax purposes.

 

(i) Part 2.14(i) of the Disclosure Schedule accurately describes all material
elections with respect to Taxes affecting any of the Acquired Corporations
(other than U.S. federal, state and local Tax elections).

 

(j) Except as set forth in Part 2.14(j) of the Disclosure Schedule, there is no
Contract covering any Acquired Corporation Employee that, considered
individually or considered collectively with any other such Contracts, will, or
could reasonably be expected to, give rise directly or indirectly to the payment
of any amount that would not be deductible pursuant to Section 280G of the Code
(or any comparable Legal Requirement). None of the Acquired Corporations is, or
has ever been, a party to or bound by any tax indemnity agreement, tax sharing
agreement, tax allocation agreement or similar Contract (other than general
indemnification provisions contained in the Company’s non-exclusive end user
license agreements entered into in the ordinary course of business and
consistent with past practices).

 

2.15 Employee and Labor Matters; Benefit Plans.

 

(a) Part 2.15(a) of the Disclosure Schedule sets forth, with respect to (i) each
employee of each of the Acquired Corporations with annual compensation
(including base salary) in excess of $100,000, and (ii) each other employee of
each of the Acquired Corporations with an annual bonus (excluding sales
commissions) of over $25,000 (including, with respect to both clauses “(i)” and
“(ii)”, any such employee who is on a leave of absence):

 

(i) the name of such employee, the Acquired Corporation by which such employee
is employed and the date as of which such employee was originally hired by such
Acquired Corporation;

 

(ii) such employee’s title;

 

(iii) the aggregate dollar amount of the compensation (including wages, salary,
commissions, director’s fees, fringe benefits, bonuses, profit-sharing payments
and other payments or benefits of any type) received by or payable to such
employee with respect to services performed in 2004;

 

(iv) such employee’s annualized compensation as of the date of this Agreement;
and

 

(v) any Governmental Authorization that is held by such employee and that
relates to or is useful in connection with the business of any of the Acquired
Corporations.

 

27.



--------------------------------------------------------------------------------

The Company has made available to Parent the information described in clauses
“(i)” through “(v)” of this Section 2.15(a) with respect to each other employee
of each of the Acquired Corporations (including any such employee who is on a
leave of absence).

 

(b) Part 2.15(b) of the Disclosure Schedule accurately identifies each former
employee of any of the Acquired Corporations who is receiving or is scheduled to
receive (or whose spouse or other dependent is receiving or is scheduled to
receive) any benefits (whether from any of the Acquired Corporations or
otherwise) relating to such former employee’s employment with any of the
Acquired Corporations; and Part 2.15(b) of the Disclosure Schedule accurately
describes such benefits.

 

(c) Except as set forth in Part 2.15(c) of the Disclosure Schedule, the
employment of each of the Acquired Corporations’ employees is terminable by the
applicable Acquired Corporation at will, without payment of severance or other
termination benefits. The Company has made available to Parent accurate and
complete copies of all employee manuals and handbooks, disclosure materials,
policy statements and other materials relating to the employment of the current
and former employees of each of the Acquired Corporations.

 

(d) To the Knowledge of the Company: (i) no employee of any of the Acquired
Corporations intends to terminate his employment with the Company; (ii) no
employee of any of the Acquired Corporations has received an offer to join a
business that may be competitive with the business of any Acquired Corporation;
and (iii) no employee of any of the Acquired Corporations is a party to or is
bound by any confidentiality agreement, noncompetition agreement or other
Contract (with any Person) that may have an adverse effect on: (A) the
performance by such employee of any of his duties or responsibilities as an
employee of such Acquired Corporation; or (B) the business or operations of any
Acquired Corporation.

 

(e) None of the current or former independent contractors of any of the Acquired
Corporations will or could be reclassified as an employee. There are, and at no
time have been, any independent contractors who have provided services to any of
the Acquired Corporations or any Acquired Corporation Affiliate for a period of
six consecutive months or longer. None of the Acquired Corporations has ever had
any temporary or leased employees. No independent contractor of any Acquired
Corporation is eligible to participate in any Acquired Corporation Employee
Plan.

 

(f) Except as set forth in Part 2.15(f) of the Disclosure Schedule, none of the
Acquired Corporations is a party to or bound by, and none of the Acquired
Corporations has ever been a party to or bound by, any employment agreement or
any union contract, collective bargaining agreement or similar Contract.

 

(g) None of the Acquired Corporations is or has ever been engaged, in any unfair
labor practice of any nature. There has never been any slowdown, work stoppage,
labor dispute or union organizing activity, or any similar activity or dispute,
affecting any of the Acquired Corporations or any of their employees. There is
not now pending, and, to the Knowledge of the Company, no Person has threatened
to commence, any such slowdown, work stoppage, labor dispute or union organizing
activity or any similar activity or dispute. No event

 

28.



--------------------------------------------------------------------------------

has occurred, and no condition or circumstance exists, that might directly or
indirectly give rise to or provide a basis for the commencement of any such
slowdown, work stoppage, labor dispute or union organizing activity or any
similar activity or dispute. There are no actions, suits, claims, labor disputes
or grievances pending or, to the Knowledge of the Company, threatened or
reasonably anticipated relating to any labor, safety or discrimination matters
involving any Acquired Corporation Employee, including charges of unfair labor
practices or discrimination complaints.

 

(h) Part 2.15(h) of the Disclosure Schedule contains an accurate and complete
list as of the date hereof of each Acquired Corporation Employee Plan and each
Acquired Corporation Employee Agreement. None of the Acquired Corporations
intends or has agreed or committed to (i) establish or enter into any new
Acquired Corporation Employee Plan or Acquired Corporation Employee Agreement,
or (ii) modify any Acquired Corporation Employee Plan or Acquired Corporation
Employee Agreement (except to conform any such Acquired Corporation Employee
Plan or Acquired Corporation Employee Agreement to the requirements of any
applicable Legal Requirements, in each case as previously disclosed to Parent in
writing).

 

(i) The Company has delivered to Parent accurate and complete copies of: (i) all
documents setting forth the terms of each Acquired Corporation Employee Plan and
each Acquired Corporation Employee Agreement, including all amendments thereto
and all related trust documents; (ii) the three most recent annual reports (Form
Series 5500 and all schedules and financial statements attached thereto), if
any, required under ERISA, the Code or any other applicable Legal Requirement in
connection with each Acquired Corporation Employee Plan; (iii) for each Acquired
Corporation Employee Plan that is subject to the minimum funding standards of
Section 302 of ERISA, the most recent annual and periodic accounting of Acquired
Corporation Employee Plan assets; (iv) the most recent summary plan description
together with the summaries of material modifications thereto, if any, required
under ERISA with respect to each Acquired Corporation Employee Plan; (v) all
material written Contracts relating to each Acquired Corporation Employee Plan,
including administrative service agreements and group insurance contracts; (vi)
all written materials provided to any Acquired Corporation Employee relating to
any Acquired Corporation Employee Plan and any proposed Acquired Corporation
Employee Plan, in each case, relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events that would result in any liability to any of
the Acquired Corporations or any Acquired Corporation Affiliate; (vii) all
correspondence to or from any Governmental Body relating to any Acquired
Corporation Employee Plan; (viii) all COBRA forms and related notices; (ix) all
insurance policies in the possession of any of the Acquired Corporations or any
Acquired Corporation Affiliate pertaining to fiduciary liability insurance
covering the fiduciaries for each Acquired Corporation Employee Plan; (x) all
discrimination tests required under the Code for each Acquired Corporation
Employee Plan intended to be qualified under Section 401(a) of the Code for the
three most recent plan years; and (xi) the most recent IRS determination or
opinion letter issued with respect to each Acquired Corporation Employee Plan
intended to be qualified under Section 401(a) of the Code.

 

(j) Each of the Acquired Corporations and Acquired Corporation Affiliates has
performed all obligations required to be performed by it under each Acquired
Corporation

 

29.



--------------------------------------------------------------------------------

Employee Plan, and the Company has no Knowledge of any default or violation by
any other party of the terms of any Acquired Corporation Employee Plan. Each
Acquired Corporation Employee Plan has been established and maintained
substantially in accordance with its terms and in substantial compliance with
all applicable Legal Requirements, including ERISA and the Code. Any Acquired
Corporation Employee Plan intended to be qualified under Section 401(a) of the
Code has obtained a favorable determination letter (or opinion letter, if
applicable) as to its qualified status under the Code. No “prohibited
transaction,” within the meaning of Section 4975 of the Code or Sections 406 and
407 of ERISA, that is not otherwise exempt under Section 408 of ERISA, has
occurred with respect to any Acquired Corporation Employee Plan. There are no
claims or Legal Proceedings pending, or, to the Knowledge of the Company,
threatened or reasonably anticipated (other than routine claims for benefits),
against any Acquired Corporation Employee Plan or against the assets of any
Acquired Corporation Employee Plan. Each Acquired Corporation Employee Plan
(other than any Acquired Corporation Employee Plan to be terminated prior to the
Closing in accordance with this Agreement) can be amended, terminated or
otherwise discontinued after the Closing in accordance with its terms, without
liability to Parent, any of the Acquired Corporations or any Acquired
Corporation Affiliate (other than ordinary administration expenses), subject to
applicable Legal Requirements. There are no audits, inquiries or Legal
Proceedings pending or, to the Knowledge of the Company, threatened by the IRS,
the DOL, or any other Governmental Body with respect to any Acquired Corporation
Employee Plan. No Acquired Corporation, and no Acquired Corporation Affiliate,
has ever incurred any penalty or tax with respect to any Acquired Corporation
Employee Plan under Section 502(i) of ERISA, under Sections 4975 through 4980 of
the Code or under any other applicable Legal Requirement. Each of the Acquired
Corporations and Acquired Corporation Affiliates have timely made all
contributions and other payments required by and due under the terms of each
Acquired Corporation Employee Plan.

 

(k) No Acquired Corporation, and no Acquired Corporation Affiliate, has ever
maintained, established, sponsored, participated in, or contributed to any: (i)
Acquired Corporation Pension Plan subject to Title IV of ERISA; (ii)
“multiemployer plan” within the meaning of Section (3)(37) of ERISA; or (iii)
Acquired Corporation Pension Plan in which stock of any of the Acquired
Corporations or any Acquired Corporation Affiliate is or was held as a plan
asset. The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance, or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide in full for the accrued
benefit obligations with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to determine employer contributions to and obligations under such Foreign
Plan, and no Contemplated Transaction shall cause any such assets or insurance
obligations to be less than such benefit obligations.

 

(l) No Acquired Corporation Employee Plan provides (except at no cost to the
Acquired Corporations or any Acquired Corporation Affiliate), or reflects or
represents any liability of any of the Acquired Corporations or any Acquired
Corporation Affiliate to provide, retiree life insurance, retiree health
benefits or other retiree employee welfare benefits to any Person for any
reason, except as may be required by COBRA or other applicable Legal

 

30.



--------------------------------------------------------------------------------

Requirements. Other than commitments made that involve no future costs to any of
the Acquired Corporations or any Acquired Corporation Affiliate, no Acquired
Corporation, and no Acquired Corporation Affiliate, has ever represented,
promised or contracted (whether in oral or written form) to any Acquired
Corporation Employee (either individually or to Acquired Corporation Employees
as a group) or any other Person that any such Acquired Corporation Employee or
other Person would be provided with retiree life insurance, retiree health
benefits or other retiree employee welfare benefits, except to the extent
required by applicable Legal Requirements.

 

(m) Except as set forth in Part 2.15(m) of the Disclosure Schedule, and except
as expressly required or provided by this Agreement, neither the execution or
delivery of this Agreement nor the consummation of any of the Contemplated
Transactions will (either alone or upon the occurrence of any additional or
subsequent events) constitute an event under any Acquired Corporation Employee
Plan, Acquired Corporation Employee Agreement, trust or loan that will or may
result (either alone or in connection with any other circumstance or event) in
any payment (whether of severance pay or otherwise), acceleration of any right,
obligation or benefit, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any Acquired
Corporation Employee.

 

(n) Except as set forth in Part 2.15(n) of the Disclosure Schedule, no Acquired
Corporation, and no Acquired Corporation Affiliate: (i) has violated or
otherwise failed to comply with any Legal Requirement respecting employment,
employment practices, terms and conditions of employment or wages and hours,
including the health care continuation requirements of COBRA, the requirements
of FMLA, the requirements of HIPAA and the provisions of any similar Legal
Requirement; (ii) has failed to withhold or report any amounts required by
applicable Legal Requirements or by Contract to be withheld or reported with
respect to wages, salaries and other payments to Acquired Corporation Employees;
(iii) is liable for any arrears of wages or any taxes or any penalty for failure
to comply with the Legal Requirements applicable to any of the foregoing; or
(iv) is liable for any payment to any trust or other fund governed by or
maintained by or on behalf of any Governmental Body with respect to unemployment
compensation benefits, social security or other benefits or obligations for
Acquired Corporation Employees (other than routine payments to be made in the
normal course of business and consistent with past practice). There are no
pending or, to the Knowledge of the Company, threatened or reasonably
anticipated claims or Legal Proceedings against any of the Acquired Corporations
or any Acquired Corporation Affiliate under any worker’s compensation policy or
long-term disability policy.

 

(o) The Qualifying Transaction Bonus (as defined in the Scott Employment
Agreement) that will be owed by the Company to Walter Scott pursuant to the
Scott Employment Agreement in connection with the Merger and the other
Contemplated Transactions is equal to $1,011,847. The entire amount of the
Qualifying Transaction Bonus will be payable by the Company solely in cash. The
Company shall deduct and withhold from the Qualifying Transaction Bonus such
amounts as are required to be deducted or withheld therefrom under the Code or
under any other Legal Requirement relating to Taxes. To the extent such amounts
are so deducted or withheld, such amounts shall be treated for all purposes as
having been paid to Walter Scott. Other than such Qualifying Transaction Bonus,
no other amount is or will be owed

 

31.



--------------------------------------------------------------------------------

by the Company or any other Acquired Corporation pursuant to the terms of or
otherwise by reason of the Scott Employment Agreement as a result of or in
connection with the Merger or the other Contemplated Transactions.

 

(p) The aggregate amount of bonuses or similar payments that have been paid or
are payable by the Acquired Corporations with respect to the business,
performance or operations of the Acquired Corporations during the three-month
period ended March 31, 2005 is equal to $313,403, each such bonus or other
payment paid or payable to the individuals whose names are set forth in Part
2.15(p) of the Disclosure Schedule, in the respective amounts set forth opposite
their names. The entire amount of such bonuses or other payments will be payable
by the Company solely in cash. The Company shall deduct and withhold from the
foregoing bonuses or similar payments such amounts as are required to be
deducted or withheld therefrom under the Code or under any other Legal
Requirement relating to Taxes. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes as having been paid to
the individuals to whom such bonuses or similar payments are paid. Other than
the foregoing amounts, no other bonuses or similar payments are or will be paid
or payable by the Company or any other Acquired Corporation with respect to the
business, performance or operations of the Acquired Corporations during the
three-month period ended March 31, 2005.

 

(q) Except as provided in clause “(o)” above, the aggregate amount payable by
the Acquired Corporations as a result of or in connection with the Merger or the
other Contemplated Transactions is equal to $496,776, each such amount payable
to the individuals whose names are set forth in Part 2.15(q) of the Disclosure
Schedule, in the respective amounts set forth opposite their names. Such
payments will be payable by the Company solely in cash. The Company shall deduct
and withhold from the foregoing payments such amounts as are required to be
deducted or withheld therefrom under the Code or under any other Legal
Requirement relating to Taxes. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes as having been paid to
the individuals to whom such payments are made. Other than the foregoing
amounts, no other payments are or will be paid or payable by the Company or any
other Acquired Corporation as a result of or in connection with the Merger or
the other Contemplated Transactions.

 

2.16 Environmental Matters. To the Knowledge of the Company, each of the
Acquired Corporations possesses all material permits and other Governmental
Authorizations required under applicable Environmental Laws, and is in material
compliance with the terms and conditions thereof. None of the Acquired
Corporations has received any notice or other communication (in writing or, to
the Knowledge of the Company, otherwise), whether from a Governmental Body,
citizens group, employee or otherwise, that alleges that any of the Acquired
Corporations is not in compliance with any Environmental Law. To the Knowledge
of the Company, (a) all property that is leased to, controlled by or used by any
of the Acquired Corporations, and all surface water, groundwater and soil
associated with or adjacent to such property, is free of any material
environmental contamination of any nature, (b) none of the property leased to,
controlled by or used by any of the Acquired Corporations contains any
underground storage tanks, asbestos, equipment using PCBs, underground injection
wells, and (c) none of the property leased to, controlled by or used by any of
the Acquired Corporations contains any septic tanks in which process wastewater
or any Materials of Environmental

 

32.



--------------------------------------------------------------------------------

Concern have been disposed of. No Acquired Corporation has ever sent or
transported, or arranged to send or transport, any Materials of Environmental
Concern to a site that, pursuant to any applicable Environmental Law, (i) has
been placed on the “National Priorities List” of hazardous waste sites or any
similar state list, (ii) is otherwise designated or identified as a potential
site for remediation, cleanup, closure or other environmental remedial activity,
or (iii) is subject to a Legal Requirement to take “removal” or “remedial”
action as detailed in any applicable Environmental Law or to make payment for
the cost of cleaning up any site.

 

2.17 Insurance. Part 2.17 of the Disclosure Schedule identifies each insurance
policy maintained by, at the expense of or for the benefit of any of the
Acquired Corporations and identifies any material claims (including any workers’
compensation claims) made thereunder, and the Company has delivered to Parent
accurate and complete copies of the insurance policies identified in Part 2.17
of the Disclosure Schedule. Each of the insurance policies identified in Part
2.17 of the Disclosure Schedule is in full force and effect. Since January 1,
2001, none of the Acquired Corporations has received any notice or other
communication (in writing or, to the Knowledge of the Company, otherwise)
regarding any (a) cancellation or invalidation of any insurance policy
identified or required to be identified in Part 2.17 of the Disclosure Schedule,
(b) refusal of any coverage or rejection of any claim under any such insurance
policy, or (c) material increase in the amount of the premiums payable with
respect to any such insurance policy.

 

2.18 Related Party Transactions. Except as set forth in Part 2.18 of the
Disclosure Schedule: (a) no Related Party has, and no Related Party has at any
time since January 1, 2001 had, any direct or indirect interest in any material
asset used in or otherwise relating to the business of any of the Acquired
Corporations; (b) no Related Party is, or has at any time since January 1, 2001
been, indebted to any of the Acquired Corporations for any amount in excess of
$10,000; (c) since January 1, 2001, no Related Party has entered into, or has
had any direct or indirect financial interest in, any material Contract,
transaction or business dealing involving any of the Acquired Corporations; (d)
no Related Party (other than Insight Venture Partners, LLC) (“Insight”) is
competing, or has at any time since January 1, 2001 competed, with any of the
Acquired Corporations; and (e) no Related Party has any claim or right against
any of the Acquired Corporations (other than the rights as stockholders of those
Persons identified as stockholders of the Company in Part 2.3(a)(i) of the
Disclosure Schedule, rights under Company Options and rights to receive
compensation for services performed as an employee of the Company). Part 2.18 of
the Disclosure Schedule identifies each Person who is (or who may be deemed to
be) an “affiliate” (as that term is used in Rule 145 under the Securities Act)
of the Company as of the date of this Agreement. For purposes of this Section
2.18, each of the following shall be deemed to be a “Related Party”: (i) each of
the Key Stockholders; (ii) each individual who is, or who has at any time since
January 1, 2001 been, an officer or director of any of the Acquired
Corporations; (iii) each member of the immediate family of each of the Persons
referred to in clauses “(i)” and “(ii)” above; (iv) each Person that is, or that
has at any time since January 1, 2001 been, an affiliate of any Key Stockholder
(other than any portfolio company or limited partner of such Key Stockholder);
and (v) any trust or other Entity (other than the Company) in which any one of
the Persons referred to in clauses “(i)”, “(ii),” “(iii)” and

 

33.



--------------------------------------------------------------------------------

“(iv)” above holds (or in which more than one of such Persons collectively
hold), beneficially or otherwise, a material voting, proprietary or equity
interest.

 

2.19 Legal Proceedings; Orders.

 

(a) Except as set forth in Part 2.19(a)(i) of the Disclosure Schedule, there is
no pending Legal Proceeding, and, to the Knowledge of the Company, no Person has
threatened to commence any Legal Proceeding: (i) that involves any of the
Acquired Corporations or any of the assets owned or used by any of the Acquired
Corporations; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, the Merger
or any of the other Contemplated Transactions. To the Knowledge of the Company,
except as set forth in Part 2.19(a)(ii) of the Disclosure Schedule, no event has
occurred, and no claim, dispute or other condition or circumstance exists that
could reasonably be expected to, give rise to or serve as a basis for the
commencement of any such Legal Proceeding. No claim, dispute or Legal Proceeding
disclosed in Part 2.19 of the Disclosure Schedule would, if determined adversely
to the Acquired Corporation party thereto, reasonably be expected to have or
result in a Material Adverse Effect.

 

(b) There is no Order to which any of the Acquired Corporations, or any of the
material assets owned or used by any of the Acquired Corporations, is subject.
None of the Key Stockholders is subject to any Order that relates to the
business of any Acquired Corporation or to any of the material assets owned or
used by any Acquired Corporation. To the Knowledge of the Company, no officer or
key employee of any of the Acquired Corporations is subject to any Order that
prohibits such officer or employee from engaging in or continuing any conduct,
activity or practice relating to the business of any of the Acquired
Corporations.

 

2.20 Authority; Binding Nature of Agreement. The Company has the corporate power
and authority to enter into and to perform its obligations under this Agreement.
The board of directors of the Company (at a meeting duly called and held) has
(a) unanimously determined that the Certificate Amendment (as defined in Section
6.12) and the Merger are advisable and fair and in the best interests of the
Company and its stockholders, (b) unanimously authorized and approved the
execution, delivery and performance of this Agreement by the Company and
unanimously approved the Merger, (c) unanimously authorized and approved the
Certificate Amendment, and (d) unanimously recommended the adoption of this
Agreement and the approval of the Certificate Amendment by the holders of
Company Capital Stock and directed that this Agreement, the Merger and the
Certificate Amendment be submitted for consideration by the Company’s
stockholders. This Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency,
reorganization, moratorium and the enforcement of creditors’ rights generally,
and (ii) rules of law governing specific performance, injunctive relief and
other equitable remedies.

 

2.21 Non-Contravention; Consents. Except as set forth in Part 2.21 of the
Disclosure Schedule, neither (1) the execution, delivery or performance of this
Agreement or any of the other Contracts referred to in this Agreement, nor (2)
the consummation of the Merger or any of the other Contemplated Transactions
will directly or indirectly (with or without notice or lapse of time):

 

(a) contravene, conflict with or result in a violation of (i) any of the
provisions of the certificate of incorporation, bylaws or other charter or
organizational documents of any of the Acquired Corporations, or (ii) any
resolution adopted by the stockholders, the board of directors or any committee
of the board of directors of any of the Acquired Corporations;

 

34.



--------------------------------------------------------------------------------

(b) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Merger or any of
the other Contemplated Transactions or to exercise any remedy or obtain any
relief under, any Legal Requirement or any Order to which any of the Acquired
Corporations, or any of the material assets owned or used by any of the Acquired
Corporations, is subject;

 

(c) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by any of the Acquired Corporations or that otherwise relates to the
business of any of the Acquired Corporations or to any of the material assets
owned or used by any of the Acquired Corporations;

 

(d) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any Acquired Corporation Contract that
constitutes a Material Contract, or give any Person the right to (i) declare a
default or exercise any remedy under any such Material Contract, (ii) a rebate,
chargeback, penalty or change in delivery schedule under any such Material
Contract, (iii) accelerate the maturity or performance of any obligation under
any such Material Contract, or (iv) cancel, terminate or modify any material
term of any such Material Contract;

 

(e) result in the imposition or creation of any Encumbrance upon or with respect
to any material asset owned or used by any of the Acquired Corporations (except
for minor liens that will not, in any case or in the aggregate, materially
detract from the value of the assets subject thereto or materially impair the
operations of any of the Acquired Corporations); or

 

(f) result in the transfer of any material asset of any of the Acquired
Corporations to any Person.

 

Except as may be required by the DGCL and the HSR Act, and except as set forth
in Part 2.21 of the Disclosure Schedule, none of the Acquired Corporations was,
is or will be required to make any filing with or give any notice to, or to
obtain any Consent from, any Person in connection with (x) the execution,
delivery or performance of this Agreement or any of the other Contracts
executed, delivered or entered into in connection with the Contemplated
Transactions, or (y) the consummation of the Merger or any of the other
Contemplated Transactions. (For purposes of this Agreement, an Acquired
Corporation will be deemed to be or to have been “required” to obtain a Consent
if the failure to obtain such Consent (i) could reasonably be expected to result
in the imposition of any material liability or obligation on, or the expansion
of any material

 

35.



--------------------------------------------------------------------------------

liability or obligation of, any of the Acquired Corporations, or (ii) could
reasonably be expected to result in the termination, modification or limitation
of any material contractual or other material right of any of the Acquired
Corporations.)

 

2.22 Vote Required.

 

(a) The affirmative votes of the holders of (i) a majority of the shares of
Company Capital Stock outstanding on the record date for the Written Consents
(as defined in Section 6.2) (the “Record Date”) voting together on an as-if
converted to common stock basis as a single class, (ii) a majority of the shares
of Company Preferred Stock outstanding on the Record Date, voting as a class,
and (iii) a majority of the shares of Company Common Stock outstanding on the
Record Date, voting as a class (the votes referred to in clauses “(i),” “(ii)”
and “(iii)” of this sentence being referred to collectively as the “Required
Amendment Stockholder Votes”) are the only votes of the holders of any class or
series of the Company’s capital stock necessary to approve the Certificate
Amendment.

 

(b) The affirmative votes of the holders of (i) a majority of the shares of
Company Common Stock and Company Preferred Stock outstanding on the Record Date,
voting together as a single class, and (ii) a majority of the shares of Company
Preferred Stock outstanding on the Record Date (the votes referred to in clauses
“(i)” and “(ii)” of this sentence being referred to collectively as the
“Required Merger Stockholder Votes”) are the only votes of the holders of any
class or series of the Company’s capital stock necessary to adopt this Agreement
and approve the Merger and the other Contemplated Transactions (other than the
Certificate Amendment).

 

(c) The Key Stockholders collectively own of record (and will continue to own of
record through the Closing) a sufficient number of shares of Company Capital
Stock to obtain the votes specified in clauses “(i),” “(ii)” and “(iii)” of
Section 2.22(a) and to obtain the Required Merger Stockholder Votes.

 

2.23 Financial Advisor. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the Merger
or any of the other Contemplated Transactions based upon arrangements made by or
on behalf of any of the Acquired Corporations.

 

2.24 Transaction Expenses. Part 2.24 of the Disclosure Schedule provides a
reasonable, good faith estimate of all Transaction Expenses incurred on or prior
to the date of this Agreement, and all Transaction Expenses that are or will
become payable with respect to services performed on or prior to the date of
this Agreement.

 

2.25 Full Disclosure.

 

(a) This Agreement (including the Disclosure Schedule) does not, and none of the
certificates referred to in Section 7 or the other Contracts delivered to Parent
in connection with the Contemplated Transactions will, (i) contain any
representation, warranty or information that is false or misleading with respect
to any material fact, or (ii) omit to state any material fact

 

36.



--------------------------------------------------------------------------------

necessary in order to make the representations, warranties and information
contained and to be contained herein and therein (in the light of the
circumstances under which such representations, warranties and information were
or will be made or provided) not false or misleading.

 

(b) On the date it is delivered to the stockholders of the Company, the
Information Statement (as defined in Section 6.2) (i) will comply with all
applicable Legal Requirements, (ii) will not contain any information that is
false, misleading or incomplete with respect to any material fact, or (iii) will
not omit to state any material fact necessary in order to make the information
contained in the Information Statement (in the light of the circumstances under
which such information was provided) not false, misleading or incomplete.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE KEY STOCKHOLDERS

 

Each Key Stockholder (as to such Key Stockholder but not as to any other Key
Stockholder or other Person) severally (but not jointly) represents and
warrants, to and for the benefit of the Indemnitees, as follows:

 

3.1 Power and Capacity, etc. Such Key Stockholder has the absolute and
unrestricted power, capacity and authority to execute and deliver this Agreement
and each other Contract referred to in or contemplated by this Agreement to
which such Key Stockholder is or will become a party (this Agreement and such
other Contracts being referred to collectively in this Agreement as the “Key
Stockholder Transaction Agreements”), and to perform such Key Stockholder’s
obligations hereunder and thereunder. This Agreement has been duly authorized
and duly executed and delivered by such Key Stockholder and constitutes the
legal, valid and binding obligation of such Key Stockholder, enforceable against
such Key Stockholder in accordance with its terms, subject to (i) laws of
general application relating to bankruptcy, insolvency, reorganization,
moratorium and the enforcement of creditors’ rights generally, and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies. The other Key Stockholder Transaction Agreements, when executed and
delivered by such Key Stockholder, will constitute legal, valid and binding
obligations of such Key Stockholder, enforceable against such Key Stockholder in
accordance with their terms, subject to (i) laws of general application relating
to bankruptcy, insolvency, reorganization, moratorium and the enforcement of
creditors’ rights generally, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

3.2 No Conflicts or Consents. The execution and delivery of the Key Stockholder
Transaction Agreements by such Key Stockholder does not and will not, and the
performance of the Key Stockholder Transaction Agreements by such Key
Stockholder will not: (i) conflict with or violate any currently existing Legal
Requirement or Order applicable to such Key Stockholder; or (ii) result in or
constitute (with or without notice or lapse of time) any breach of or default
under, or result (with or without notice or lapse of time) in the creation of
any Encumbrance on any of the shares of Company Capital Stock or other
securities of the Company held by such Key Stockholder pursuant to, any Contract
to which such Key Stockholder is a party or by which such Key Stockholder is or
may become bound or affected. The execution and delivery of the Key Stockholder
Transaction Agreements by such Key Stockholder does not and

 

37.



--------------------------------------------------------------------------------

will not, and the performance of the Key Stockholder Transaction Agreements by
such Key Stockholder will not, require any Consent of any Person which has not
been obtained.

 

3.3 Due Organization, Etc. If such Key Stockholder is an Entity: (a) such Key
Stockholder is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized; (b) the execution and
delivery of the Key Stockholder Transaction Agreements by such Key Stockholder
have been duly authorized by all necessary action on the part of the board of
directors of such Key Stockholder or other Persons performing similar functions;
and (c) the execution and delivery of the Key Stockholder Transaction Agreements
by such Key Stockholder does not and will not, and the performance of the Key
Stockholder Transaction Agreements by such Key Stockholder will not, (i) result
in or constitute any breach of or default under the partnership agreement or
other organizational documents of such Key Stockholder, or (ii) require the
approval of holders of voting or equity interests in such Key Stockholder, other
than any approval already obtained.

 

3.4 Title to Securities. Such Key Stockholder owns beneficially and of record,
and has good and valid title (free and clear of any Encumbrances) to, the shares
of Company Capital Stock described opposite such Key Stockholder’s name in Part
3.4 of the Disclosure Schedule, and such Key Stockholder does not directly or
indirectly own any shares of capital stock or other securities of any of the
Acquired Corporations, or any option, warrant or other right to acquire (by
purchase, conversion or otherwise) any shares of capital stock or other
securities of any of the Acquired Corporations, other than the shares described
opposite such Key Stockholder’s name in Part 3.4 of the Disclosure Schedule.

 

3.5 Capacity; Legal Proceedings.

 

(a) Such Key Stockholder has the capacity to comply with and perform all of such
Key Stockholder’s covenants and obligations under the Key Stockholder
Transaction Agreements.

 

(b) Such Key Stockholder (and if such Key Stockholder is a partnership, such Key
Stockholder’s general partner) is not subject to any Legal Requirement or Order
that may have an adverse effect on his or its ability to comply with or perform
any of his or its covenants or obligations under any of the Key Stockholder
Transaction Agreements.

 

(c) There is no Legal Proceeding pending, and, to such Key Stockholder’s
Knowledge, no Person has threatened to commence any Legal Proceeding, that would
reasonably be expected to have or result in an adverse effect on the ability of
such Key Stockholder to comply with or perform any of such Key Stockholder’s
covenants or obligations under any of the Key Stockholder Transaction
Agreements.

 

38.



--------------------------------------------------------------------------------

3.6 Receipt of Prospectus. Such Key Stockholder received the prospectus included
in the registration statement on Form S-4 filed with the SEC by Parent on June
22, 2001, on the date set forth opposite such Key Stockholder’s name in Part 3.6
of the Disclosure Schedule.

 

3.7 Private Placement.

 

(a) Such Key Stockholder understands and is aware that, if any Parent Common
Stock to be issued to such Key Stockholder in the Merger is issued in reliance
on the exemption from registration set forth in Section 4(2) of the Securities
Act or in Regulation D promulgated under the Securities Act,:

 

(i) any Parent Common Stock to be issued to such Key Stockholder in the Merger
will not be issued pursuant to a registration statement under the Securities
Act, but will instead be issued in reliance on the exemption from registration
set forth in Section 4(2) of the Securities Act or in Regulation D promulgated
under the Securities Act;

 

(ii) neither the Merger nor the issuance of such Parent Common Stock has been or
will be approved or reviewed by the SEC or by any other Governmental Body;

 

(iii) any Parent Common Stock to be issued in the Merger cannot be offered, sold
or otherwise transferred, assigned, pledged or hypothecated unless such Parent
Common Stock is registered under the Securities Act or unless an exemption from
registration is available;

 

(iv) Parent is under no obligation to file a registration statement with respect
to any Parent Common Stock to be issued to such Key Stockholder in the Merger;

 

(v) the provisions of Rule 144 under the Securities Act will permit resale of
any Parent Common Stock to be issued to such Key Stockholder in the Merger only
under limited circumstances, and such Parent Common Stock must be held by such
Key Stockholder for at least one year before it can be sold pursuant to Rule
144;

 

(vi) stop transfer instructions will be given to Parent’s transfer agent with
respect to any Parent Common Stock to be issued to such Key Stockholder in the
Merger, and there will be placed on the certificate or certificates representing
such Parent Common Stock a legend identical or similar in effect to the
following legend (together with any other legend or legends required by
applicable state securities laws or otherwise):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS REGISTERED UNDER
THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT IS AVAILABLE.”; and

 

39.



--------------------------------------------------------------------------------

(vii) Parent will rely on such Key Stockholder’s representations, warranties and
certification set forth in this Section 3.6 for purposes of determining such Key
Stockholder’s suitability as an investor in Parent Common Stock and for purposes
of confirming the availability of an exemption from the registration
requirements of the Securities Act for the issuance of shares of Parent Common
Stock in the Merger.

 

(b) Any Parent Common Stock to be issued to such Key Stockholder in the Merger
will be acquired by such Key Stockholder for investment purposes only and for
such Key Stockholder’s own account, and not with a view to, or for resale in
connection with, any unregistered distribution thereof.

 

(c) Such Key Stockholder has received and carefully examined Parent’s most
recent Annual Report on Form 10-K (the “Form 10-K”), Quarterly Report on Form
10-Q (the “Form 10-Q”) and proxy statement, and has paid particular attention to
the risk factors described in the Form 10-K and Form 10-Q.

 

(d) Such Key Stockholder has been given the opportunity: (i) to ask questions
of, and to receive answers from, Persons acting on behalf of the Company and
Parent concerning the terms and conditions of the Merger and the possible
issuance of Parent Common Stock in the Merger, and the business, properties,
prospects and financial condition of the Company and Parent; and (ii) to obtain
any additional information (to the extent the Company or Parent possesses such
information or is able to acquire it without unreasonable effort or expense)
that is necessary to verify the accuracy of the information set forth in the
documents provided or made available to such Key Stockholder.

 

(e) Such Key Stockholder is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities presenting investment decisions like that involved in such Key
Stockholder’s possible investment in any Parent Common Stock to be issued in the
Merger.

 

(f) Such Key Stockholder is an “accredited investor,” as that term is defined in
Rule 501 under the Securities Act.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub represent and warrant to the Company as follows:

 

4.1 Authority; Binding Nature of Agreement. Parent and Merger Sub have the
corporate power and authority to enter into and to perform their obligations
under this Agreement; and the execution, delivery and performance by Parent and
Merger Sub of this Agreement (including, in the event that the Merger
Consideration to which each Non-Dissenting Stockholder is entitled includes
shares of Parent Common Stock, the issuance of Parent Common Stock in accordance
with this Agreement) have been duly authorized by all necessary action on the
part of Parent and Merger Sub and their respective boards of directors. This
Agreement constitutes the legal, valid and binding obligation of Parent and
Merger Sub, enforceable against them in accordance with its terms, subject to
(i) laws of general application relating to

 

40.



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium and the enforcement of
creditors’ rights generally, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies. Prior to the
Effective Time, Parent, as the sole stockholder of Merger Sub, will vote the
shares of Merger Sub stock in favor of the approval of this Agreement, as and to
the extent required by applicable Legal Requirements, including the DGCL.

 

4.2 Valid Existence. Each of Parent and Merger Sub is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.

 

4.3 Non-Contravention; Consents. Neither (1) the execution, delivery or
performance of this Agreement or any of the other Contracts referred to in this
Agreement, nor (2) the consummation of the Merger or any of the other
Contemplated Transactions, will directly or indirectly (with or without notice
or lapse of time):

 

(a) contravene, conflict with or result in a violation of (i) any of the
provisions of the articles of incorporation or bylaws of Parent, or (ii) any
resolution adopted by the shareholders, the board of directors or any committee
of the board of directors of Parent after December 31, 2002; or

 

(b) contravene, conflict with or result in a violation of, or give any
Governmental Body the right to challenge the Merger or any of the other
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which Parent, or any of the material
assets owned or used by Parent, is subject, except (i) under the HSR Act and
other applicable Antitrust Laws (as defined in Section 6.1), and (ii) for
conflicts or violations which would not, individually or in the aggregate,
reasonably be expected to have or result in a material adverse effect on
Parent’s ability to consummate the Merger.

 

Except as may be required: (a) by the DGCL; (b) by the HSR Act and other
applicable Antitrust Laws; and (c) for filings (i) required under the Securities
Act and the rules and regulations promulgated thereunder, (ii) required under
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, (iii) required by the Nasdaq Stock Market with respect
to the Merger and the Contemplated Transactions, and (iv) as otherwise may be
required in order for Parent to comply with applicable federal and state
securities laws, Parent was not, is not and will not be required to make any
filing with or give any notice to, or to obtain any Consent from, any Person
prior to the Effective Time in connection with (A) the execution, delivery or
performance of this Agreement or any of the Contemplated Transactions, and (B)
the consummation of the Merger or any of the Contemplated Transactions, except
where the failure to make or obtain any such filing, notice or Consent would not
reasonably be expected to have or result in a material adverse effect on
Parent’s ability to consummate the Merger.

 

4.4 Financing; Authorized Shares. Parent has on the date of this Agreement, and
as of the Effective Time will have, (a) sufficient cash, available lines of
credit or other sources of readily available funds to enable it to pay the cash
amount required to be paid pursuant to Sections 1.5(a)(i)(A) and 1.5(a)(ii)(A)
and to effect the Contemplated Transactions, and (b)

 

41.



--------------------------------------------------------------------------------

sufficient authorized shares of Parent Common Stock to enable it to issue the
number of shares of Parent Common Stock required to be issued pursuant to
Section 1.5(c) and to effect the Contemplated Transactions.

 

4.5 Valid Issuance. All shares of Parent Common Stock to be issued pursuant to
Section 1.5(c) will, when issued in accordance with the terms and conditions of
this Agreement, be validly issued, fully paid and nonassessable.

 

SECTION 5. CERTAIN COVENANTS OF THE COMPANY AND THE KEY STOCKHOLDERS

 

5.1 Access and Investigation.

 

(a) During the period from the date of this Agreement through the earlier of the
Effective Time or the valid termination of this Agreement in accordance with
Section 9 (the “Pre-Closing Period”), the Company shall, and shall cause the
Representatives of each of the Acquired Corporations to: (i) provide Parent and
Parent’s Representatives with reasonable access to the Representatives,
personnel and assets of the Acquired Corporations and to all existing books,
records, Tax Returns, work papers, Acquired Corporation Contracts and other
documents and information relating to the Acquired Corporations; and (ii)
provide Parent and Parent’s Representatives with copies of such existing books,
records, Tax Returns, work papers, Acquired Corporation Contracts and other
documents and information relating to the Acquired Corporations, and with such
additional financial, operating and other data and information regarding the
Acquired Corporations, as Parent may reasonably request.

 

(b) Without limiting the generality of Section 5.1(a): (i) within 15 days after
the end of each calendar month during the Pre-Closing Period, the Company shall
deliver to Parent (A) a consolidated balance sheet of the Company and its
consolidated Subsidiaries as of the last day of such calendar month, and (B) a
statement of income for such calendar month; and (ii) during the Pre-Closing
Period, the Company shall, and shall cause the Representatives of each of the
Acquired Corporations to, permit Parent’s senior officers to meet with the
controller and other officers of the Acquired Corporations responsible for the
Company’s financial statements, the internal controls of the Acquired
Corporations and the disclosure controls and procedures of the Acquired
Corporations to discuss such matters as Parent may reasonably deem necessary or
appropriate for Parent to satisfy its obligations under the Sarbanes-Oxley Act
of 2002 and the rules and regulations relating thereto.

 

(c) Notwithstanding anything in this Section 5.1 to the contrary: (i) the
activities referred to in this Section 5.1 shall be conducted in such a manner
so as not to interfere unreasonably with the operation of the businesses of the
Acquired Corporations; and (ii) the Company may limit the access described in
this Section 5.1 to the extent such access would reasonably be expected to, in
the opinion of the Company’s outside counsel, materially violate any applicable
Legal Requirement or result in a material violation of any Acquired Corporation
Contract that constitutes a Material Contract.

 

42.



--------------------------------------------------------------------------------

5.2 Operation of the Company’s Business.

 

(a) During the Pre-Closing Period: (i) the Company shall ensure that each of the
Acquired Corporations conducts its business and operations (A) in the ordinary
course and in accordance with past practices, and (B) in compliance in all
material respects with all applicable Legal Requirements and the material
requirements of all Acquired Corporation Contracts that constitute Material
Contracts; (ii) the Company shall use commercially reasonable efforts to ensure
that each of the Acquired Corporations preserves intact its current business
organization, keeps available the services of its current officers and key
employees and maintains its relations and goodwill with all material suppliers,
customers, development partners, landlords, creditors, licensors, licensees,
employees and other Persons having material business relationships with the
respective Acquired Corporations; (iii) the Company shall keep in full force
each material insurance policy referred to in Section 2.17 and, if any such
insurance policy is scheduled to expire during the Pre-Closing Period, the
Company shall cause such insurance policy to be renewed or replaced (on terms
and with coverage substantially equivalent to the terms and coverage of the
expiring insurance policy) on or prior to the date of expiration of such
insurance policy; (iv) the Company shall cause to be provided all notices, and
shall use commercially reasonable efforts to cause to be provided all assurances
and support, required by any Acquired Corporation Contract relating to any
Acquired Corporation Software in order to ensure that no condition under such
Acquired Corporation Contract occurs that would reasonably be expected to result
in (A) any transfer by, or disclosure to a third party by, any Acquired
Corporation of the source code for any portion of the Acquired Corporation
Software, or (B) a release from any escrow of any source code that has been
deposited or is required to be deposited in escrow under the terms of such
Acquired Corporation Contract; and (v) the Company shall promptly notify Parent
of (A) any notice or other communication (in writing or, to the Knowledge of the
Company, otherwise) from any Person alleging that the Consent of such Person is
or may be required in connection with any of the Contemplated Transactions, (B)
any material Legal Proceeding commenced, or, to the Knowledge of the Company,
threatened against, relating to or involving or otherwise affecting any of the
Acquired Corporations, and (C) any change in or modification to the Stated Value
(as defined in the Certificate of Designations) or the conversion price or
conversion ratio of the Company Preferred Stock.

 

(b) During the Pre-Closing Period, the Company shall not (without the prior
written consent of Parent, which consent shall not be unreasonably withheld or
delayed), and shall not permit any of the other Acquired Corporations to:

 

(i) declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of capital stock, or repurchase, redeem or
otherwise reacquire any shares of capital stock or other securities;

 

(ii) sell, issue, grant or authorize the sale, issuance or grant of (A) any
capital stock or other security, (B) any option or right to acquire any capital
stock or other security, or (C) any instrument convertible into or exchangeable
for any capital stock or other security (except that the Company shall be
permitted to issue (I) Company Options under the Company Option Plan in the
ordinary course of business consistent with past practices so long as the
vesting of such Company Options is not accelerated upon the consummation of the
Merger or any other change in control, and (II) Company Common Stock upon the
exercise of outstanding Company Options);

 

43.



--------------------------------------------------------------------------------

(iii) amend or waive any of its rights under, or accelerate the vesting under,
any provision of any of the Company’s stock option plans, any provision of any
Contract evidencing any outstanding stock option or any restricted stock
purchase agreement, or otherwise modify any of the terms of any outstanding
Company Option, warrant or other security or any related Contract;

 

(iv) amend or permit the adoption of any amendment to its certificate of
incorporation or bylaws or other charter or organizational documents (other than
the Certificate Amendment), or effect or become a party to any Acquisition
Transaction, recapitalization, reclassification of shares, stock split, reverse
stock split or similar transaction;

 

(v) form any subsidiary or acquire any equity interest or other interest in any
other Entity;

 

(vi) make any capital expenditure (except that the Acquired Corporations may
make capital expenditures that, when added to all other capital expenditures
made on behalf of the Acquired Corporations during the Pre-Closing Period, do
not exceed $37,500 per month);

 

(vii) prepay or accelerate the payment of any obligation or expense outside the
ordinary course of business or inconsistent with past practices;

 

(viii) enter into or become bound by, or permit any of the assets owned or used
by it to become bound by, any Material Contract (other than non-exclusive
end-user licenses to Acquired Corporation Software, maintenance agreements,
professional services agreements and custom software development agreements
entered into by the Company in the ordinary course of business and consistent
with past practices) that (A) contemplates payments in any 12-month period
aggregating more than $50,000 or the delivery of consideration in any 12-month
period having an aggregate value of more than $50,000, or (B) considered
together with all other Material Contracts entered into during the Pre-Closing
Period, contemplates payments in any 12-month period aggregating more than
$250,000 or the delivery of consideration in any 12-month period having an
aggregate value of more than $250,000;

 

(ix) amend or terminate, or waive any material right or remedy under, any
Material Contract;

 

(x) acquire, lease or license any right or other asset from any other Person, or
sell or otherwise dispose of, or lease or license, any right or other asset to
any other Person (except in each case for (A) immaterial assets acquired,
leased, licensed or disposed of by the Company in the ordinary course of
business and consistent with past practices, and (B) non-exclusive end-user
licenses to Acquired Corporation Software, maintenance agreements, professional
services agreements and custom software development agreements entered into by
the Company in the ordinary course of business and consistent with past
practices);

 

44.



--------------------------------------------------------------------------------

(xi) expressly waive or relinquish any material right under applicable Legal
Requirements, other than in the ordinary course of business and consistent with
past practices;

 

(xii) lend money to any Person (except that the Company may make routine travel
advances to employees in the ordinary course of business and consistent with
past practices not in excess of $5,000 in the aggregate), or incur or guarantee
any indebtedness for borrowed money;

 

(xiii) establish, adopt or materially amend (other than by means of an amendment
required by any applicable Legal Requirement or an amendment that, in the
opinion of outside counsel to the Company, is necessary to maintain tax
qualified status) any Acquired Corporation Employee Plan, or pay any bonus or
make any profit-sharing or similar payment to, or increase the amount of the
wages, salary, commissions, fringe benefits or other compensation or
remuneration payable to, any of its directors, officers or employees (except
that the Company (A) may implement routine, reasonable salary increases in the
ordinary course of business and consistent with past practices in connection
with the Company’s customary employee review process, (B) may make customary
bonus payments and profit sharing payments in the ordinary course of business
and consistent with past practices in accordance with existing bonus and profit
sharing plans identified in Part 2.15(h) of the Disclosure Schedule, and (C) may
make customary sales commission payments in the ordinary course of business and
consistent with past practices in accordance with existing sales commission
plans identified in Part 2.15(h) of the Disclosure Schedule);

 

(xiv) hire any single employee with an annual base salary in excess of $90,000
or (except for new employees specifically hired to fill a vacant position
created by the departure following the date of this Agreement of an existing
employee) hire more than five employees during any calendar month;

 

(xv) promote any employee outside the ordinary course of business or
inconsistent with past practice;

 

(xvi) enter into any Contract contemplating payments or the delivery of other
consideration aggregating or having an aggregate value in excess of $50,000 (A)
that contains any “change of control” provision or that, in connection with the
Merger or any of the other Contemplated Transactions, would reasonably be
expected to (I) result in any payment (including any bonus, golden parachute or
severance payment) to any Person (whether or not under any Acquired Corporation
Employee Plan), (II) increase the benefits payable under any Acquired
Corporation Employee Plan, (III) result in any acceleration of the time of
payment or vesting of any such benefits, or (IV) result in the forgiveness of
any indebtedness of any Acquired Corporation Employee, or (B) pursuant to which
any of the Acquired Corporations is or may become obligated to make any
severance, termination or similar payment to any Acquired Corporation Employee;

 

(xvii) make any material Tax election;

 

45.



--------------------------------------------------------------------------------

(xviii) commence or settle any material Legal Proceeding (other than any
collection proceeding commenced by the Company relating to the Company’s
ordinary course accounts receivable, and any Legal Proceeding brought by the
Company against Parent relating to the enforcement of this Agreement);

 

(xix) enter into any material transaction or take any other material action
outside the ordinary course of business or inconsistent with past practices;

 

(xx) except as set forth in Part 5.2(b) of the Disclosure Schedule, make, or
agree or commit to make, any payment to any employee of any of the Acquired
Corporations that is contingent on the consummation of the Merger, conditioned
on their approval of the Merger or their execution of any of the agreements or
documents contemplated by this Agreement, or otherwise outside the ordinary
course of business; or

 

(xxi) agree or commit to take any of the actions described in clauses ”(i)”
through “(xx)” of this Section 5.2(b);

 

provided, however, that notwithstanding any of the foregoing, during the
Pre-Closing Period: (A) the Company shall be permitted to make the payments
described in Sections 2.15(o), 2.15(p) and 2.15(q); (B) the Company shall be
permitted to cause to be terminated the Scott Employment Agreement as
contemplated by Section 7.16; and (C) the Company shall be permitted to cause to
be terminated the Shareholders Agreement described in Section 7.17.

 

5.3 Notification; Updates to Disclosure Schedule.

 

(a) During the Pre-Closing Period, the Company shall promptly notify Parent in
writing of: (i) the discovery by the Company of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
and that caused or constitutes a material inaccuracy in or breach of any
representation or warranty contained in Section 2; (ii) any event, condition,
fact or circumstance that occurs, arises or exists after the date of this
Agreement and that would cause or constitute a material inaccuracy in or breach
of any representation or warranty contained in Section 2 if (A) such
representation or warranty had been made as of the time of the occurrence,
existence or discovery of such event, condition, fact or circumstance, or (B)
such event, condition, fact or circumstance had occurred, arisen or existed on
or prior to the date of this Agreement; (iii) any material breach of any
covenant or obligation of the Company; and (iv) any event, condition, fact or
circumstance that would make the timely satisfaction of any of the conditions
set forth in Section 7 or Section 8 impossible or unlikely or that has had or
would reasonably be expected to have or result in a Material Adverse Effect.

 

(b) During the Pre-Closing Period, each Key Stockholder shall promptly notify
Parent in writing of: (i) the discovery by such Key Stockholder of any event,
condition, fact or circumstance that occurred or existed on or prior to the date
of this Agreement and that caused or constitutes a material inaccuracy in or
breach of any representation or warranty of such Key Stockholder contained in
Section 3; (ii) any event, condition, fact or circumstance that occurs, arises
or exists after the date of this Agreement and that would cause or constitute a
material inaccuracy in or breach of any representation or warranty of such Key
Stockholder

 

46.



--------------------------------------------------------------------------------

contained in Section 3 if (A) such representation or warranty had been made as
of the time of the occurrence, existence or discovery of such event, condition,
fact or circumstance, or (B) such event, condition, fact or circumstance had
occurred, arisen or existed on or prior to the date of this Agreement; (iii) any
material breach of any covenant or obligation of such Key Stockholder; and (iv)
any event, condition, fact or circumstance that would make the timely
satisfaction of any of the conditions set forth in Section 7 or Section 8
impossible or unlikely or that has had or would reasonably be expected to have
or result in a Material Adverse Effect.

 

(c) If any event, condition, fact or circumstance that is required to be
disclosed pursuant to Section 5.3(a) or Section 5.3(b) requires any change in
the Disclosure Schedule, or if any such event, condition, fact or circumstance
would require such a change assuming the Disclosure Schedule were dated as of
the date of the occurrence, existence or discovery of such event, condition,
fact or circumstance, then the Company shall promptly deliver to Parent an
update to the Disclosure Schedule specifying such change. No such update shall
be deemed to supplement or amend the Disclosure Schedule for the purpose of (i)
determining the accuracy of any of the representations and warranties in this
Agreement or in any certificate or other Contract referred to in this Agreement,
or (ii) determining whether any condition set forth in Section 7 has been
satisfied.

 

5.4 No Negotiation. During the Pre-Closing Period, the Company shall ensure that
none of the Acquired Corporations and no Representative of any Acquired
Corporation shall, directly or indirectly: (a) solicit, facilitate or encourage
the initiation of any inquiry, proposal or offer from any Person (other than
Parent) relating to a possible Acquisition Transaction; (b) participate in any
discussions or negotiations or enter into any agreement with, or provide any
non-public information to, any Person (other than Parent) relating to or in
connection with a possible Acquisition Transaction; or (c) consider, entertain
or accept any proposal or offer from any Person (other than Parent) relating to
a possible Acquisition Transaction. During the Pre-Closing Period, no Key
Stockholder shall, and each Key Stockholder shall ensure that no Representative
of such Key Stockholder shall, directly or indirectly, take any of the actions
referred to in clauses “(a)” through “(c)” of the preceding sentence. The
Company shall promptly notify Parent in writing of any inquiry, proposal or
offer relating to a possible Acquisition Transaction (including the identity of
the Person making or submitting such inquiry, proposal or offer, and the terms
thereof) that is received by the Company, any other Acquired Corporation, any of
the Key Stockholders or any Representative of any Acquired Corporation or of any
Key Stockholder during the Pre-Closing Period.

 

5.5 Restriction on Transfer. Each Key Stockholder agrees that, during the
Pre-Closing Period, such Key Stockholder shall not directly or indirectly sell
or otherwise transfer or dispose of, or pledge or otherwise permit to be subject
to any Encumbrance, any shares of Company Capital Stock or any other security of
the Company, or any direct or indirect beneficial interest therein; provided,
however, that shares of Company Capital Stock may be transferred to an affiliate
(including any general or limited partner) or family member of such Key
Stockholder (or of any such transferee) so long as (a) the transferor notifies
Parent of the intended transfer in writing at least 10 days prior to the
transfer, (b) the transferee agrees to be bound by the terms of this Agreement,
and (c) the transferor remains liable for any breach by the transferee of this
Agreement.

 

47.



--------------------------------------------------------------------------------

SECTION 6. ADDITIONAL COVENANTS OF THE PARTIES

 

6.1 Regulatory Approvals. Each party shall use commercially reasonable efforts
to file, as soon as practicable after the date of this Agreement, all notices,
reports and other documents required to be filed by such party with any
Governmental Body with respect to the Merger and the other Contemplated
Transactions, and to submit promptly any additional information requested by any
such Governmental Body. Without limiting the generality of the foregoing, the
Company and Parent shall, promptly after the date of this Agreement, prepare and
file the notifications required under the HSR Act and any applicable foreign
antitrust laws or regulations (collectively, the “Antitrust Laws”) in connection
with the Merger. Subject to Section 6.4(b), the Company and Parent shall (a)
respond as promptly as practicable to (i) any inquiries or requests received
from the Federal Trade Commission or the Department of Justice for additional
information or documentation, and (ii) any inquiries or requests received from
any state attorney general, foreign antitrust authority or other Governmental
Body in connection with antitrust or related matters, (b) use commercially
reasonable efforts to take all other actions necessary to cause the expiration
or termination of the applicable waiting periods under the Antitrust Laws as
soon as practicable, and (c) use commercially reasonable efforts to resolve any
objections which may be asserted by any Governmental Body with respect to the
Merger under the Antitrust Laws. Subject to Section 6.4(b), in the event any
Legal Proceeding is threatened or instituted by any Governmental Body
challenging the Merger as violative of Antitrust Laws, each of Parent and the
Company shall use commercially reasonable efforts to avoid the institution of,
or to resist or resolve, such Legal Proceeding. At the request of Parent, the
Company shall agree to divest, sell, dispose of, hold separate or otherwise take
or commit to take any action relating to the business, product lines or assets
of any Acquired Corporation, provided that any such action is (A) determined by
Parent in good faith to facilitate compliance with any Legal Requirement or any
request by any Governmental Body, and (B) conditioned upon the consummation of
the Merger.

 

6.2 Written Consents; Information Statement. Immediately following the execution
of this Agreement, each Key Stockholder shall execute and deliver to the Company
a written consent approving the Merger, adopting this Agreement and approving
the Certificate Amendment (a “Written Consent”), and each Key Stockholder agrees
not to withdraw such Key Stockholder’s Written Consent and not to take any other
action that is inconsistent with such Written Consent or that may have the
effect of delaying or interfering with the Merger or the Certificate Amendment.
As promptly as practicable following the date of this Agreement, the Company
shall prepare an information statement accurately describing this Agreement, the
Merger, the other Contemplated Transactions and the provisions of Section 262 of
the DGCL (the “Information Statement”), and shall deliver the Information
Statement to those of its stockholders who did not execute Written Consents for
the purpose of informing them of the approval of the Merger, the adoption of
this Agreement and the approval of the Certificate Amendment. The Information
Statement shall include, subject to the fiduciary duties of the board of
directors of the Company, a statement to the effect that the board of directors
of the Company unanimously recommends that the Company’s stockholders execute
Written Consents approving the Merger, adopting this Agreement and approving the
Certificate Amendment.

 

48.



--------------------------------------------------------------------------------

6.3 Public Announcements. During the Pre-Closing Period, neither the Company nor
the Key Stockholders shall (and the Company shall not permit any of the Acquired
Corporations or any Representative of any of the Acquired Corporations to) issue
any press release or make any public statement regarding this Agreement, the
Merger or any of the other Contemplated Transactions without the prior written
consent of Parent, and Parent shall not issue any press release or make any
public statement regarding this Agreement, the Merger or any of the other
Contemplated Transactions without the prior written consent of the Company;
provided, however, that (a) Parent and the Company shall be permitted to issue a
press release in substantially the form of Exhibit C, and Parent shall be
permitted to make any other public statement that is not inconsistent with such
press release, and (b) in the event of a development occurring or arising after
the date of this Agreement, (i) each of Parent and the Company shall be
permitted to make any disclosure or public statement with respect to such
development that it determines in good faith is required by any applicable Legal
Requirement, and (ii) Parent shall be permitted to make any disclosure or public
statement with respect to such development that it determines in good faith is
required by the rules of any stock exchange or quotation system on which the
Parent Common Stock is listed or quoted for trading.

 

6.4 Additional Agreements.

 

(a) Subject to Section 6.4(b), Parent, Merger Sub and the Company shall use
commercially reasonable efforts to take, or cause to be taken, all actions
necessary to consummate the Merger and make effective the other Contemplated
Transactions. Without limiting the generality of the foregoing, but subject to
Section 6.4(b), each party to this Agreement (i) shall make all filings (if any)
and give all notices (if any) required to be made and given by such party in
connection with the Merger and the other Contemplated Transactions, and (ii)
shall use commercially reasonable efforts to obtain each Consent (if any)
required to be obtained (pursuant to any applicable Legal Requirement or
Contract, or otherwise) by such party in connection with the Merger or any of
the other Contemplated Transactions. Each of Parent and the Company shall
promptly deliver to the other a copy of each such filing made, each such notice
given and each such Consent obtained by such party during the Pre-Closing
Period.

 

(b) Notwithstanding anything to the contrary contained in this Agreement, Parent
shall not have any obligation under this Agreement or otherwise: (i) to dispose
of or transfer or cause any of its Subsidiaries to dispose of or transfer any
assets, or to commit to cause any of the Acquired Corporations to dispose of or
transfer any assets; (ii) to discontinue or cause any of its Subsidiaries to
discontinue offering any product or service, or to commit to cause any of the
Acquired Corporations to discontinue offering any product or service; (iii) to
license or otherwise make available, or cause any of its Subsidiaries to license
or otherwise make available, to any Person, any technology, software or other
Intellectual Property or Intellectual Property Right, or to commit to cause any
of the Acquired Corporations to license or otherwise make available to any
Person any technology, software or other Intellectual Property or Intellectual
Property Right; (iv) to hold separate or cause any of its Subsidiaries to hold
separate any assets or operations (either before or after the Closing Date), or
to commit to cause any of the Acquired Corporations to hold separate any assets
or operations; (v) to make or cause any of its Subsidiaries to make any
commitment (to any Governmental Body or otherwise) regarding its future
operations or the future operations of any of the Acquired Corporations; or (vi)
to contest any Legal Proceeding relating to the Merger if Parent determines in
good faith that contesting such Legal Proceeding is not advisable.

 

49.



--------------------------------------------------------------------------------

6.5 Commercially Reasonable Efforts. During the Pre-Closing Period, (a) the
Company shall use commercially reasonable efforts to cause the conditions set
forth in Section 7 to be satisfied on a timely basis, and (b) subject to Section
6.4(b), Parent and Merger Sub shall use commercially reasonable efforts to cause
the conditions set forth in Section 8 to be satisfied on a timely basis.

 

6.6 Ancillary Agreements. At or prior to the Closing: (a) each of the
individuals identified on Schedule 7.9(c) shall execute and deliver to the
Company and Parent a Noncompetition Agreement in the form of Exhibit D; and (b)
each Key Stockholder and each officer and director of each of the Acquired
Corporations shall execute and deliver to Parent and the Company a Release in
the form of Exhibit E.

 

6.7 FIRPTA Matters. At the Closing, (a) the Company shall deliver to Parent a
statement (in such form as may be reasonably requested by counsel to Parent)
conforming to the requirements of Section 1.897 - 2(h)(1)(i) of the United
States Treasury Regulations, and (b) the Company shall deliver to the IRS the
notification required under Section 1.897 - 2(h)(2) of the United States
Treasury Regulations.

 

6.8 Termination of 401(k) Plan. Unless otherwise requested by Parent prior to
the Closing, the Company shall take all actions reasonably necessary to
terminate the Imceda Software 401(k) Plan prior to the Closing.

 

6.9 Resignation of Officers and Directors. The Company shall use commercially
reasonable efforts to obtain and deliver to Parent at or prior to the Closing
the resignation of each officer and director of each of the Acquired
Corporations.

 

6.10 Employee Benefits. Parent agrees that (a) all employees of the Acquired
Corporations who continue employment with Parent, the Surviving Corporation or
any Subsidiary of Parent or the Surviving Corporation after the Effective Time
(“Continuing Employees”) shall, subject to any necessary transition period and
subject to any applicable plan provisions, contractual requirements and Legal
Requirements, be eligible to participate in Parent’s health, vacation and 401(k)
plans, to substantially the same extent as similarly situated employees of
Parent, and (b) for purposes of determining a Continuing Employee’s eligibility
to participate in such plans, such Continuing Employee shall receive credit
under such plans for his or her years of service with the Acquired Corporations
prior to the Effective Time. Nothing in this Section 6.10 or elsewhere in this
Agreement shall be construed to create a right in any Acquired Corporation
Employee to employment with Parent, the Surviving Corporation or any Subsidiary
of Parent or the Surviving Corporation, and the employment of each Continuing
Employee shall be “at will” employment. No Continuing Employee, and no other
Acquired Corporation Employee, shall be deemed to be a third party beneficiary
of this Agreement.

 

50.



--------------------------------------------------------------------------------

6.11 Indemnification of Officers and Directors.

 

(a) Parent and Merger Sub agree that all rights to indemnification for acts or
omissions occurring prior to the Effective Time existing as of the date of this
Agreement in favor of the current directors and officers of the Company as
provided in the Company’s certificate of incorporation and bylaws or any
indemnification agreements identified in Part 2.10(a)(iv) of the Disclosure
Schedule shall survive the Merger and shall continue in full force and effect in
accordance with their terms for at least six years following the Effective Time,
and Parent shall cause the Surviving Corporation to fulfill and honor such
obligations to the maximum extent permitted by applicable Legal Requirements.

 

(b) For a period of six years after the Effective Time, Parent shall maintain in
effect, for events that shall have occurred at or prior to the Effective Time,
the existing level and scope of directors’ and officers’ liability insurance
covering those directors and officers of the Company who are currently covered
by the Company’s existing directors’ and officers’ liability insurance policy,
to the extent that directors’ and officers’ liability insurance coverage is
commercially available; provided, however, that in no event shall Parent be
required to expend in any one year an amount in excess of $20,000; and provided,
further, that if the annual premiums payable for such insurance coverage exceed
$20,000, Parent shall maintain the maximum amount of coverage available for
$20,000.

 

(c) The provisions of this Section 6.11 shall survive the Closing and are
intended to be for the benefit of, and enforceable by, each current director and
officer of the Company and his or her heirs and personal representatives, and
nothing in this Agreement shall affect any indemnification rights that any such
current director or officer and his or her heirs and personal representatives
may have under the certificate of incorporation or bylaws of the Company or any
Subsidiary or any contract or applicable law.

 

6.12 Amendment to Certificate of Incorporation. The Company shall (a) cause to
be adopted an amendment to the Company’s certificate of incorporation in the
form of Exhibit F (the “Certificate Amendment”), and (b) file the Certificate
Amendment with the Secretary of State of the State of Delaware and cause the
Certificate Amendment to take effect prior to the Closing Date.

 

6.13 Execution of Key Stockholder Certificate. At the Closing, each Key
Stockholder shall execute and deliver to Parent the Key Stockholder Certificate
(as defined in Section 7.9(j)).

 

6.14 Prohibition Against Transfer; Legends; Affiliate Agreements.

 

(a) Each Key Stockholder agrees that such Key Stockholder shall not effect any
sale, transfer or other disposition of any shares of Parent Common Stock
included in such Key Stockholder’s Merger Consideration unless: (i) such sale,
transfer or other disposition is effected pursuant to an effective registration
statement under the Securities Act; (ii) such sale, transfer or other
disposition is made in conformity with the requirements of Rule 145 under the
Securities Act, as evidenced by a broker’s letter and a representation letter
executed by such Key Stockholder (satisfactory in form and content to Parent)
stating that such requirements have been met; (iii) counsel reasonably

 

51.



--------------------------------------------------------------------------------

satisfactory to Parent shall have advised Parent in a written opinion letter
(satisfactory in form and content to Parent), upon which Parent may rely, that
such sale, transfer or other disposition will be exempt from the registration
requirements of the Securities Act; or (iv) an authorized representative of the
SEC shall have rendered written advice to such Key Stockholder to the effect
that the SEC would take no action, or that the staff of the SEC would not
recommend that the SEC take action, with respect to such sale, transfer or other
disposition, and a copy of such written advice and all other related
communications with the SEC shall have been delivered to Parent.

 

(b) Each Key Stockholder acknowledges and agrees that (i) stop transfer
instructions will be given to Parent’s transfer agent with respect to the shares
of Parent Common Stock included in such Key Stockholder’s Merger Consideration,
and (ii) each certificate representing any of such shares shall bear a legend
identical or similar in effect to the following legend (together with any other
legend or legends required by applicable state securities laws or otherwise):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO
WHICH RULE 145(d) OF THE SECURITIES ACT OF 1933 APPLIES AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH RULE AND IN ACCORDANCE WITH THE TERMS OF
AN AGREEMENT DATED AS OF                     , 2005, BETWEEN THE REGISTERED
HOLDER HEREOF AND THE ISSUER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICES OF THE ISSUER.”

 

(c) The Company shall cause each Person, other than the Key Stockholders, who is
or becomes (or may be deemed to be) an “affiliate” (as that term is used in Rule
145 under the Securities Act) of the Company to execute and deliver to Parent,
prior to the Closing Date, an Affiliate Agreement in the form of Exhibit G. The
Company shall not register, or allow its transfer agent to register, on its
books any transfer of any shares of Company Capital Stock of any “affiliate” of
the Company who has not provided a signed Affiliate Agreement in accordance with
this Section 6.14.

 

6.15 Listing. Parent shall use commercially reasonable efforts to cause all
shares of Parent Common Stock issued pursuant to Section 1.5(c) to be approved
for listing (subject to notice of issuance) on the Nasdaq National Market.

 

SECTION 7. CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB

 

The obligations of Parent and Merger Sub to effect the Merger and otherwise
consummate the Contemplated Transactions are subject to the satisfaction (or
waiver by Parent), at or prior to the Closing, of each of the following
conditions:

 

7.1 Accuracy of Representations. Each of the representations and warranties set
forth in Sections 2 and 3 and each of the representations and warranties set
forth in each of the other Contracts delivered to Parent in connection with the
Contemplated Transactions (a) shall

 

52.



--------------------------------------------------------------------------------

have been accurate in all respects as of the date of this Agreement, and (b)
shall be accurate in all respects as of the Closing Date as if made on the
Closing Date (except that any representation and warranty that is made
exclusively as of, and that refers specifically to, a specified date need only
have been accurate in all respects as of such specified date); provided,
however, that: (i) in determining the accuracy of such representations and
warranties for purposes of this Section 7.1 (and specifically for purposes of
clauses “(a),” “(b)” and “(ii)” of this Section 7.1), (x) all “Material Adverse
Effect” and other materiality qualifications (other than those set forth in
Sections 2.4(c), 2.8, 2.9(c)(iii), 2.10(a)(vii), 2.10(a)(xviii), 2.10(c),
2.10(d) and 2.25) and all “Knowledge” qualifications contained in such
representations and warranties shall be disregarded, and (y) any update of or
modification to the Disclosure Schedule made or purported to have been made on
or after the date of this Agreement shall be disregarded; and (ii) the condition
set forth in this Section 7.1 shall be deemed to have been satisfied
notwithstanding the existence of inaccuracies in such representations and
warranties if the circumstances rendering such representations and warranties
inaccurate (including any circumstances rendering such representations and
warranties inaccurate as of the date of this Agreement and any circumstances
rendering such representations and warranties inaccurate as of the Closing Date
as if made on the Closing Date), considered collectively, have not had and would
not reasonably be expected to have or result in a Negative Impact.

 

7.2 Performance of Covenants. Each of the covenants and obligations that the
Company is required to comply with or to perform at or prior to the Closing, and
each of the covenants that each Key Stockholder is required to comply with or to
perform at or prior to the Closing, shall have been complied with and performed
in all material respects.

 

7.3 Stockholder Approval. The Certificate Amendment shall have been duly
approved by the Required Amendment Stockholder Votes and the Merger shall have
been duly approved and this Agreement shall have been duly adopted by the
Required Merger Stockholder Votes. All of the Key Stockholders, in their
capacity as stockholders of the Company, shall have executed Written Consents.

 

7.4 No Parachute Payments. Neither any payment made, nor any options granted, to
any Person in connection with or in contemplation of the Merger or any of the
other Contemplated Transactions shall constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code.

 

7.5 Amendment to Certificate of Incorporation. The Company shall have provided
Parent with evidence satisfactory to Parent that the Company has filed the
Certificate Amendment with the Secretary of State of the State of Delaware and
that the Certificate Amendment was in effect prior to the Closing.

 

7.6 HSR Act. (a) The waiting period applicable to the consummation of the Merger
under the HSR Act shall have expired or been terminated; (b) any similar waiting
period under any applicable foreign antitrust law or regulation or other Legal
Requirement shall have expired or been terminated; and (c) any Consent required
under any applicable foreign antitrust law or regulation or other Legal
Requirement shall have been obtained and shall be in full force and effect.

 

53.



--------------------------------------------------------------------------------

7.7 Consents. The Consents identified in Schedule 7.7 shall have been obtained
and shall be in full force and effect.

 

7.8 No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect, and no event shall have occurred
or circumstance shall exist that, in combination with any other events or
circumstances, would reasonably be expected to have or result in a Material
Adverse Effect.

 

7.9 Agreements and Documents. Parent and the Company shall have received the
following agreements and documents, each of which shall be in full force and
effect:

 

(a) the Escrow Agreement, executed by the Stockholders’ Representative and the
Escrow Agent;

 

(b) an amendment to the Scott Employment Agreement in the form of Exhibit H,
executed by Walter Scott;

 

(c) a Noncompetition Agreement in the form of Exhibit D, executed by each of the
individuals identified on Schedule 7.9(c);

 

(d) a Release in the form of Exhibit E, dated as of the Closing Date, executed
by each Key Stockholder, each officer and director of each of the Acquired
Corporations, and by Kevin Batt and Alex Chrystall;

 

(e) the Closing Payment Schedule;

 

(f) the statement referred to in Section 6.7(a), executed on behalf of the
Company;

 

(g) a legal opinion of Willkie Farr & Gallagher LLP, counsel to the Company,
dated as of the Closing Date and addressed to Parent and the Company, addressing
the matters set forth in Schedule 7.9(g) and containing no exceptions,
assumptions or qualifications that are not customarily included in legal
opinions relating to transactions similar to the Merger;

 

(h) a legal opinion of Morris, Nichols, Arsht & Tunnell, Delaware counsel to the
Company, dated as of the Closing Date and addressed to Parent and the Company,
addressing the matters set forth in Schedule 7.9(h) and containing no
exceptions, assumptions or qualifications that are not customarily included in
legal opinions relating to transactions similar to the Merger;

 

(i) a certificate, executed on behalf of the Company by an officer of the
Company, containing the representation and warranty of the Company that the
conditions set forth in Section 7.1 (as it relates to the representations and
warranties of the Company), Section 7.2 (as it relates to the covenants and
obligations of the Company) and Sections 7.3, 7.4, 7.5. 7.7, 7.8, 7.10, 7.12,
7.13, 7.14 and 7.15 have been duly satisfied;

 

54.



--------------------------------------------------------------------------------

(j) a certificate, executed by the Key Stockholders, containing the
representation and warranty of each Key Stockholder that the conditions set
forth in Section 7.1 (as it relates to the representations and warranties of
such Key Stockholder) and Section 7.2 (as it relates to the covenants and
obligations of such Key Stockholder) have been duly satisfied (the “Key
Stockholder Certificate”);

 

(k) written resignations of all officers and directors of the Acquired
Corporations, effective as of the Effective Time; and

 

(l) such other documents as may be reasonably requested by Parent.

 

7.10 FIRPTA Compliance. The Company shall have filed with the IRS the
notification referred to in Section 6.7(b).

 

7.11 No Restraints. No temporary restraining order, preliminary or permanent
injunction or other Order preventing the consummation of the Merger shall have
been issued by any court of competent jurisdiction and remain in effect, and
there shall not be any Legal Requirement enacted or deemed applicable to the
Merger that makes consummation of the Merger illegal.

 

7.12 No Governmental Legal Proceedings. No U.S. federal or state or foreign
Governmental Body shall have commenced or be a party to, or shall have
threatened to commence or to become a party to, any Legal Proceeding: (a)
seeking a material amount of damages in connection with the Merger or any of the
other Contemplated Transactions; (b) seeking to prohibit or limit the exercise
by Parent of any material right pertaining to its ownership of stock of Merger
Sub or the Surviving Corporation; (c) challenging, or that may have the effect
of preventing, delaying, making illegal or otherwise interfering with, the
Merger or any of the other Contemplated Transactions; or (d) seeking to compel
any of the Acquired Corporations, Parent or any Subsidiary of Parent to dispose
of or hold separate any material assets as a result of the Merger or any of the
other Contemplated Transactions.

 

7.13 No Other Legal Proceedings. No Person shall have commenced any Legal
Proceeding that, if adversely determined, would reasonably be expected to have a
Negative Impact: (a) seeking to enjoin the Merger; or (b) challenging the Merger
or that, if adversely determined, would reasonably be expected to prevent,
materially delay or rescind the Merger.

 

7.14 Employees. None of the individuals set forth on Schedule 7.14 shall have
(a) ceased to be employed by, or expressed an intention to terminate employment
with, any of the Acquired Corporations, or (b) expressed an intention to decline
to accept employment with Parent or any Subsidiary of Parent.

 

7.15 Termination of 401(k) Plan. If required pursuant to Section 6.8, the
Company shall have provided Parent with evidence satisfactory to Parent that the
board of directors of the Company has adopted resolutions regarding the
termination of the Imceda Software 401(k) Plan prior to the Closing.

 

55.



--------------------------------------------------------------------------------

7.16 Termination of Scott Employment Agreement. The Company and Walter Scott
shall have caused to be terminated the Scott Employment Agreement, such that
none of the Acquired Corporations shall have any further liabilities or
obligations thereunder other than the obligation to pay the Qualifying
Transaction Bonus (as defined in the Scott Employment Agreement).

 

7.17 Termination of Shareholders Agreement. The Company shall have caused to be
terminated that certain Shareholders Agreement, dated January 8, 2004, by and
between DB Associates Information Technology, Inc. and certain institutional and
individual investors, such that none of the Acquired Corporations shall have any
further liabilities or obligations thereunder.

 

SECTION 8. CONDITIONS PRECEDENT TO OBLIGATION OF THE COMPANY

 

The obligation of the Company to effect the Merger and otherwise consummate the
Contemplated Transactions is subject to the satisfaction (or waiver by the
Company), at or prior to the Closing, of the following conditions:

 

8.1 Accuracy of Representations. Each of the representations and warranties made
by Parent and Merger Sub in this Agreement shall have been accurate in all
respects as of the date of this Agreement, and shall be accurate in all respects
as of the Closing Date as if made on the Closing Date; provided, however, that
the condition set forth in this Section 8.1 shall be deemed to have been
satisfied notwithstanding the existence of inaccuracies in such representations
and warranties if the circumstances rendering such representations and
warranties inaccurate have not had and would not reasonably be expected to have
or result in a material adverse effect on Parent’s ability to consummate the
Merger.

 

8.2 Performance of Covenants. All of the covenants and obligations that Parent
and Merger Sub are required to comply with or to perform at or prior to the
Closing shall have been complied with and performed in all material respects.

 

8.3 Escrow Agreement and Certificate. The Stockholders’ Representative shall
have received the Escrow Agreement, executed by Parent and the Escrow Agent, and
the Company shall have received a certificate executed on behalf of Parent by an
officer of Parent containing the representation and warranty of Parent that the
conditions set forth in Sections 8.1 and 8.2 have been duly satisfied.

 

8.4 No Restraints. No temporary restraining order, preliminary or permanent
injunction or other Order preventing the consummation of the Merger shall have
been issued against the Company by any court of competent jurisdiction and
remain in effect, and there shall not be any Legal Requirement enacted or deemed
applicable to the Company and the Merger that makes consummation of the Merger
by the Company illegal.

 

8.5 Stockholder Approval. The Merger shall have been duly approved and this
Agreement shall have been duly adopted by the Required Merger Stockholder Votes.

 

56.



--------------------------------------------------------------------------------

8.6 HSR Act. The waiting period applicable to the consummation of the Merger
under the HSR Act shall have expired or been terminated.

 

SECTION 9. TERMINATION

 

9.1 Termination Events. This Agreement may be terminated prior to the Closing:

 

(a) by the mutual consent of Parent and the Company;

 

(b) by either Parent or the Company if the Closing has not taken place on or
before the End Date (as defined below), other than as a result of any failure on
the part of such terminating party to comply with or perform any covenant or
obligation of such terminating party set forth in this Agreement;

 

(c) by Parent if (i) any representation or warranty of the Company or any Key
Stockholder contained in this Agreement shall be inaccurate or shall have been
breached as of the date of this Agreement, or shall have become inaccurate or
shall be breached as of a date subsequent to the date of this Agreement (as if
made on such subsequent date), such that the condition set forth in Section 7.1
would not be satisfied (it being understood that, for purposes of determining
the accuracy of such representations and warranties as of the date of this
Agreement or as of any subsequent date, (A) all “Material Adverse Effect” and
other materiality qualifications (other than those set forth in Sections 2.4(c),
2.8, 2.9(c)(iii), 2.10(a)(vii), 2.10(a)(xviii), 2.10(c), 2.10(d) and 2.25) and
all “Knowledge” qualifications contained in such representations and warranties
shall be disregarded, and (B) any update of or modification to the Disclosure
Schedule made or purported to have been made on or after the date of this
Agreement shall be disregarded), or (ii) any of the covenants or obligations of
the Company or any Key Stockholder contained in this Agreement shall have been
breached in any material respect; provided, however, that if an inaccuracy in or
breach of any representation or warranty of the Company or any Key Stockholder
as of a date subsequent to the date of this Agreement or a breach of a covenant
by the Company or any Key Stockholder is curable by the Company or such Key
Stockholder through the use of commercially reasonable efforts during the 30-day
period after Parent notifies the Company in writing of the existence of such
inaccuracy or breach (the “Company Cure Period”), then Parent may not terminate
this Agreement under this Section 9.1(c) as a result of such inaccuracy or
breach prior to the expiration of the Company Cure Period, provided the Company
or such Key Stockholder, during the Company Cure Period, continues to exercise
commercially reasonable efforts to cure such inaccuracy or breach;

 

(d) by the Company if (i) any representation or warranty of Parent contained in
this Agreement shall be inaccurate or shall have been breached as of the date of
this Agreement, or shall have become inaccurate or shall be breached as of a
date subsequent to the date of this Agreement (as if made on such subsequent
date), such that the condition set forth in Section 8.1 would not be satisfied,
or (ii) if any of Parent’s covenants contained in this Agreement shall have been
breached in any material respect; provided, however, that if an inaccuracy in or
breach of any representation or warranty of Parent as of a date subsequent to
the date of this Agreement or a breach of a covenant by Parent is curable by
Parent through the use of commercially reasonable efforts during the 30-day
period after the Company notifies Parent in

 

57.



--------------------------------------------------------------------------------

writing of the existence of such inaccuracy or breach (the “Parent Cure
Period”), then the Company may not terminate this Agreement under this Section
9.1(d) as a result of such inaccuracy or breach prior to the expiration of the
Parent Cure Period, provided Parent, during the Parent Cure Period, continues to
exercise commercially reasonable efforts to cure such inaccuracy or breach;

 

(e) by Parent if (i) there shall have occurred any Material Adverse Effect, or
(ii) any event shall have occurred or circumstance shall exist that, in
combination with any other events or circumstances, could reasonably be expected
to have or result in a Material Adverse Effect;

 

(f) by either Parent or the Company if a court of competent jurisdiction or
other Governmental Body shall have issued a final and nonappealable Order, or
shall have taken any other action, having the effect of permanently restraining,
enjoining or otherwise prohibiting the Merger;

 

(g) by Parent, if any condition contained in Section 7 shall become incapable of
fulfillment;

 

(h) by the Company, if any condition contained in Section 8 shall become
incapable of fulfillment; or

 

(i) by Parent if the Required Merger Stockholder Votes are not obtained within
one day after the date of this Agreement.

 

The “End Date” shall be June 30, 2005; provided, however, that (i) if, on June
30, 2005, each of the conditions set forth in Sections 7 and 8 (other than those
conditions that by their nature are to be satisfied at the Closing) is satisfied
or has been waived, other than either or both of the conditions set forth in
Sections 7.6 and 7.12, then the End Date shall be automatically extended until
August 31, 2005, and (ii) if the End Date shall have been extended until August
31, 2005 and if, on August 31, 2005, each of the conditions set forth in
Sections 7 and 8 (other than those conditions that by their nature are to be
satisfied at the Closing) is satisfied or has been waived, other than either or
both of the conditions set forth in Sections 7.6 and 7.12, then the End Date
shall be automatically further extended until October 31, 2005.

 

9.2 Termination Procedures. If a party wishes to terminate this Agreement
pursuant to Section 9.1, then such party shall deliver to the other parties to
this Agreement a written notice stating that such party is terminating this
Agreement and setting forth a brief description of the basis on which such party
is terminating this Agreement.

 

9.3 Effect of Termination. If this Agreement is terminated pursuant to Section
9.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that: (a) none of the Company, the Key
Stockholders or Parent shall be relieved of any obligation or liability arising
from any willful breach by such party of any representation, warranty, covenant
or other provision of this Agreement; and (b) the parties shall, in all events,
remain bound by and continue to be subject to the provisions set forth in
Section 6.3 and Section 11.

 

58.



--------------------------------------------------------------------------------

SECTION 10. INDEMNIFICATION, ETC.

 

10.1 Survival of Representations, Etc.

 

(a) The representations, warranties, covenants and obligations of the Company
and the Key Stockholders (including the representations and warranties set forth
in Sections 2 and 3 and the representations and warranties set forth in the
certificates referred to in Section 7) shall survive the Closing. Except as
provided in Section 10.1(b) with respect to “Willful Breaches,” all covenants
and obligations of the Company set forth in Sections 5 and 6, and all
representations and warranties of the Company set forth in Section 2 and in the
certificate referred to in Section 7.9(i), other than the Specified
Representations that are not Specified §2.9 Representations, shall expire on the
Designated Date; provided, however, that if, at any time on or prior to the
Designated Date, any Indemnitee (acting in good faith) delivers to the
Stockholders’ Representative a Notice of Indemnification Claim (as defined in
Section 10.7(a)) alleging the existence of an inaccuracy in or a breach of any
of such representations, warranties, covenants or obligations and asserting a
claim for recovery under Section 10.2 based on such alleged inaccuracy or
breach, then the claim asserted in such Notice of Indemnification Claim shall
survive until such time as such claim is fully and finally resolved. Each
Specified Representation that is not a Specified §2.9 Representation shall
survive until the expiration of the last to expire of the applicable statutes of
limitations (giving effect to any extensions thereof) with respect to matters
addressed by such Specified Representation. Each representation, warranty,
covenant or obligation of the Key Stockholders set forth in Section 3, 5.3(b),
5.5. 6.2 or 6.3 shall survive until the expiration of the last to expire of the
applicable statutes of limitations (giving effect to any extensions thereof)
with respect to matters addressed by such representation, warranty, covenant or
obligation. All representations, warranties and pre-Closing covenants and
obligations of Parent and Merger Sub shall terminate and expire as of the
Effective Time, and any liability of Parent or Merger Sub with respect to such
representations, warranties, covenants and obligations shall thereupon cease;
provided, however, that the representation and warranty of Parent contained in
Section 4.5 shall survive until the expiration of the last to expire of the
applicable statutes of limitations (giving effect to any extensions thereof)
with respect to the matters addressed by such representation and warranty.

 

(b) Notwithstanding anything to the contrary contained in this Agreement, if
there shall have been a Willful Breach of any representation, warranty, covenant
or obligation of the Company, then such representation, warranty, covenant or
obligation shall survive until the expiration of the last to expire of the
applicable statutes of limitations (giving effect to any extensions thereof)
with respect to matters addressed by such representation, warranty, covenant or
obligation. There shall be deemed to have been a “Willful Breach” of a
representation or warranty of the Company if any of the individuals identified
on Schedule 10.1(b) had actual direct knowledge, on or prior to the Closing
Date, of the inaccuracy or breach of such representation or warranty. There
shall be deemed to have been a “Willful Breach” of any covenant or obligation of
the Company if the Company breached such covenant or obligation with the actual
knowledge of any of the individuals identified on Schedule 10.1(b) that an
action or omission on the part of the Company constituted a breach of a covenant
or obligation of the Company.

 

59.



--------------------------------------------------------------------------------

(c) The representations, warranties, covenants and obligations of the Company
and the Key Stockholders, and the rights and remedies that may be exercised by
the Indemnitees, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, any
of the Indemnitees or any of their Representatives (it being understood that the
representations and warranties of the Company and the Key Stockholders are
qualified by the disclosures set forth in the applicable parts or subparts of
the Disclosure Schedule to the extent set forth therein).

 

(d) For purposes of this Agreement, each statement or other item of information
set forth in the Disclosure Schedule or in any update of or modification to the
Disclosure Schedule shall be deemed to be a representation and warranty made by
the Company or a Key Stockholder, as the case may be, in this Agreement.

 

(e) Claims for indemnification, compensation and reimbursement brought in
accordance with and subject to this Section 10 shall be the sole and exclusive
remedy of any Indemnitee from and after the Closing with respect to breaches of
this Agreement by the Company or any Key Stockholder; provided, however, that
nothing contained in this Section 10.1(e) or elsewhere in this Agreement shall
limit the rights of any Indemnitee to seek or obtain injunctive relief or any
other equitable remedy to which such Indemnitee is otherwise entitled.

 

10.2 Indemnification.

 

(a) Without limiting the rights of any Indemnitee under Section 10.2(b) or
Section 10.2(c), from and after the Effective Time (but subject to Section
10.1(a)), the Indemnitees shall be entitled to be held harmless and indemnified
from the Escrow Fund from and against, and shall be entitled to be compensated
and reimbursed from the Escrow Fund for, any Damages that are directly or
indirectly suffered or incurred by any of the Indemnitees or to which any of the
Indemnitees may otherwise become subject (regardless of whether or not such
Damages relate to any third-party claim), and that arise from or as a result of,
or are directly or indirectly connected with:

 

(i) any inaccuracy in or breach of any representation or warranty set forth in
Section 2 as of the date of this Agreement (without giving effect to (A) any
“Material Adverse Effect” or other materiality qualification contained in such
representation or warranty (other those set forth in Sections 2.4(c), 2.8,
2.9(c)(iii), 2.10(a)(vii), 2.10(a)(xviii), 2.10(c), 2.10(d) and 2.25), (B) any
“Knowledge” qualification contained in any representation or warranty set forth
in Section 2.9, Section 2.10(c), Section 2.10(d), Section 2.14 or Section 2.15,
or (C) any update of or modification to the Disclosure Schedule made or
purported to have been made on or after the date of this Agreement);

 

(ii) any inaccuracy in or breach of any representation or warranty set forth in
Section 2 as if such representation and warranty had been made on and as of the
Closing Date (without giving effect to (A) any “Material Adverse Effect” or
other materiality qualification contained in such representation or warranty
(other those set forth in Sections 2.4(c), 2.8, 2.9(c)(iii), 2.10(a)(vii),
2.10(a)(xviii), 2.10(c), 2.10(d) and 2.25), (B) any “Knowledge” qualification
contained in any representation or warranty set forth in Section 2.9,

 

60.



--------------------------------------------------------------------------------

Section 2.10(c), Section 2.10(d), Section 2.14 or Section 2.15, or (C) any
update of or modification to the Disclosure Schedule made or purported to have
been made on or after the date of this Agreement);

 

(iii) any breach of any covenant or obligation of the Company;

 

(iv) any Transaction Expenses in excess of the amount set forth in the Closing
Payment Schedule;

 

(v) any liability of any Acquired Corporation for any delinquent Taxes owed in
any jurisdiction relating to transactions effected or activities conducted at or
prior to the Effective Time (it being understood that the Damages recoverable by
the Indemnitees pursuant to this clause “(v)” shall include the amount of all
such liabilities paid by the Acquired Corporations since March 31, 2005), to the
extent the total amount of all such liabilities exceeds $75,000 in the
aggregate;

 

(vi) the exercise by any stockholder of the Company of such stockholder’s
appraisal rights under the DGCL; or

 

(vii) any Legal Proceeding relating to any inaccuracy, breach, Transaction
Expenses, liability or appraisal rights of the type referred to in clause “(i),”
clause “(ii),” clause “(iii),” clause “(iv),” clause “(v)” or clause “(vi)”
above (including any Legal Proceeding commenced by any Indemnitee for the
purpose of enforcing any of its rights under this Section 10.2(a)).

 

Recourse by the Indemnitees to the Escrow Fund shall be the Indemnitees’
exclusive remedy after the Effective Time for any inaccuracy in or breach of any
representation, warranty, covenant or obligation of the Company set forth in
this Agreement, except for (I) inaccuracies in or breaches of the Specified
Representations, and (II) Willful Breaches of the Company’s representations,
warranties, covenants and obligations; provided, however, that nothing contained
in this Section 10.2(a) or elsewhere in this Agreement shall limit the rights of
any Indemnitee to seek or obtain injunctive relief or any other equitable remedy
to which such Indemnitee is otherwise entitled.

 

(b) Without limiting the rights of any Indemnitee under Section 10.2(a) or
Section 10.2(c), from and after the Effective Time, each Key Stockholder shall
hold harmless and indemnify each of the Indemnitees from and against, and shall
compensate and reimburse each of the Indemnitees for, such Key Stockholder’s
Allocable Percentage of the amount of any Damages that are directly or
indirectly suffered or incurred by any of the Indemnitees or to which any of the
Indemnitees may otherwise become subject (regardless of whether or not such
Damages relate to any third-party claim), and that arise from or as a result of,
or are directly or indirectly connected with:

 

(i) any inaccuracy in or breach of any Specified Representation as of the date
of this Agreement (without giving effect to any “Material Adverse Effect” or
other materiality qualification or any “Knowledge” qualification contained in
such Specified Representation, and without giving effect to any update of or
modification to the Disclosure Schedule made or purported to have been made on
or after the date of this Agreement);

 

61.



--------------------------------------------------------------------------------

(ii) any inaccuracy in or breach of any Specified Representation as if such
Specified Representation had been made on and as of the Closing Date (without
giving effect to any “Material Adverse Effect” or other materiality
qualification or any “Knowledge” qualification contained such Specified
Representation, and without giving effect to any update of or modification to
the Disclosure Schedule made or purported to have been made on or after the date
of this Agreement);

 

(iii) any Willful Breach of any representation, warranty, covenant or obligation
of the Company; or

 

(iv) any Legal Proceeding relating to any inaccuracy or breach of the type
referred to in clause “(i),” clause “(ii)” or clause “(iii)” above (including
any Legal Proceeding commenced by any Indemnitee for the purpose of enforcing
any of its rights under this Section 10.2(b)).

 

If an Indemnitee asserts an indemnification claim under this Section 10.2(b)
with respect to any inaccuracy or breach, such Indemnitee may, but shall not be
obligated to, simultaneously assert an indemnification claim under Section
10.2(a) with respect to the same inaccuracy or breach.

 

(c) Without limiting the rights of any Indemnitee under Section 10.2(a) or
Section 10.2(b), from and after the Effective Time, subject to the terms of this
Agreement, each Key Stockholder shall hold harmless and indemnify each of the
Indemnitees from and against, and shall compensate and reimburse each of the
Indemnitees for, any Damages that are directly or indirectly suffered or
incurred by any of the Indemnitees or to which any of the Indemnitees may
otherwise become subject (regardless of whether or not such Damages relate to
any third-party claim) and that arise from or as a result of, or are directly or
indirectly connected with:

 

(i) any inaccuracy in or breach of any representation or warranty of such Key
Stockholder set forth in Section 3 as of the date of this Agreement (without
giving effect to any “Material Adverse Effect” or other materiality
qualification or any “Knowledge” qualification contained in such representation
or warranty, and without giving effect to any update of or modification to the
Disclosure Schedule made or purported to have been made on or after the date of
this Agreement);

 

(ii) any inaccuracy in or breach of any representation or warranty of such Key
Stockholder set forth in Section 3 as if such representation and warranty had
been made on and as of the Closing Date (without giving effect to any “Material
Adverse Effect” or other materiality qualification or any “Knowledge”
qualification contained in such representation or warranty, and without giving
effect to any update of or modification to the Disclosure Schedule made or
purported to have been made on or after the date of this Agreement);

 

62.



--------------------------------------------------------------------------------

(iii) any breach of any covenant or obligation of such Key Stockholder; or

 

(iv) any Legal Proceeding relating to any inaccuracy or breach of the type
referred to in clause “(i),” clause “(ii)” or clause “(iii)” above (including
any Legal Proceeding commenced by any Indemnitee for the purpose of enforcing
any of its rights under this Section 10.2(c)).

 

(d) The parties acknowledge and agree that, if the Surviving Corporation
suffers, incurs or otherwise becomes subject to any Damages as a result of or in
connection with any inaccuracy in or breach of any representation, warranty,
covenant or obligation, then (without limiting any of the rights of the
Surviving Corporation as an Indemnitee) Parent shall also be deemed, by virtue
of its ownership of the stock of the Surviving Corporation, to have incurred
Damages as a result of and in connection with such inaccuracy or breach (it
being understood that any Damages suffered or incurred by the Surviving
Corporation shall be recoverable under this Section 10 by either Parent or the
Surviving Corporation, but not both of them).

 

10.3 Certain Limitations.

 

(a) Subject to Section 10.3(b), the Indemnitees shall not be entitled to recover
any Damages pursuant to Section 10.2(a)(i), Section 10.2(a)(ii) and Section
10.2(a)(vii) (as it relates to Legal Proceedings that give rise to
indemnification claims by Parent under Sections 10.2(a)(i) and 10.2(a)(ii)) for
any inaccuracy in or breach of any representation, warranty, covenant or
obligation of the Company until such time as the total amount of all Damages
(including the Damages arising from such inaccuracy or breach and all other
Damages arising from any other inaccuracies in or breaches of any
representations, warranties, covenants or obligations, but excluding any Damages
arising from any breach of the Company’s representation and warranty regarding
delinquent U.S. sales and use taxes) that have been directly or indirectly
suffered or incurred by any one or more of the Indemnitees, or to which any one
or more of the Indemnitees has or have otherwise become subject, exceeds,
without duplication, $350,000 in the aggregate. At such time as the cumulative
amount of such Damages exceeds $350,000 in the aggregate, the Indemnitees shall
be entitled to recover the entire amount of such Damages, including the initial
$350,000.

 

(b) The limitation set forth in Section 10.3(a) shall not apply to any Damages
arising or resulting from or connected with (i) any inaccuracy in or breach of
any of the Specified Representations, (ii) any inaccuracy in or breach of any of
the representations and warranties set forth in Sections 2.4(c), 2.15(o) and
2.15(p), or (iii) any Willful Breach of any representation, warranty, covenant
or obligation.

 

(c) The maximum amount that the Indemnitees are entitled to recover directly
from any Key Stockholder under Section 10.2(b) or 10.2(c) shall be the value of
the consideration received by such Key Stockholder in the Merger, and the
maximum amount that the Indemnitees are entitled to recover directly from any
Key Stockholder under Section 10.2(b) with respect to any inaccuracy in or
breach of the Specified §2.9 Representations shall be 25% of

 

63.



--------------------------------------------------------------------------------

the value of the consideration received by such Key Stockholder in the Merger
(including the aggregate amount contributed by Parent to the Escrow Fund with
respect to the shares of Company Capital Stock held by such Key Stockholder) (it
being understood in connection with either of the foregoing provisions that the
dollar value of each share of Parent Common Stock received by each Key
Stockholder as part of the Merger Consideration shall be deemed to be equal to
the Average Parent Stock Price).

 

(d) The amount of Damages that may be recovered by any Indemnitee under Section
10.2 for any inaccuracy in or breach of a representation, warranty, covenant or
obligation of the Company shall be reduced by the net amount of any insurance
proceeds recovered by such Indemnitee with respect to the particular
circumstances giving rise to such inaccuracy or breach under any insurance
policy maintained by the Company.

 

10.4 No Contribution. Each Key Stockholder waives, and acknowledges and agrees
that such Key Stockholder shall not have and shall not exercise or assert (or
attempt to exercise or assert), any right of contribution, right of indemnity or
other right or remedy against Parent or against the Surviving Corporation or any
of the other Acquired Corporations in connection with any indemnification
obligation or any other liability to which such Key Stockholder may become
subject under or in connection with this Agreement.

 

10.5 Defense of Third Party Claims. In the event of the assertion or
commencement by any Person of any claim or Legal Proceeding (whether against the
Surviving Corporation, against Parent or against any other Person) with respect
to which any Indemnitee may be entitled to be held harmless, indemnified,
compensated or reimbursed pursuant to this Section 10, (a) Parent shall notify
the Stockholders’ Representative promptly after Parent receives written notice
of such claim or Legal Proceeding (it being understood that any failure by
Parent to so promptly notify the Stockholders’ Representative shall have no
effect on an Indemnitee’s ability to recover Damages pursuant to this Section
10, except to the extent that the defense of such claim or Legal Proceeding is
materially prejudiced thereby), and (b) Parent shall have the right, at its
election, to proceed with the defense of such claim or Legal Proceeding on its
own with counsel reasonably acceptable to the Stockholders’ Representative. If
Parent so proceeds with the defense of any such claim or Legal Proceeding: (i)
all reasonable out-of-pocket expenses relating to the defense of such claim or
Legal Proceeding shall, subject to Section 10.3, be borne and paid exclusively
from the Escrow Fund or, if such claim or Legal Proceeding relates to any matter
referred to in Section 10.2(b) or Section 10.2(c), exclusively by the Key
Stockholder or Key Stockholders obligated to hold harmless, indemnify,
compensate and reimburse such Indemnitee; (ii) the Stockholders’ Representative
and each Key Stockholder shall use commercially reasonable efforts to make
available to Parent any documents and materials that Parent determines in good
faith may be necessary to the defense of such claim or Legal Proceeding; and
(iii) Parent shall not settle, adjust or compromise such claim or Legal
Proceeding without the prior written consent of the Stockholders’ Representative
(which consent shall not be unreasonably withheld or delayed). If Parent does
not elect to proceed with the defense of any such claim or Legal Proceeding, the
Stockholders’ Representative shall (at the sole expense of the Non-Dissenting
Stockholders or, if such claim

 

64.



--------------------------------------------------------------------------------

or Legal Proceeding relates to any matter referred to in Section 10.2(b) or
10.2(c), of the Key Stockholder or Key Stockholders obligated to hold harmless,
indemnify, compensate and reimburse such Indemnitee) proceed with the defense of
such claim or Legal Proceeding with counsel reasonably acceptable to Parent;
provided, however, that the Stockholders’ Representative may not settle, adjust
or compromise any such claim or Legal Proceeding without the prior written
consent of Parent (which consent shall not be unreasonably withheld or delayed).

 

10.6 Exercise of Remedies by Indemnitees Other Than Parent. No Indemnitee (other
than Parent or any successor thereto or assign thereof) shall be permitted to
assert any indemnification claim or exercise any other remedy under this
Agreement unless Parent (or any successor thereto or assign thereof) shall have
consented to the assertion of such indemnification claim or the exercise of such
other remedy.

 

10.7 Indemnification Claims; Escrow Arrangements.

 

(a) If any Indemnitee has incurred or suffered or claims to have incurred or
suffered, or believes that it may incur or suffer, Damages for which it is or
may be entitled to be held harmless, indemnified, compensated or reimbursed
under this Section 10, such Indemnitee may deliver a notice to the Stockholders’
Representative (any such notice being referred to as a “Notice of
Indemnification Claim,” and the claim for indemnification, compensation and
reimbursement described in such Notice of Indemnification Claim being referred
to as an “indemnification claim”), which shall (i) state that such Indemnitee
believes that that there is or has been an inaccuracy in or breach of a
representation, warranty, covenant or obligation contained in this Agreement or
that such Indemnitee is otherwise entitled to be held harmless, indemnified,
compensated or reimbursed under this Section 10, (ii) contain a brief
description of the circumstances supporting such Indemnitee’s belief that there
is or has been such an inaccuracy or breach or that such Indemnitee may
otherwise be entitled to be held harmless, indemnified, compensated or
reimbursed, (iii) contain a good faith, non-binding, preliminary estimate of the
aggregate dollar amount of actual and potential Damages that have arisen and may
arise as a result of the inaccuracy, breach or other matter referred to in such
notice (the aggregate amount of such estimate, as it may be modified by such
Indemnitee in good faith from time to time, being referred to as the “Claimed
Amount”), and (iv) specify whether the indemnification claim described in such
notice is being made by such Indemnitee (A) solely against the Escrow Fund
pursuant to Section 10.2(a) (an “Escrow Claim”), (B) directly against the Key
Stockholders pursuant to Section 10.2(b) (a “§10.2(b) Claim”), (C) both against
the Escrow Fund pursuant to Section 10.2(a) and directly against the Key
Stockholders pursuant to Section 10.2(b) (a “Combined Claim”), or (D) against a
particular Key Stockholder pursuant to Section 10.2(c) (a “§10.2(c) Claim”).

 

(b) During the 30-day period commencing upon the delivery by an Indemnitee to
the Stockholders’ Representative of a Notice of Indemnification Claim (the
“Dispute Period”), the Stockholders’ Representative shall deliver to the
Indemnitee a written response (the “Response Notice”) in which the Stockholders’
Representative: (i) agrees that the full Claimed Amount is owed to the
Indemnitee; (ii) agrees that part (but not all) of the Claimed Amount (the
“Agreed Amount”) is owed to the Indemnitee; or (iii) asserts that no part of the
Claimed Amount is owed to the Indemnitee. Any part of the Claimed Amount that is
not agreed by the Stockholders’ Representative to be owed to the Indemnitee
pursuant to the Response Notice (or the entire Claimed Amount, if the
Stockholders’ Representative asserts in the Response Notice

 

65.



--------------------------------------------------------------------------------

that no part of the Claimed Amount is owed to the Indemnitee) shall be referred
to as the “Contested Amount” (it being understood that the Contested Amount
shall be modified from time to time to reflect any good faith modifications by
the Indemnitee to the Claimed Amount). If a Response Notice is not received by
the Indemnitee prior to the expiration of the Dispute Period, then the
Stockholders’ Representative shall be conclusively and irrevocably deemed to
have agreed that the full Claimed Amount is owed to the Indemnitee.

 

(c) If the Stockholders’ Representative delivers a Response Notice to the
Indemnitee agreeing that the full Claimed Amount is owed to the Indemnitee, or
if the Stockholders’ Representative does not deliver a Response Notice to the
Indemnitee during the Dispute Period, then, within three days following the
earlier of the delivery of such Response Notice to the Indemnitee or the
expiration of the Dispute Period:

 

(i) if the indemnification claim is an Escrow Claim, Parent and the
Stockholders’ Representative shall jointly execute and deliver to the Escrow
Agent a written notice instructing the Escrow Agent to release the full Claimed
Amount to the Indemnitee from the Escrow Fund (with each share of Parent Common
Stock released from the Escrow Fund to be valued for this purpose as provided in
Section 10.7(k);

 

(ii) if the indemnification claim is a §10.2(b) Claim, each Key Stockholder
shall pay to the Indemnitee, in cash, an amount equal to such Key Stockholder’s
Allocable Percentage of the full Claimed Amount;

 

(iii) if the indemnification claim is a Combined Claim, the Indemnitee shall
designate the portion of the Claimed Amount to be collected from the Escrow Fund
and (A) Parent and the Stockholders’ Representative shall jointly execute and
deliver to the Escrow Agent a written notice instructing the Escrow Agent to
release such portion of the Claimed Amount to the Indemnitee from the Escrow
Fund (with each share of Parent Common Stock released from the Escrow Fund to be
valued for this purpose as provided in Section 10.7(k), and (B) each Key
Stockholder shall pay to the Indemnitee, in cash, an amount equal to such Key
Stockholder’s Allocable Percentage of the remainder of the Claimed Amount; and

 

(iv) if the indemnification claim is a §10.2(c) Claim, the particular Key
Stockholder that is responsible for satisfying such indemnification claim shall
pay the full Claimed Amount to the Indemnitee in cash.

 

(d) If the Stockholders’ Representative delivers a Response Notice to the
Indemnitee during the Dispute Period agreeing that less than the full Claimed
Amount is owed to the Indemnitee, then, within three days following the delivery
of such Response Notice to the Indemnitee:

 

(i) if the indemnification claim is an Escrow Claim, Parent and the
Stockholders’ Representative shall jointly execute and deliver to the Escrow
Agent a written notice instructing the Escrow Agent to release the Agreed Amount
to the Indemnitee from the Escrow Fund (with each share of Parent Common Stock
released from the Escrow Fund to be valued for this purpose as provided in
Section 10.7(k);

 

66.



--------------------------------------------------------------------------------

(ii) if the indemnification claim is a §10.2(b) Claim, each Key Stockholder
shall pay to the Indemnitee, in cash, an amount equal to such Key Stockholder’s
Allocable Percentage of the Agreed Amount;

 

(iii) if the indemnification claim is a Combined Claim, the Indemnitee shall
designate the portion of the Agreed Amount to be collected from the Escrow Fund
and (A) Parent and the Stockholders’ Representative shall jointly execute and
deliver to the Escrow Agent a written notice instructing the Escrow Agent to
release such portion of the Agreed Amount to the Indemnitee from the Escrow Fund
(with each share of Parent Common Stock released from the Escrow Fund to be
valued for this purpose as provided in Section 10.7(k), and (B) each Key
Stockholder shall pay to the Indemnitee, in cash, an amount equal to such Key
Stockholder’s Allocable Percentage of the remainder of the Agreed Amount; and

 

(iv) if the indemnification claim is a §10.2(c) Claim, the particular Key
Stockholder that is responsible for satisfying such indemnification claim shall
pay the Agreed Amount to the Indemnitee in cash.

 

(e) If the Stockholders’ Representative delivers a Response Notice to the
Indemnitee during the Dispute Period indicating that there is a Contested
Amount, the Stockholders’ Representative and the Indemnitee shall attempt in
good faith to resolve the dispute related to the Contested Amount. If the
Indemnitee and the Stockholders’ Representative resolve such dispute in writing,
then their resolution of such dispute shall be binding on the Stockholders’
Representative, the Key Stockholders, the other Non-Dissenting Stockholders and
the Indemnitee and a settlement agreement stipulating the amount owed to the
Indemnitee (the “Stipulated Amount”) shall be signed by the Indemnitee and the
Stockholders’ Representative. Within three days after the execution of such
settlement agreement:

 

(i) if the indemnification claim is an Escrow Claim, then Parent and the
Stockholders’ Representative shall jointly execute and deliver to the Escrow
Agent a written notice instructing the Escrow Agent to release the Stipulated
Amount to the Indemnitee from the Escrow Fund (with each share of Parent Common
Stock released from the Escrow Fund to be valued for this purpose as provided in
Section 10.7(k);

 

(ii) if the indemnification claim is a §10.2(b) Claim, each Key Stockholder
shall pay to the Indemnitee, in cash, an amount equal to such Key Stockholder’s
Allocable Percentage of the Stipulated Amount;

 

(iii) if the indemnification claim is a Combined Claim, the Indemnitee shall
designate the portion of the Stipulated Amount to be collected from the Escrow
Fund and (A) Parent and the Stockholders’ Representative shall jointly execute
and deliver to the Escrow Agent a written notice instructing the Escrow Agent to
release such portion of the Stipulated Amount to the Indemnitee from the Escrow
Fund (with each share of Parent Common Stock released from the Escrow Fund to be
valued for this purpose as provided in Section 10.7(k), and (B) each Key
Stockholder shall pay to the Indemnitee, in cash, an amount equal to such Key
Stockholder’s Allocable Percentage of the remainder of the Stipulated Amount;
and

 

67.



--------------------------------------------------------------------------------

(iv) if the indemnification claim is a §10.2(c) Claim, the particular Key
Stockholder that is responsible for satisfying such indemnification claim shall
pay the Stipulated Amount to the Indemnitee in cash.

 

(f) If the Stockholders’ Representative and the Indemnitee are unable to resolve
the dispute relating to any Contested Amount during the 30-day period commencing
upon the delivery of the Response Notice to the Indemnitee, then either the
Indemnitee or the Stockholders’ Representative may submit the contested portion
of the indemnification claim to binding arbitration in the State of Delaware in
accordance with the JAMS Comprehensive Arbitration Rules and Procedures then in
effect. Arbitration will be conducted by one arbitrator, mutually selected by
Parent and the Stockholders’ Representative; provided, however, that if Parent
and the Stockholders’ Representative fail to mutually select an arbitrator
within 15 business days after the contested portion of the indemnification claim
is submitted to arbitration, then the arbitrator shall be selected by JAMS in
accordance with its Comprehensive Arbitration Rules and Procedures then in
effect. The parties agree to use commercially reasonable efforts to cause the
arbitration hearing to be conducted within 75 days after the appointment of the
arbitrator, and to use commercially reasonable efforts to cause the decision of
the arbitrator to be furnished within 15 days after the conclusion of the
arbitration hearing. The arbitrator’s authority shall be confined to: (i)
whether the Indemnitee is entitled to recover the Contested Amount (or a portion
thereof), and the portion of the Contested Amount the Indemnitee is entitled to
recover; and (ii) whether either party to the arbitration shall be required to
bear and pay all or a portion of the other party’s attorneys’ fees and other
expenses relating to the arbitration. The final decision of the arbitrator shall
include the dollar amount of the award to the Indemnitee, if any (the “Award
Amount”), and shall be furnished to the Stockholders’ Representative, the
Indemnitee and the Escrow Agent in writing, shall constitute a conclusive
determination of the issues in question, binding upon the Stockholders’
Representative, the Key Stockholders, the other Non-Dissenting Stockholders and
the Indemnitee. Within three days following the receipt of the final award of
the arbitrator setting forth the Award Amount:

 

(i) if the indemnification claim is an Escrow Claim, Parent and the
Stockholders’ Representative shall jointly execute and deliver to the Escrow
Agent a written notice instructing the Escrow Agent to release the Award Amount
to the Indemnitee from the Escrow Fund (with each share of Parent Common Stock
released from the Escrow Fund to be valued for this purpose as provided in
Section 10.7(k);

 

(ii) if the indemnification claim is a §10.2(b) Claim, each Key Stockholder
shall pay to the Indemnitee, in cash, an amount equal to such Key Stockholder’s
Allocable Percentage of the Award Amount;

 

(iii) if the indemnification claim is a Combined Claim, the Indemnitee shall
designate the portion of the Award Amount to be collected from the Escrow Fund
and (A) Parent and the Stockholders’ Representative shall jointly execute and
deliver to the Escrow Agent a written notice instructing the Escrow Agent to
release such portion of the Award Amount to the Indemnitee from the Escrow Fund
(with each share of Parent Common Stock released from the Escrow Fund to be
valued for this purpose as provided in Section 10.7(k), and (B) each Key
Stockholder shall pay to the Indemnitee, in cash, an amount equal to such Key
Stockholder’s Allocable Percentage of the remainder of the Award Amount; and

 

68.



--------------------------------------------------------------------------------

(iv) if the indemnification claim is a §10.2(c) Claim, the particular Key
Stockholder that is responsible for satisfying such indemnification claim shall
pay the Award Amount to the Indemnitee in cash.

 

(g) The Escrow Agreement shall provide that, within five business days after the
Designated Date, the Escrow Agent will deliver a written notice (the “Escrow
Agent’s Notice”) to Parent and the Stockholders’ Representative setting forth
(i) the value (based on Section 10.7(k)) of any shares of Parent Common Stock
remaining in the Escrow Fund (the “Aggregate Escrow Balance”) as of the
Designated Date, and (ii) the aggregate dollar amount, as of the Designated
Date, of the Claimed Amounts and Contested Amounts associated with all Escrow
Claims and Combined Claims that have not been finally resolved and paid prior to
the Designated Date in accordance with this Section 10.7 (each, an “Unresolved
Escrow Claim”). (The aggregate dollar amount of such Claimed Amounts and
Contested Amounts as of the Designated Date is referred to as the “Aggregate
Pending Claim Amount.”) If Parent disagrees with the Escrow Agent’s
determination of the Aggregate Pending Claim Amount as set forth in the Escrow
Agent’s Notice, then, within five business days after receiving the Escrow
Agent’s Notice, Parent shall deliver to the Escrow Agent and the Stockholders’
Representative a notice (the “Correction Notice”) setting forth Parent’s
determination of the Aggregate Pending Claim Amount. If the Aggregate Escrow
Balance as of the Designated Date exceeds the Aggregate Pending Claim Amount as
set forth in the Correction Notice (or, if no Correction Notice is delivered, as
set forth in the Escrow Agent’s Notice), then (subject to Section 10.7(i)) the
Escrow Agent shall release from the Escrow Fund to each Non-Dissenting
Stockholder, with respect to each share of Company Capital Stock held by such
Non-Dissenting Stockholder immediately prior to the Effective Time, shares of
Parent Common Stock (or such other cash or property then held in the Escrow
Fund) determined by multiplying the Specified Percentage (as defined below)
applicable to such share of Company Capital Stock by the Aggregate Distribution
Amount (as defined below). For purposes of this Section 10.7: (I) the “Aggregate
Distribution Amount” shall be the Aggregate Escrow Balance as of the Designated
Date minus the Aggregate Pending Claim Amount as set forth in the Correction
Notice (or, if no Correction Notice shall have been delivered, as set forth in
the Escrow Agent’s Notice); and (II) the “Specified Percentage” applicable to
any share of Company Capital Stock shall be the percentage corresponding to the
fraction having a numerator equal to the fraction of a share of Parent Common
Stock contributed to the Escrow Fund pursuant to Section 1.5(c) with respect to
such share of Company Capital Stock, and having an denominator equal to the
aggregate number of shares of Parent Common Stock contributed to the Escrow Fund
pursuant to Section 1.5(c).

 

(h) Following the Designated Date, if an Unresolved Escrow Claim is finally
resolved, Parent and the Stockholders’ Representative shall jointly execute and
deliver to the Escrow Agent, within three days after the final resolution of
such Unresolved Escrow Claim and the payment to the Indemnitee of all amounts
payable to the Indemnitee from the Escrow Fund, a written notice instructing the
Escrow Agent to release from the Escrow Fund to each Non-Dissenting Stockholder,
with respect to each share of Company Capital Stock held by such Non-Dissenting
Stockholder immediately prior to the Effective Time, shares of Parent Common

 

69.



--------------------------------------------------------------------------------

Stock, valued as provided in Section 10.7(k), determined by multiplying the
Specified Percentage applicable to such share of Company Capital Stock by the
amount (if any) by which the Aggregate Escrow Balance exceeds the aggregate
amount of the Claimed Amounts and Contested Amounts associated with all
remaining Unresolved Escrow Claims.

 

(i) Notwithstanding anything in this Agreement or the Escrow Agreement to the
contrary, in the event that there is a pending §10.2(b) Claim, a pending
Combined Claim or a pending §10.2(c) Claim against a Key Stockholder that has
not been finally resolved and paid in accordance with this Section 10.7 at the
time that any distribution to such Key Stockholder is to be made from the Escrow
Fund in accordance with Section 10.7(g) or 10.7(h), Parent may, in its sole
discretion, elect (by delivery of written notice to the Escrow Agent and the
Stockholders’ Representative) to require the Escrow Agent to deduct from the
amount that would otherwise be distributed to such Key Stockholder, and to
retain in the Escrow Fund, the aggregate amount in shares of Parent Common
Stock, valued as provided in Section 10.7(k), claimed by the Indemnitee to be
owed by such Key Stockholder pending final resolution and payment of the
Indemnitee’s indemnification claim against such Key Stockholder.

 

(j) All shares of Parent Common Stock released to Non-Dissenting Stockholders
pursuant to this Section 10.7 will be deemed to have been released in full
satisfaction of the rights of such Non-Dissenting Stockholders under Section
1.5(a).

 

(k) For all purposes under this Section 10, the dollar value of each share of
Parent Common Stock released from the Escrow Fund shall be deemed to be equal to
the Average Parent Stock Price.

 

(l) The parties agree that any shares of Parent Common Stock released to any
Indemnitee pursuant to this Section 10 shall, to the extent permitted pursuant
to applicable Legal Requirements, be treated as a reduction in the Aggregate
Transaction Value for federal income tax purposes.

 

SECTION 11. MISCELLANEOUS PROVISIONS

 

11.1 Stockholders’ Representative.

 

(a) The Key Stockholders (by virtue of their execution of this Agreement) and
the other Non-Dissenting Stockholders (by virtue of the approval of the Merger
and the adoption of this Agreement) hereby irrevocably nominate, constitute and
appoint Insight as the agent and true and lawful attorney-in-fact of the
Non-Dissenting Stockholders (the “Stockholders’ Representative”), with full
power of substitution, to act in the name, place and stead of the Non-Dissenting
Stockholders for purposes of executing any documents and taking any actions that
the Stockholders’ Representative may, in its sole discretion, determine to be
necessary, desirable or appropriate in all matters relating to or arising out of
this Agreement, including in connection with any claim for indemnification,
compensation or reimbursement under Section 10 or under the Escrow Agreement.
Insight hereby accepts its appointment as the Stockholders’ Representative.

 

70.



--------------------------------------------------------------------------------

(b) The Key Stockholders (by virtue of their execution of this Agreement) and
the other Non-Dissenting Stockholders (by virtue of the approval of the Merger
and the adoption of this Agreement) grant to the Stockholders’ Representative
full authority to execute, deliver, acknowledge, certify and file on behalf of
the Non-Dissenting Stockholders (in the name of any or all of the Non-Dissenting
Stockholders or otherwise) any and all documents that the Stockholders’
Representative may, in its sole discretion, determine to be necessary, desirable
or appropriate, in such forms and containing such provisions as the
Stockholders’ Representative may, in its sole discretion, determine to be
appropriate, in performing its duties as contemplated by Section 11.1(a).
Notwithstanding anything to the contrary contained in this Agreement or in any
other Contract executed in connection with the Contemplated Transactions, each
Indemnitee shall be entitled to deal exclusively with the Stockholders’
Representative on all matters relating to Section 10 and the Escrow Agreement,
and shall be entitled to rely conclusively (without further evidence of any kind
whatsoever) on any document executed or purported to be executed on behalf of
any Non-Dissenting Stockholder by the Stockholders’ Representative, and on any
other action taken or purported to be taken on behalf of any Non-Dissenting
Stockholder by the Stockholders’ Representative, as fully binding upon such
Non-Dissenting Stockholder.

 

(c) The power of attorney granted in Section 11.1(a): (i) is coupled with an
interest and is irrevocable; (ii) may be delegated by the Stockholders’
Representative; and (iii) shall survive the dissolution, death or incapacity of
each of the Non-Dissenting Stockholders.

 

(d) In dealing with this Agreement and in exercising or failing to exercise all
or any of the powers conferred upon the Stockholders’ Representative under this
Agreement, (i) the Stockholders’ Representative shall not assume any, and shall
incur no, responsibility to any Key Stockholder or other Non-Dissenting
Stockholder by reason of any error in judgment or other act or failure to act in
connection with this Agreement, except for any act or failure to act which
represents gross negligence, willful misconduct or bad faith, and (ii) the
Stockholders’ Representative shall be entitled to rely on the advice of counsel,
public accountants or other independent experts experienced in the matter at
issue, and any error in judgment or other act or failure to act on the part of
the Stockholders’ Representative pursuant to such advice shall not subject the
Stockholders’ Representative to liability to any Non-Dissenting Stockholder. The
Key Stockholders and the Non-Dissenting Stockholders shall jointly and severally
indemnify the Stockholders’ Representative and hold it harmless against and from
any loss, liability or expense (including attorneys fees reasonably incurred or
suffered as a result of the performance of its duties under this Agreement)
incurred without gross negligence, willful misconduct or bad faith on its part
and arising out of or in connection with the acceptance or administration of its
duties hereunder.

 

(e) Upon 30 days’ prior written notice to Parent, the Stockholders’
Representative shall have the right to resign in its sole discretion for any
reason. If the Stockholders’ Representative shall resign or otherwise become
unable to fulfill its responsibilities under this Section 11.1 or cease to
function in its capacity as Stockholders’ Representative for any reason
whatsoever, then the Key Stockholders shall, within 30 days thereof, appoint a
successor and, promptly thereafter, shall notify Parent and the Escrow Agent of
the identity of such successor. In any event, the Stockholders’ Representative
shall continue to have all rights to indemnification provided in Section
11.1(d). Any such successor shall

 

71.



--------------------------------------------------------------------------------

become the “Stockholders’ Representative” for purposes of this Agreement,
including Section 10 and this Section 11.1. If for any reason there is no
Stockholders’ Representative at any time, all references herein to the
Stockholders’ Representative shall be deemed to refer to the Non-Dissenting
Stockholders, the Key Stockholders or an applicable Key Stockholder, as the
context may require.

 

(f) All expenses incurred by the Stockholders’ Representative in connection with
the performance of its duties as Stockholders’ Representative shall be borne and
paid exclusively by the Key Stockholders and Non-Dissenting Stockholders. All of
the indemnities, immunities and powers granted to the Stockholders’
Representative under this Agreement shall survive the termination of this
Agreement.

 

11.2 Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the Contemplated Transactions.

 

11.3 Fees and Expenses. Except as otherwise provided in this Agreement, each
party to this Agreement shall bear and pay all fees, costs and expenses
(including legal fees, accounting fees and investment banking fees) that have
been incurred or that are incurred by or on behalf of such party in connection
with the Contemplated Transactions; provided, however, that Parent and the
Company shall share equally all fees and expenses, other than attorneys’ fees,
incurred in connection with the filing by the parties of the premerger
notification and report forms relating to the Merger under the HSR Act and the
filing of any notice or other document under any other Antitrust Law.

 

11.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

 

if to Parent:

 

Quest Software, Inc.

8001 Irvine Center Drive

Irvine, CA 92618

 

Attention: General Counsel

Facsimile: (949) 754-8999

 

if to the Company:

 

Imceda Software, Inc.

15 3rd Avenue

Burlington, MA 01803

 

Attention: Chief Executive Officer

Facsimile: (781) 229-6302

 

72.



--------------------------------------------------------------------------------

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

 

Attention: William N. Dye, Esq.

Facsimile: (212) 728-9219

 

if to any Key Stockholder: to the address and facsimile number set forth beneath
the name of such Key Stockholder on the signature pages of this Agreement

 

if to the Stockholders’ Representative:

 

Insight Venture Management, LLC

680 Fifth Avenue

New York, NY 10019

 

Attention: Blair Flicker, Esq.

Facsimile: (212) 230-9272

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

 

Attention: William N. Dye, Esq.

Facsimile: (212) 728-9219

 

11.5 Confidentiality. Without limiting the generality of anything contained in
Section 6.3, (a) on and at all times after the Closing Date, each Key
Stockholder shall keep confidential, and shall not use or disclose to any other
Person, any information constituting or relating to any trade secret of any
Acquired Corporation (including the source code, program logic or internal
structure of any product of an Acquired Corporation), and (b) at all times until
the second anniversary of the Closing Date, each Key Stockholder shall keep
confidential, and shall not use or disclose to any other Person, any other
material non-public document or material non-public information in such Key
Stockholder’s possession that relates to the business of any Acquired
Corporation; provided, however, that a Key Stockholder shall have no obligation
to keep confidential (1) information that is or becomes generally available to
the public other than

 

73.



--------------------------------------------------------------------------------

as a result of a disclosure by any Key Stockholder or by any of Representative
of any Key Stockholder, (2) information that is or becomes available to such Key
Stockholder or any of such Key Stockholder’s Representatives after the Closing
Date from a source not bound by a confidentiality obligation, agreement or
arrangement (written or oral, or contractual, by operation of law or otherwise)
with any Person with respect to such information, and (3) information that, in
the opinion of such Key Stockholder’s counsel, is required to be disclosed by
such Key Stockholder pursuant to applicable Legal Requirements; provided,
further, that if a Key Stockholder or any of such Key Stockholder’s
Representatives is required to disclose any information pursuant to applicable
Legal Requirements, then such Key Stockholder shall provide reasonable
cooperation to Parent in any attempt by Parent to obtain a protective order or
other appropriate remedy with respect to such information.

 

11.6 Time of the Essence. Time is of the essence of this Agreement.

 

11.7 Headings. The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

11.8 Counterparts and Exchanges by Facsimile Transmission. This Agreement may be
executed in several counterparts, each of which shall constitute an original and
all of which, when taken together, shall constitute one agreement. The exchange
of a fully executed Agreement (in counterparts or otherwise) by facsimile
transmission shall be sufficient to bind the parties to the terms and conditions
of this Agreement.

 

11.9 Governing Law.

 

(a) This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Delaware (without giving effect
to principles of conflicts of laws).

 

(b) Except as otherwise provided in Section 10.7 or in the Escrow Agreement, any
action, suit or proceeding relating to this Agreement or the enforcement of any
provision of this Agreement may be brought or otherwise commenced only in any
state or federal court located in the State of Delaware. Each party to this
Agreement: (i) irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the state and federal courts located in the
State of Delaware; (ii) agrees that each state and federal court located in the
State of Delaware shall be deemed to be a convenient forum; (iii) agrees not to
assert (by way of motion, as a defense or otherwise), in any such action, suit
or proceeding commenced in any state or federal court located in the State of
Delaware, any claim that such party is not subject personally to the
jurisdiction of such court, that such action, suit or proceeding has been
brought in an inconvenient forum, that the venue of such proceeding is improper
or that this Agreement or the subject matter of this Agreement may not be
enforced in or by such court; and (iv) waives such party’s right to trial by
jury.

 

(c) Each Key Stockholder irrevocably constitutes and appoints the Stockholders’
Representative as his or her agent to receive service of process in connection
with any Legal Proceeding relating to this Agreement or the enforcement of any
provision of this Agreement.

 

74.



--------------------------------------------------------------------------------

11.10 Successors and Assigns. This Agreement shall be binding upon: the Company
and its successors and assigns (if any); the Key Stockholders and their
respective personal representatives, executors, administrators, estates, heirs,
successors and assigns (if any); Parent and its successors and assigns (if any);
Merger Sub and its successors and assigns (if any); and the Stockholders’
Representative and its successors and assigns (if any). This Agreement shall
inure to the benefit of: the Company; Parent; Merger Sub; the other Indemnitees
(subject to Section 10.6); the Key Stockholders; the Stockholders’
Representative; and the respective successors and assigns (if any) of the
foregoing. Except as otherwise provided in this Agreement, Parent shall not,
without the prior written consent of the Stockholders’ Representative, and
neither the Company nor any Key Stockholder shall, without the prior written
consent of Parent, assign or delegate any or all of its or his rights or
obligations under this Agreement (including indemnification rights and
obligations under Section 10), in whole or in part, to any other Person, and any
attempted assignment or delegation without such prior written consent shall be
void and of no force or effect; provided, however, that Parent may assign and
delegate its rights and obligations under this Agreement pursuant to any merger
or otherwise by operation by law without the prior written consent of the
Stockholders’ Representative.

 

11.11 Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The parties to this
Agreement agree that, in the event of any breach or threatened breach by any
party to this Agreement of any covenant, obligation or other provision set forth
in this Agreement for the benefit of any other party to this Agreement, such
other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.
The parties agree that neither Parent nor any other Indemnitee shall be required
to provide any bond or other security in connection with any such decree, order
or injunction or in connection with any related Legal Proceeding.

 

11.12 Waiver.

 

(a) No failure on the part of any Person to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 

(b) No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

75.



--------------------------------------------------------------------------------

11.13 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto; provided, however, that (a)
any such amendment, modification, alteration or supplement adopted or entered
into prior to the Effective Time must be duly authorized by the respective
boards of directors of each of the Company and Merger Sub, and (b) unless any
required approval of the stockholders of the Company is obtained, no amendment,
modification, alteration or supplement shall (i) alter or change the amount or
kind of consideration to be received in exchange for or on conversion of all or
any shares of any class of Company Capital Stock or any shares of Merger Sub,
(ii) alter or change any term of the certificate of incorporation of the
Surviving Corporation to be effected by the Merger, or (iii) alter or change any
of the terms and conditions of this Agreement if such alteration or change would
adversely affect the holders of shares of any class of Company Capital Stock or
the holder of shares of Merger Sub.

 

11.14 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases or to replace any invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision, and this
Agreement shall be enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

 

11.15 Parties in Interest. Except for the provisions of Section 6.11 and Section
10, none of the provisions of this Agreement is intended to provide any rights
or remedies to any Person other than the parties hereto and their respective
successors and assigns (if any).

 

11.16 Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof.

 

11.17 Construction.

 

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

 

76.



--------------------------------------------------------------------------------

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

 

(c) As used in this Agreement and in Exhibit A and the Schedules to this
Agreement, the words “include” and “including,” and variations thereof, shall
not be deemed to be terms of limitation, but rather shall be deemed to be
followed by the words “without limitation.”

 

(d) For purposes of this Agreement, e-mail and other forms of electronic
communications shall be deemed to be written communications. An e-mail or other
electronic communication shall be deemed to have been provided to and received
by an Acquired Corporation if an officer or other employee of such Acquired
Corporation who has or had any authority or responsibility relating to the
subject matter of such communication shall have received such communication or a
copy thereof (whether directly from the sender or otherwise).

 

(e) Except as otherwise indicated, (i) all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement, and (ii) all references
in this Agreement to dollar amounts are intended to refer to U.S. dollars.

 

[Remainder of page intentionally left blank]

 

77.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

QUEST SOFTWARE, INC.,     a California corporation

By:

 

/s/ M. Brinkley Morse

--------------------------------------------------------------------------------

Name:

 

M. Brinkley Morse

--------------------------------------------------------------------------------

Title:

 

Senior Vice President, Corporate Development

--------------------------------------------------------------------------------

IMPETUS ACQUISITION CORP.,

    a Delaware corporation

By:

 

/s/ M. Brinkley Morse

--------------------------------------------------------------------------------

Name:

 

M. Brinkley Morse

--------------------------------------------------------------------------------

Title:

 

Senior Vice President, Corporate Development

--------------------------------------------------------------------------------

IMCEDA SOFTWARE, INC.,

    a Delaware corporation

By:

 

/s/ Lou Persico

--------------------------------------------------------------------------------

Name:

 

Lou Persico

--------------------------------------------------------------------------------

Title:

 

Executive Vice President and CFO

--------------------------------------------------------------------------------

/s/ Walter Scott

--------------------------------------------------------------------------------

WALTER SCOTT

Address:

 

43 Arlington Street

--------------------------------------------------------------------------------

Winchester, MA 01890

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Facsimile:

 

 

--------------------------------------------------------------------------------

/s/ Douglas Chrystall

--------------------------------------------------------------------------------

DOUGLAS CHRYSTALL

Address:

 

63 Brook Street

--------------------------------------------------------------------------------

Wellesley, MA 02482

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Facsimile:

 

781-235-8438

--------------------------------------------------------------------------------

 

Merger Agreement Signature Page



--------------------------------------------------------------------------------

INSIGHT VENTURE PARTNERS IV, L.P.

By:

 

Insight Venture Associates IV, L.L.C.,

its General Partner

By:

 

/s/ Michael Triplett

--------------------------------------------------------------------------------

Name:

 

Michael Triplett

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

Address:

 

680 Fifth Avenue, 8th Floor

New York, NY 10019

--------------------------------------------------------------------------------

Attention:

 

Blair Flicker

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Facsimile:

 

212-230-9272

--------------------------------------------------------------------------------

INSIGHT VENTURE PARTNERS IV (FUND B), L.P.

By:

  Insight Venture Associates IV, L.L.C., its General Partner

By:

 

/s/ Michael Triplett

--------------------------------------------------------------------------------

Name:

 

Michael Triplett

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

Address:

 

680 Fifth Avenue, 8th Floor

New York, NY 10019

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

 

Blair Flicker

--------------------------------------------------------------------------------

Facsimile:

 

212-230-9272

--------------------------------------------------------------------------------

INSIGHT VENTURE PARTNERS (CAYMAN) IV, L.P.

By:

  Insight Venture Associates IV, L.L.C., its General Partner

By:

 

/s/ Michael Triplett

--------------------------------------------------------------------------------

Name:

 

Michael Triplett

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

Address:

 

680 Fifth Avenue, 8th Floor

New York, NY 10019

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

 

Blair Flicker

--------------------------------------------------------------------------------

Facsimile:

 

212-230-9272

--------------------------------------------------------------------------------

 

Merger Agreement Signature Page



--------------------------------------------------------------------------------

INSIGHT VENTURE PARTNERS IV (CO-

INVESTORS), L.P.

By:

 

Insight Venture Associates IV, L.L.C.,

its General Partner

By:

 

/s/ Michael Triplett

--------------------------------------------------------------------------------

Name:

 

Michael Triplett

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

Address:

 

680 Fifth Avenue, 8th Floor

New York, NY 10019

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

 

Blair Flicker

--------------------------------------------------------------------------------

Facsimile:

 

212-230-9272

--------------------------------------------------------------------------------

INSIGHT VENTURE PARTNERS, LLC,

as Stockholders’ Representative

By:

 

/s/ Michael Triplett

--------------------------------------------------------------------------------

Name:

 

Michael Triplett

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

 

Merger Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A and the Disclosure
Schedule):

 

Acquired Corporation Affiliate. “Acquired Corporation Affiliate” shall mean any
Person under common control with an Acquired Corporation within the meaning of
Sections 414(b), 414(c), 414(m) and 414(o) of the Code, and the regulations
thereunder.

 

Acquired Corporation Contract. “Acquired Corporation Contract” shall mean any
Contract: (a) to which an Acquired Corporation is a party; (b) by which an
Acquired Corporation or any of its assets is or may become bound or under which
an Acquired Corporation has, or may become subject to, any obligation; or (c)
under which an Acquired Corporation has or may acquire any right or interest.

 

Acquired Corporation Employee. “Acquired Corporation Employee” shall mean any
current or former employee, consultant, independent contractor or director of an
Acquired Corporation or an Acquired Corporation Affiliate.

 

Acquired Corporation Employee Agreement. “Acquired Corporation Employee
Agreement” shall mean any management, employment, severance, change in control,
transaction bonus, consulting, relocation, repatriation or expatriation
agreement or other Contract between an Acquired Corporation or an Acquired
Corporation Affiliate and any Acquired Corporation Employee, other than any such
Contract that is terminable “at will” and without any obligation on the part of
an Acquired Corporation or any Acquired Corporation Affiliate to make any
payment or provide any benefit in connection with the termination of such
Contract.

 

Acquired Corporation Employee Plan. “Acquired Corporation Employee Plan” shall
mean any plan, program, policy, practice or Contract providing for compensation,
severance, termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other benefits or remuneration of any
kind, whether written, unwritten or otherwise, and whether funded or unfunded,
including each “employee benefit plan,” within the meaning of Section 3(3) of
ERISA (whether or not ERISA is applicable to such plan), that is or has been
maintained, contributed to or required to be contributed to by an Acquired
Corporation or any Acquired Corporation Affiliate for the benefit of any
Acquired Corporation Employee, or with respect to which an Acquired Corporation
or any Acquired Corporation Affiliate has or may have any liability or
obligation; provided, however, than an Acquired Corporation Employee Agreement
shall not be considered an “Acquired Corporation Employee Plan.”

 

Acquired Corporation IP. “Acquired Corporation IP” shall mean (a) all Acquired
Corporation Software; and (b) all Intellectual Property Rights and Intellectual
Property in which an Acquired Corporation has (or purports to have) an ownership
interest or an exclusive license or similar exclusive right.

 

Acquired Corporation Pension Plan. “Acquired Corporation Pension Plan” shall
mean any (a) Acquired Corporation Employee Plan that is an “employee pension
benefit plan,” within the meaning of Section 3(2) of ERISA, or (b) other
occupational pension plan, including any final salary or money purchase plan.

 

A-1



--------------------------------------------------------------------------------

Acquired Corporations. “Acquired Corporations” shall mean (i) the Company, (ii)
each Subsidiary of the Company, and (iii) each corporation or other Entity that
has been merged (prior to the date of the Agreement) into or that otherwise is a
predecessor to any of the Entities identified in clauses “(i)” and “(ii)” above,
including DB Associates Information Technology and Imceda, Inc.

 

Acquired Corporation Software. “Acquired Corporation Software” shall mean any
software (including software development tools and firmware and other software
embedded in hardware devices, and all updates, upgrades, releases, enhancements
and bug fixes) owned or currently being developed, marketed, distributed,
supported or sold by any Acquired Corporation, including all modules and
components of such software and all prior versions and releases of such
software. For the avoidance of doubt, the term “Acquired Corporation Software”
does not include discontinued or obsolete software products that none of the
Acquired Corporations is currently marketing, distributing, supporting or
selling, except that the term “Acquired Corporation Software” does include all
modules and components of such discontinued or obsolete products that are
included in any software currently being developed, marketed, distributed,
supported or sold by any Acquired Corporation.

 

Acquisition Transaction. “Acquisition Transaction” shall mean any transaction
involving: (a) the sale, license, disposition or acquisition of all or a
substantial portion of the business or assets of any Acquired Corporation; (b)
the issuance, disposition or acquisition of (i) any capital stock or other
equity security of an Acquired Corporation (other than Company Common Stock
issued to employees of the Company upon exercise of Company Options in routine
transactions in accordance with the Company’s past practices), (ii) any option,
call, warrant or right (whether or not immediately exercisable) to acquire any
capital stock or other equity security of an Acquired Corporation, or (iii) any
security, instrument or obligation that is or may become convertible into or
exchangeable for any capital stock or other equity security of an Acquired
Corporation; or (c) any merger, consolidation, share exchange, business
combination, reorganization, recapitalization or similar transaction involving
an Acquired Corporation.

 

Agreement. “Agreement” shall mean the Agreement and Plan of Merger to which this
Exhibit A is attached (including the Disclosure Schedule), as it may be amended
from time to time.

 

Allocable Percentage. A Key Stockholder’s “Allocable Percentage” shall be the
percentage corresponding to the fraction (a) having a numerator equal to the
aggregate amount of cash received by such Key Stockholder pursuant to Sections
1.5(a)(i)(A) and 1.5(a)(ii)(A) of the Agreement, and (b) having a denominator
equal to the aggregate amount of cash received by all Key Stockholders pursuant
to Sections 1.5(a)(i)(A) and 1.5(a)(ii)(A) of the Agreement.

 

Average Parent Stock Price. The “Average Parent Stock Price” shall be the
weighted average sale price of a share of Parent Common Stock as reported on the
Nasdaq National

 

A-2



--------------------------------------------------------------------------------

Market for the period of ten consecutive trading days ending on the date that is
the third trading day prior to the Closing Date (adjusted as appropriate to
reflect any stock split, reverse stock split or similar transaction effected by
Parent between the beginning of such period and the Effective Time).

 

Certificate of Designations. “Certificate of Designations” shall mean the
Certificate of Designations, Powers, Preferences, Qualifications, Limitations,
Restrictions and Relative Rights of Series A Convertible Redeemable Preferred
Stock of the Company as filed with the Secretary of State of the State of
Delaware on March 3, 2005, as it will be amended in accordance with Section 6.12
of the Agreement.

 

COBRA. “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Company Capital Stock. “Company Capital Stock” shall mean Company Common Stock
and Company Preferred Stock.

 

Company Common Stock. “Company Common Stock” shall mean the common stock, par
value $0.001 per share, of the Company.

 

Company Option. “Company Option” shall mean an option to acquire shares of
Company Common Stock from the Company, whether vested or unvested.

 

Company Option Plan. “Company Option Plan” shall mean the Company’s 2004 Stock
Plan.

 

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

 

Contemplated Transactions. “Contemplated Transactions” shall mean the
transactions and other matters contemplated by the Agreement, including the
Merger, the adoption of the Certificate Amendment and the solicitation and
obtaining of Written Consents.

 

Contract. “Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, certificate, warranty,
proxy, insurance policy, benefit plan or legally binding commitment, arrangement
or undertaking of any nature.

 

Damages. “Damages” shall include any loss, damage (including consequential,
indirect and special damages), injury, liability (including any liability of
Parent or the Surviving Corporation under Section 6.11 of the Agreement), claim,
demand, settlement, judgment, award, fine, penalty, Tax, fee (including
reasonable attorneys’ fees), charge, cost (including costs of investigation) or
expense of any nature; provided, however, that Parent’s “Damages” shall not
include any costs of a discretionary nature voluntarily incurred by Parent in
order to eliminate a speculative risk of possible future Damages to Parent.

 

A-3



--------------------------------------------------------------------------------

Designated Date. “Designated Date” shall mean the date that is 18 months after
the Closing Date.

 

Designated Parent Stock Price. The “Designated Parent Stock Price” shall be the
weighted average sale price of a share of Parent Common Stock as reported on the
Nasdaq National Market for the period of five consecutive trading days ending on
and including May 12, 2005.

 

Disclosure Schedule. “Disclosure Schedule” shall mean the schedule (dated as of
the date of the Agreement) delivered to Parent on behalf of the Company.

 

DOL. “DOL” shall mean the United States Department of Labor.

 

Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, claim, infringement, interference,
option, right of first refusal, preemptive right, community property interest or
restriction of any nature (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset).

 

Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), branch office, firm or other
enterprise, association, organization or entity.

 

Environmental Law. “Environmental Law” shall mean any federal, state, local or
foreign Legal Requirement relating to pollution or protection of human health or
the environment (including ambient air, surface water, ground water, land
surface or subsurface strata), including any Legal Requirement relating to
emissions, discharges, releases or threatened releases of Materials of
Environmental Concern, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern.

 

ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

 

Escrow Agent. “Escrow Agent” shall mean US Bank National Association.

 

Escrow Agreement. “Escrow Agreement” shall mean the escrow agreement to be
entered into among Parent, the Stockholders’ Representative and the Escrow Agent
on the Closing Date, substantially in the form of Exhibit I to the Agreement.

 

Escrow Fund. “Escrow Fund” shall mean the escrow fund established pursuant to
the Escrow Agreement.

 

FMLA. “FMLA” shall mean the Family Medical Leave Act of 1993, as amended.

 

A-4



--------------------------------------------------------------------------------

Foreign Plan. “Foreign Plan” shall mean: (a) any plan, program, policy,
practice, Contract or other arrangement mandated by a Governmental Body outside
the United States; (b) any Acquired Corporation Employee Plan that is subject to
any of the Legal Requirements of any jurisdiction outside the United States; and
(c) any Acquired Corporation Employee Plan that covers or has covered any
Acquired Corporation Employee whose services are or have been performed
primarily outside of the United States.

 

GAAP. “GAAP” shall mean generally accepted accounting principles in the United
States.

 

Governmental Authorization. “Governmental Authorization” shall mean any: (a)
permit, license, certificate, franchise, permission, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.

 

Governmental Body. “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity, and any court or
other tribunal); or (d) self-regulatory organization (including Nasdaq).

 

Government Bid. “Government Bid” shall mean any quotation, bid or proposal
submitted to any Governmental Body or any proposed prime contractor or
higher-tier subcontractor of any Governmental Body.

 

Government Contract. “Government Contract” shall mean any prime contract,
subcontract, letter contract, purchase order or delivery order executed or
submitted to or on behalf of any Governmental Body or any prime contractor or
higher-tier subcontractor, or under which any Governmental Body or any such
prime contractor or subcontractor otherwise has or may acquire any right or
interest.

 

Harmful Code. “Harmful Code” shall mean any computer code designed or intended
to have, or capable of performing, any of the following functions: (a)
disrupting, disabling, harming or otherwise impeding in any manner the operation
of, or providing unauthorized access to, a computer system or network or other
device on which such code is stored or installed; or (b) damaging or destroying
any data or file without the user’s consent, including any “back door,” “drop
dead device,” “time bomb,” “Trojan horse,” “virus” or “worm” (as such terms are
commonly understood in the software industry). For the avoidance of doubt, the
term “Harmful Code” does not include routine “bugs” and similar errors that may
occur unintentionally in the programming of a software program.

 

HIPAA. “HIPAA” shall mean the Health Insurance Portability and Accountability
Act of 1996, as amended.

 

A-5



--------------------------------------------------------------------------------

HSR Act. “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

 

Indemnitees. “Indemnitees” shall mean the following Persons: (a) Parent; (b)
Parent’s current and future affiliates (including the Surviving Corporation);
(c) the respective Representatives of the Persons referred to in clauses “(a)”
and “(b)” above; and (d) the respective successors and assigns of the Persons
referred to in clauses “(a)”, “(b)” and “(c)” above; provided, however, that the
stockholders of the Company shall not be deemed to be “Indemnitees.”

 

Intellectual Property. “Intellectual Property” shall mean algorithms, APIs,
apparatus, databases, data collections, development tools, diagrams, formulae,
inventions (whether or not patentable), know-how, logos, marks (including brand
names, product names, logos and slogans), methods, network configurations and
architectures, processes, proprietary information, protocols, schematics,
specifications, software, software code (in any form, including source code and
executable or object code), subroutines, techniques, user interfaces, URLs, web
sites, works of authorship and other forms of technology (whether or not
embodied in any tangible form and including all tangible embodiments of the
foregoing, such as instruction manuals, laboratory notebooks, prototypes,
samples, studies and summaries).

 

Intellectual Property Rights. “Intellectual Property Rights” shall mean all
past, present, and future rights of the following types, which may exist or be
created under the laws of any jurisdiction in the world: (a) rights associated
with works of authorship, including exclusive exploitation rights, copyrights,
moral rights and mask works; (b) trademark and trade name rights and similar
rights; (c) trade secret rights; (d) patent and industrial property rights; (e)
other proprietary rights in Intellectual Property; and (f) rights in or relating
to registrations, renewals, extensions, combinations, divisions and reissues of,
and applications for, any of the rights referred to in clauses “(a)” through
“(f)” above.

 

IRS. “IRS” shall mean the United States Internal Revenue Service.

 

Knowledge. An individual shall be deemed to have “Knowledge” of a particular
fact or other matter if: (a) such individual is actually aware of such fact or
other matter; or (b) a prudent individual could be expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
a commercially reasonable investigation concerning the truth or existence of
such fact or other matter. The Company shall be deemed to have “Knowledge” of a
particular fact or other matter if any Key Stockholder or any of the individuals
identified on Schedule 10.1(b) to the Agreement has Knowledge of such fact or
other matter.

 

Legal Proceeding. “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.

 

A-6



--------------------------------------------------------------------------------

Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, order, award,
ruling or requirement issued, enacted, adopted, promulgated, implemented or
otherwise put into effect by or under the authority of any Governmental Body.

 

Material Adverse Effect. “Material Adverse Effect” shall mean any change, event,
effect, claim, circumstance or matter that (considered together with all other
changes, effects, claims, circumstances or matters) is, or could reasonably be
expected to be or to become, materially adverse to (a) the business, condition,
assets, capitalization, Intellectual Property, liabilities, results of
operations or financial performance of the Company and its Subsidiaries taken as
a whole, (b) Parent’s right to own, or to receive dividends or other
distributions with respect to, the stock of the Surviving Corporation, or (c)
the ability of the Company or any of the Key Stockholders to perform any of its
or his material covenants or obligations under the Agreement or under any other
Contract executed, delivered or entered into in connection with any of the
Contemplated Transactions; provided, however, that none of the following, in and
of itself, shall be deemed to constitute a Material Adverse Effect: (i) any
change or event attributable to conditions generally affecting the industries in
which the Company participates or the U.S. economy as a whole, provided that
such change or event does not have a disproportionate impact on any Acquired
Corporation; (ii) the Company’s failure to meet its internal projections of
bookings for the first or second quarter of 2005 (as set forth in Part 2.4(f) of
the Disclosure Schedule), if the deviation is less than 50%, or the Company’s
failure to meet any other projections; (iii) the commencement or assertion of an
unmeritorious lawsuit or claim against the Company; (iv) the initiation of any
Legal Proceeding that, if adversely determined, would not materially and
adversely affect the business, condition, assets, capitalization, Intellectual
Property, liabilities, results of operations, financial performance or material
contractual relationships of the Company and its Subsidiaries, taken as a whole,
(v) any change or event attributable to any act of the Company (A) undertaken to
comply with and in furtherance of the terms of the Agreement, or (B) undertaken
in contemplation of the Contemplated Transactions and with the prior informed
written consent of Parent; (vi) any change required by (A) any amendment that
becomes effective after the date of the Agreement to applicable accounting
requirements or principles or applicable laws, rules or regulations, or (B) any
formal change by a Governmental Body in the interpretation of any applicable law
that takes effect after the date of the Agreement; (vii) any loss by the Company
of new customer orders resulting from the Contemplated Transactions or the
public announcement of the Agreement; (viii) any loss by the Company of any
single customer or any single relationship with any licensor; or (ix) the death
or disability of any employee of the Company other than Walter Scott, Douglas
Chrystall or Mark Wright.

 

Materials of Environmental Concern. “Materials of Environmental Concern” include
chemicals, pollutants, contaminants, wastes, toxic substances, petroleum and
petroleum products and any other substance that is now or hereafter regulated by
any Environmental Law or that is otherwise a danger to health, reproduction or
the environment.

 

Negative Impact. A circumstance or Legal Proceeding will be deemed to have a
“Negative Impact” if such circumstance or Legal Proceeding, considered together
with all other

 

A-7



--------------------------------------------------------------------------------

circumstances and Legal Proceedings, has had or could reasonably be expected to
have or result in a material negative impact on (a) the business, condition,
assets, capitalization, Intellectual Property, liabilities, results of
operations or financial performance of the Company and its Subsidiaries, taken
as a whole, (b) the Merger or any of the other Contemplated Transactions or any
of the rights of Parent or the Surviving Corporation relating thereto, (c) the
ability of Parent, the Company or any of the Key Stockholders to consummate any
of the Contemplated Transactions or to perform any of its or his material
covenants or material obligations under the Agreement or under any other
Contract referred to in or contemplated by the Agreement, or (d) the
enforceability of any of the rights or remedies of Parent or any other
Indemnitee under the Agreement or any other Contract executed, delivered or
entered into in connection with any of the Contemplated Transactions. Without
limiting the generality of the foregoing, if there are inaccuracies in the
Company’s representations and warranties, and the aggregate amount of all
Damages incurred and reasonably expected to be incurred by the Company, Parent
and the other Indemnitees as a result of the circumstances rendering such
representations and warranties inaccurate would reasonably be expected to exceed
$1,800,000, then such circumstances will be conclusively presumed to have a
Negative Impact. A particular impact may be deemed to be a Negative Impact even
if such impact does not have a Material Adverse Effect.

 

Non-Dissenting Stockholder. “Non-Dissenting Stockholder” shall mean each
stockholder of the Company that does not perfect his or its appraisal rights
under the DGCL and is otherwise entitled to receive Merger Consideration
pursuant to Section 1.5 of the Agreement.

 

Order. “Order” shall mean any order, writ, injunction, judgment or decree.

 

Parent Common Stock. “Parent Common Stock” shall mean the common stock, no par
value, of Parent.

 

PBGC. “PBGC” shall mean the United States Pension Benefit Guaranty Corporation.

 

Person. “Person” shall mean any individual, Entity or Governmental Body.

 

Registered IP. “Registered IP” shall mean all Intellectual Property Rights that
are registered, filed or issued under the authority of, with or by any
Governmental Body, including all patents, registered copyrights, registered mask
works and registered trademarks and all applications for any of the foregoing.

 

Representatives. “Representatives” shall mean officers, directors, employees,
partners, agents, attorneys, accountants, advisors and representatives.

 

Scott Employment Agreement. “Scott Employment Agreement” shall mean that certain
Employment Agreement by and between the Company and Walter Scott.

 

SEC. “SEC” shall mean the United States Securities and Exchange Commission.

 

Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

A-8



--------------------------------------------------------------------------------

Specified Representations. “Specified Representations” shall mean: (a) the
representations and warranties set forth in the first sentence of Section 2.1(b)
of the Agreement; (b) the representations and warranties set forth in Sections
2.3, 2.15(o) and 2.20 of the Agreement; (c) the representations and warranties
set forth in any certificate delivered to Parent pursuant to the Agreement, to
the extent such representations and warranties relate to any of the matters
addressed in any of the representations and warranties specified in clause “(a)”
or clause “(b)” of this sentence; and (d) the Specified §2.9 Representations.

 

Specified §2.9 Representations. “Specified §2.9 Representations” shall mean: (a)
the representations and warranties set forth in Section 2.9 of the Agreement to
the extent they relate to the Company’s SQL Litespeed product; and (b) the
representations and warranties set forth in any certificate delivered to Parent
pursuant to the Agreement, to the extent such representations and warranties
relate to any of the matters addressed in any of the representations and
warranties specified in clause “(a)” of this sentence.

 

Subsidiary. An Entity shall be deemed to be a “Subsidiary” of another Person if
such Person directly or indirectly owns or purports to own, beneficially or of
record, (a) an amount of voting securities of other interests in such Entity
that is sufficient to enable such Person to elect at least a majority of the
members of such Entity’s board of directors or other governing body, or (b) at
least 50% of the outstanding equity or financial interests of such Entity.

 

Tax. “Tax” shall mean any federal, state, local, foreign or other tax (including
any income tax, franchise tax, capital gains tax, gross receipts tax,
value-added tax, surtax, excise tax, ad valorem tax, transfer tax, stamp tax,
sales tax, use tax, property tax, business tax, withholding tax or payroll tax),
levy, assessment, tariff, duty (including any customs duty), deficiency or fee,
and any related charge or amount (including any fine, penalty or interest),
imposed, assessed or collected by or under the authority of any Governmental
Body.

 

Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information, and
any amendment to any of the foregoing, filed with or submitted to, or required
to be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

 

Transaction Expense. “Transaction Expense” shall mean any fee, cost, expense,
payment, expenditure or liability of the Company or any other Acquired
Corporation (including legal fees and expenses, accounting fees and expenses and
financial advisory fees and expenses), whether incurred prior to the date of the
Agreement, during the Pre-Closing Period or at or after the Effective Time, that
relates to (a) the participation in or response to the investigation, review and
inquiry conducted by Parent and its Representatives with respect to the business
of the Acquired Corporations (and the furnishing of information to Parent and
its Representatives in connection with such investigation and review), (b) the
negotiation, preparation, drafting, review, execution, delivery or performance
of the Agreement (including the Disclosure Schedule) or any certificate,
opinion, Contract or other instrument or document delivered or to be delivered
in

 

A-9



--------------------------------------------------------------------------------

connection with any of the Contemplated Transactions, (c) the preparation and
submission of any filing or notice required to be made or given in connection
with any of the Contemplated Transactions, or the obtaining of any Consent
required to be obtained in connection with any of the Contemplated Transactions,
or (d) the consummation of the Merger or any of the other Contemplated
Transactions. Without limiting the generality of the foregoing, “Transaction
Expenses” shall include any fees that are payable or may become payable by any
Acquired Corporation in connection with the Contemplated Transactions for
services that were performed at or prior to the Effective Time, even if the
invoice for such fees is not issued until after the Effective Time.

 

A-10



--------------------------------------------------------------------------------

SCHEDULE I

 

Key Stockholders

 

Douglas Chrystall

Walter Scott

Insight Venture Partners IV, L.P.

Insight Venture Partners IV (Fund B), L.P.

Insight Venture Partners (Cayman) IV, L.P.

Insight Venture Partners IV (Co-Investors), L.P.



--------------------------------------------------------------------------------

SCHEDULE 1.4

 

Directors and Officers of the Surviving Corporation

 

Directors:

 

    Vincent C. Smith     M. Brinkley Morse     Officers:     President and Chief
Executive Officer   Vincent C. Smith Vice President, Chief Financial Officer and
Treasurer   M. Brinkley Morse Vice President and Secretary   J. Michael Vaughn



--------------------------------------------------------------------------------

SCHEDULE 7.7

 

Required Consents

 

None



--------------------------------------------------------------------------------

SCHEDULE 7.9(c)

 

Persons to Execute Noncompetition Agreements

 

Walter Scott

Douglas Chrystall

Mark Wright

Ellan Murphy



--------------------------------------------------------------------------------

SCHEDULE 7.9(g)

 

Form of Legal Opinion (Willkie Farr & Gallagher LLP)

 

1. The Company (a) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, (b) has the corporate power
and authority required to conduct its business in the manner in which such
business is now known to us to be conducted and (c) is duly qualified to do
business and is in good standing as a foreign corporation in the State of
Massachusetts.

 

2. The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Merger Agreement and to consummate
the Contemplated Transactions. The execution, delivery and performance of the
Merger Agreement and the consummation of the Contemplated Transactions have been
duly authorized by all necessary corporate action on the part of the Company’s
board of directors and stockholders, and no other corporate proceedings on the
part of the Company are necessary to authorize the Merger Agreement or to
consummate the Contemplated Transactions.

 

3. The authorized capital stock of the Company consists of: (i) 20,000,000
shares of Company Common Stock, of which [                    ] shares are
issued and outstanding and (ii) 16,000,000 shares of Company Preferred Stock, of
which [                    ] shares are issued and outstanding.

 

All of such issued and outstanding shares of Company Common Stock and Company
Preferred Stock have been duly authorized and validly issued and are fully paid
and nonassessable. To our knowledge, none of the shares of Company Capital Stock
were issued in violation of any preemptive rights or other rights to subscribe
for or purchase securities of the Company. To our knowledge, each share of
Company Preferred Stock is convertible into one share of Company Common Stock.

 

4. To our knowledge, and except as set forth in Section 2.3(b) of the Merger
Agreement as qualified by Part 2.3 of the Disclosure Schedule, there is no (i)
outstanding subscription, option, call, convertible note, warrant or right
(whether or not currently exercisable) to acquire any shares of capital stock or
other securities of any of the Acquired Corporations; (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of capital stock or other securities of any of the Acquired
Corporations; or (iii) Contract under which any Acquired Corporation is
obligated to sell or otherwise issue any shares of its capital stock or any
other securities.

 

5. The Merger Agreement has been duly authorized, executed and delivered by the
Company.

 

6. The Certificate Amendment has been duly adopted by the requisite vote of the
stockholders of the Company.

 

7. Neither the execution, delivery or performance of the Merger Agreement nor
the consummation of the Contemplated Transactions (a) contravenes, conflicts
with or will result in



--------------------------------------------------------------------------------

a violation of any provision of the certificate of incorporation or bylaws of
the Company, or (b) contravenes, conflicts with or will result in a violation of
any Legal Requirement1 generally applicable to any of the Contemplated
Transactions or any Order to which the Company is subject. Except as set forth
in Part 2.21 of the Disclosure Schedule, the execution of the Merger Agreement
does not and will not, the delivery of the Merger Agreement (excluding the
Disclosure Schedule) does not and will not, the performance of the Merger
Agreement (excluding the delivery of this opinion letter) does not and will not,
and the consummation of the Contemplated Transactions does not and will not: (i)
materially conflict with, or result in a material violation or material breach
of, any provision of any Contract specifically identified in Exhibit A hereto;
or (ii) result (with or without notice or lapse of time or both) in a material
default (or give rise to any right of termination, amendment, cancellation or
acceleration) under any such Contract.

 

8. No authorization, consent or approval of, or filing with or notification to,
any United States federal or Delaware state Governmental Body is required to be
obtained or made by the Company on or prior to the date hereof for the
execution, delivery or performance of the Merger Agreement, except (a) such as
have been obtained or made and are in full force and effect, and (b) for the
filing of a certificate of merger with the Secretary of State of the State of
Delaware.

 

9. To our knowledge, there is no Legal Proceeding pending or threatened against
the Company before any court or administrative agency that questions the
validity of the Merger Agreement or that challenges the Merger.

--------------------------------------------------------------------------------

1 To be limited to New York law, the Delaware General Corporation Law and
federal laws, as applicable.



--------------------------------------------------------------------------------

SCHEDULE 7.9(h)

 

Form of Legal Opinion (Morris, Nichols, Arsht &Tunnell)

 

1. The Merger Agreement, including Section 10 thereof, constitutes a valid,
legal and binding agreement of the Company, the Key Stockholders and the
Stockholders’ Representative, enforceable against each of the Company, the Key
Stockholders and the Stockholders’ Representative, respectively, in accordance
with its terms. The actions of the Stockholders’ Representative will have the
effects specified in the Merger Agreement (including the effects on the rights
of the Non-Dissenting Stockholders under the Merger Agreement that will result
from the provisions of Section 10 of the Merger Agreement that provide for
payments to Parent and the other Indemnitees from the Escrow Fund).

 

2. The Escrow Agreement constitutes a valid, legal and binding agreement of the
Stockholders’ Representative, enforceable against it accordance with its terms.

 

3. None of the execution, delivery or performance of the Merger Agreement by the
Company or the consummation of the Merger by the Company or the effectuation of
the Certificate Amendment by the Company contravened or will contravene,
conflicted with or will conflict with, resulted in or will result in, a
violation of any Legal Requirement of the State of Delaware generally applicable
to the Merger Agreement or the Certificate Amendment.

 

4. On April [    ], 2005, the Stockholders’ Representative was a duly formed
limited liability company under the laws of the State of Delaware and had the
requisite limited liability company power and authority to execute and deliver
the Merger Agreement, and to perform its obligations thereunder. The
Stockholders’ Representative is a validly existing limited liability company in
good standing under the laws of the State of Delaware and has requisite limited
liability company power and authority to execute and deliver the Escrow
Agreement, and to perform its obligations thereunder and under the Merger
Agreement. The execution, delivery and performance by the Stockholders’
Representative of the Merger Agreement and the Escrow Agreement have been duly
authorized by all requisite limited liability company action on the part of the
Stockholders’ Representative. The Merger Agreement and the Escrow Agreement have
been duly executed and delivered by the Stockholders’ Representative.



--------------------------------------------------------------------------------

SCHEDULE 7.14

 

Key Employees

 

Walter Scott

Douglas Chrystall

Mark Wright



--------------------------------------------------------------------------------

SCHEDULE 10.1(b)

 

Individuals Whose Knowledge to be Imputed to the Company

 

Walter Scott

Douglas Chrystall

Scott Maxwell

Michael Triplett

Sergio Galindo

Lou Persico

Mark Wright

Ellan Murphy



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    –    Certain Definitions Exhibit B    –    Form of Certificate of
Incorporation of the Surviving Corporation Exhibit C    –    Form of Press
Release Exhibit D    –    Form of Noncompetition Agreement Exhibit E    –   
Form of Release Exhibit F    –    Form of Certificate Amendment Exhibit G    –
   Form of Affiliate Agreement Exhibit H    –    Form of Amendment to Scott
Employment Agreement